EXHIBIT 10.1

 

EXECUTION COPY

 

ROCKWOOD SPECIALTIES GROUP, INC.

 

Company

 

ADVANTIS TECHNOLOGIES, INC.

ALPHAGARY CORPORATION
CERAMTEC NORTH AMERICA INNOVATIVE CERAMIC ENGINEERING CORPORATION

CHEMETALL CORPORATION

CHEMETALL CHEMICAL PRODUCTS INC.

CHEMETALL FOOTE CORP.

CHEMICAL SPECIALTIES, INC.
COMPUGRAPHICS U.S.A. INC.

CYANTEK CORPORATION
ELECTROCHEMICALS INC.
EXSIL, INC.
FOOTE CHILE HOLDING COMPANY

LUREX, INC.

OAKITE PRODUCTS, INC.

ROCKWOOD AMERICA INC.
ROCKWOOD PIGMENTS NA, INC.

ROCKWOOD SPECIALTIES INC.
RS FUNDING CORPORATION
RW HOLDING CORP.

SACHTLEBEN CORPORATION

SOUTHERN CLAY PRODUCTS, INC.
SOUTHERN COLOR N.A., INC.

 

Guarantors

 

and

 

THE BANK OF NEW YORK

 

Trustee

 

Indenture

 

Dated as of November 10, 2004

 

--------------------------------------------------------------------------------

 

€375,000,000 7.625% Senior Subordinated Notes due 2014

 

$200,000,000 7.500% Senior Subordinated Notes due 2014

 

--------------------------------------------------------------------------------


 

ROCKWOOD SPECIALTIES GROUP, INC.*

 

Reconciliation and tie between Trust Indenture Act
of 1939 and Indenture, dated as of July 23, 2003

 

Trust Indenture
Act Section

 

Indenture Section

 

 

 

 

 

§ 310(a)(1)

 

608

 

(a)(2)

 

608

 

(b)

 

609

 

§ 312(a)

 

701

 

§ 312(c)

 

702

 

§ 313(a)

 

703

 

(a)(4)

 

1008

 

(c)(1)

 

102

 

(c)(2)

 

102

 

(e)

 

102

 

§ 315(b)

 

602

 

§ 316(a)(last sentence)

 

101 (“Outstanding”)

 

(a)(1)(A)

 

502, 512

 

(a)(1)(B)

 

513

 

(b)

 

508

 

(c)

 

104(d)

 

§ 317(a)(1)

 

503

 

(a)(2)

 

504

 

(b)

 

1003

 

§ 318(a)

 

111

 

 

--------------------------------------------------------------------------------

*              This reconciliation and tie shall not, for any purpose, be deemed
to be a part of this Indenture.

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS*

 

ARTICLE ONE

 

DEFINITIONS AND OTHER PROVISIONS

OF GENERAL APPLICATION

 

SECTION 101. Definitions

 

“Acquired Indebtedness”

 

“Acquisition”

 

“Act”

 

“Additional Interest”

 

“Additional Dollar Notes”

 

“Additional Euro Notes”

 

“Additional Notes”

 

“Adjusted Net Assets”

 

“Affiliate”

 

“Affiliate Transaction”

 

“Agent”

 

“Applicable Premium”

 

“Asset Sale”

 

“Asset Sale Offer”

 

“Bank of New York London”

 

“Bankruptcy Law”

 

“Banks”

 

“Board of Directors”

 

“Board Resolution”

 

“Bund Rate”

 

“Business Day”

 

“Capital Stock”

 

“Capitalized Lease Obligation”

 

“Cash Equivalents”

 

“Change of Control”

 

“Change of Control Offer”

 

“Change of Control Payment”

 

“Change of Control Payment Date”

 

“Clearstream”

 

“Commission”

 

“Common Depository”

 

“Common Stock”

 

“Company”

 

“Company Request” or “Company Order”

 

“consolidated” or “Consolidated”

 

 

--------------------------------------------------------------------------------

*              This table of contents shall not, for any purpose, be deemed to
be a part of this Indenture.

 

ii

--------------------------------------------------------------------------------


 

“Consolidated Depreciation and Amortization Expense”

 

“Consolidated Interest Expense”

 

“Consolidated Net Income”

 

“Contingent Obligations”

 

“Corporate Trust Office”

 

“Corporation”

 

“Covenant Defeasance”

 

“Credit Facilities”

 

“Default”

 

“Defaulted Interest”

 

“Depository”

 

“Designated Non-cash Consideration”

 

“Designated Non-Guarantor Joint Venture”

 

“Designated Preferred Stock”

 

“Designated Senior Indebtedness”

 

“Disqualified Stock”

 

“Dollar Notes”

 

“Dollar Notes Paying Agent”

 

“Dollar Notes Register”

 

“Dollar Notes Registrar”

 

“Domestic Subsidiary”

 

“EBITDA”

 

“EMU”

 

“Equity Interests”

 

“Equity Offering”

 

“euro”

 

“Euro Notes”

 

“Euroclear”

 

“Euro Notes Paying Agent”

 

“Euro Notes Register”

 

“Euro Notes Registrar”

 

“European Union”

 

“Event of Default”

 

“Excess Proceeds”

 

“Exchange Act”

 

“Exchange Dollar Notes”

 

“Exchange Euro Notes”

 

“Exchange Notes”

 

“Exchange Offer”

 

“Exchange Offer Registration Statement”

 

“Excluded Contribution”

 

“Existing Indebtedness”

 

“Fixed Charge Coverage Ratio”

 

“Fixed Charges”

 

“Foreign Subsidiary”

 

“Funding Guarantor”

 

iii

--------------------------------------------------------------------------------


 

“GAAP”

 

“Global Notes”

 

“Government Securities”

 

“guarantee”

 

“Guarantee”

 

“Guarantors”

 

“Hedging Obligations”

 

“Holder”

 

“incur”

 

“incurrence”

 

“Indebtedness”

 

“Indenture”

 

“Independent Financial Advisor”

 

“Initial Dollar Notes”

 

“Initial Euro Notes”

 

“Initial Notes”

 

“Interest Payment Date”

 

“Investment Grade Securities”

 

“Investments”

 

“Irish Paying Agent”

 

“Issue Date”

 

“Legal Defeasance”

 

“Letter of Credit Obligations”

 

“Lien”

 

“Management Group”

 

“Maturity”

 

“Moody’s”

 

“Net Income”

 

“Net Proceeds”

 

“Non-payment Default”

 

“Non-Registration Opinion and Supporting Evidence”

 

“Note Register”

 

“Note Registrar”

 

“Notes”

 

“Obligations”

 

“Offering Circular”

 

“Officer”

 

“Officers’ Certificate”

 

“Offshore Global Notes”

 

“Offshore Physical Notes”

 

“Opinion of Counsel”

 

“Outstanding”

 

“Parent Companies”

 

“Pari Passu Indebtedness”

 

“Paying Agent”

 

“Payment Blockage Period”

 

 

iv

--------------------------------------------------------------------------------


 

“Payment Default”

 

“Permitted Asset Swap”

 

“Permitted Holders”

 

“Permitted Investments”

 

“Permitted Junior Notes”

 

“Permitted Liens”

 

“Person”

 

“Physical Notes”

 

“Predecessor Note”

 

“preferred stock”

 

“Private Placement Legend”

 

“QIB”

 

“Qualified Proceeds”

 

“Receivables Facility”

 

“Receivables Fees”

 

“Redemption Date”

 

“Redemption Price”

 

“Refinancing Indebtedness”

 

“Refunding Capital Stock”

 

“Registration Rights Agreement”

 

“Regular Record Date”

 

“Regulation S”

 

“Regulation S Certificate”

 

“Related Business Assets”

 

“Resale Restriction Termination Date”

 

“Responsible Officer”

 

“Restricted Investment”

 

“Restricted Payments”

 

“Restricted Subsidiary”

 

“Retired Capital Stock”

 

“Rule 144A”

 

“Rule 144A Certificate”

 

“S&P”

 

“Securities Act”

 

“Senior Credit Facilities”

 

“Senior Discount Notes”

 

“Senior Indebtedness”

 

“Senior Indebtedness”

 

“Senior Subordinated Indebtedness”

 

“Senior Subordinated Loans”

 

“Shelf Registration Statement”

 

“Significant Subsidiary”

 

“Similar Business”

 

“Special Record Date”

 

“Stated Maturity”

 

“Subordinated Indebtedness”

 

 

v

--------------------------------------------------------------------------------


 

“Subordinated Note Obligations”

 

“Subsidiary”

 

“Successor Person”

 

“Systems/Organizational Establishment Expenses”

 

“Total Assets”

 

“Transactions”

 

“Treasury Rate”

 

“Trust Indenture Act” or “TIA”

 

“Trustee”

 

“Unrestricted Subsidiary”

 

“U.S. Global Notes”

 

“U.S. Physical Notes”

 

“Vice President”

 

“Voting Stock”

 

“Weighted Average Life to Maturity”

 

“Wholly Owned Restricted Subsidiary”

 

“Wholly-Owned Subsidiary”

 

“2011 Notes”

 

SECTION 102. Compliance Certificates and Opinions

 

SECTION 103. Form of Documents Delivered to Trustee

 

SECTION 104. Acts of Holders

 

SECTION 105. Notices, Etc., to Trustee, Company, any Guarantor and Agent

 

SECTION 106. Notice to Holders; Waiver

 

SECTION 107. Effect of Headings and Table of Contents

 

SECTION 108. Successors and Assigns

 

SECTION 109. Separability Clause

 

SECTION 110. Benefits of Indenture

 

SECTION 111. Governing Law

 

SECTION 112. [INTENTIONALLY DELETED]

 

SECTION 113. Legal Holidays

 

SECTION 114. No Personal Liability of Directors, Officers, Employees and
Stockholders

 

SECTION 115. Trust Indenture Act Controls

 

SECTION 116. Counterparts

 

 

 

ARTICLE TWO

 

 

 

NOTE FORMS

 

 

 

SECTION 201. Forms Generally

 

SECTION 202. Form of Trustee’s Certificate of Authentication

 

SECTION 203. Restrictive Legends

 

 

vi

--------------------------------------------------------------------------------


 

ARTICLE THREE

 

 

 

THE NOTES

 

 

 

SECTION 301. Title and Terms

 

SECTION 302. Denominations

 

SECTION 303. Execution, Authentication, Delivery and Dating

 

SECTION 304. Temporary Notes

 

SECTION 305. Paying Agent, Registration, Registration of Transfer and Exchange

 

SECTION 306. Mutilated, Destroyed, Lost and Stolen Notes

 

SECTION 307. Payment of Interest; Interest Rights Preserved

 

SECTION 308. Persons Deemed Owners

 

SECTION 309. Cancellation

 

SECTION 310. Computation of Interest

 

SECTION 311. Book-Entry Provisions for Global Notes

 

SECTION 312. Transfer Provisions

 

SECTION 313. Form of Regulation S Certificate

 

SECTION 314. Form of Rule 144A Certificate

 

SECTION 315. Common Codes, ISINs and CUSIP Numbers

 

SECTION 316. Issuance of Additional Notes

 

 

 

ARTICLE FOUR

 

 

 

SATISFACTION AND DISCHARGE

 

 

 

SECTION 401. Satisfaction and Discharge of Indenture

 

SECTION 402. Application of Trust Money

 

 

 

ARTICLE FIVE

 

 

 

REMEDIES

 

 

 

SECTION 501. Events of Default

 

SECTION 502. Acceleration of Maturity; Rescission and Annulment

 

SECTION 503. Collection of Indebtedness and Suits for Enforcement by Trustee

 

SECTION 504. Trustee May File Proofs of Claim

 

SECTION 505. Trustee May Enforce Claims Without Possession of Notes

 

SECTION 506. Application of Money Collected

 

SECTION 507. Limitation on Suits

 

SECTION 508. Unconditional Right of Holders to Receive Principal, Premium and
Interest

 

SECTION 509. Restoration of Rights and Remedies

 

SECTION 510. Rights and Remedies Cumulative

 

SECTION 511. Delay or Omission Not Waiver

 

SECTION 512. Control by Holders

 

SECTION 513. Waiver of Past Defaults

 

SECTION 514. Waiver of Stay or Extension Laws

 

 

vii

--------------------------------------------------------------------------------


 

ARTICLE SIX

 

 

 

THE TRUSTEE [a04-13288_1ex10d1.htm#TheTrustee]

 

 

 

SECTION 601. Duties of the Trustee

 

SECTION 602. Notice of Defaults

 

SECTION 603. Certain Rights of Trustee

 

SECTION 604. Trustee Not Responsible for Recitals or Issuance of Notes

 

SECTION 605. May Hold Notes

 

SECTION 606. Money Held in Trust

 

SECTION 607. Compensation and Reimbursement

 

SECTION 608. Corporate Trustee Required; Eligibility

 

SECTION 609. Resignation and Removal; Appointment of Successor

 

SECTION 610. Acceptance of Appointment by Successor

 

SECTION 611. Merger, Conversion, Consolidation or Succession to Business

 

SECTION 612. Appointment of Authenticating Agent

 

 

 

ARTICLE SEVEN

 

 

 

HOLDERS LISTS AND REPORTS BY TRUSTEE AND COMPANY
[a04-13288_1ex10d1.htm#HoldersListsAndReportsByTrusteeAnd]

 

 

 

SECTION 701. Company to Furnish Trustee Names and Addresses

 

SECTION 702. Disclosure of Names and Addresses of Holders

 

SECTION 703. Reports by Trustee

 

 

 

ARTICLE EIGHT

 

 

 

MERGER, CONSOLIDATION OR SALE OF ALL OR SUBSTANTIALLY ALL ASSETS
[a04-13288_1ex10d1.htm#Mergerconsolidationorsaleofallor]

 

 

 

SECTION 801. Company May Consolidate, Etc., Only on Certain Terms

 

SECTION 802. Subsidiary Guarantors May Consolidate, Etc., Only on Certain Terms

 

SECTION 803. Successor Substituted

 

 

 

ARTICLE NINE

 

 

 

SUPPLEMENTAL INDENTURES [a04-13288_1ex10d1.htm#SupplementalIndentures]

 

 

 

SECTION 901. Amendments or Supplements Without Consent of Holders

 

SECTION 902. Amendments, Supplements or Waivers with Consent of Holders

 

SECTION 903. Execution of Amendments, Supplements or Waivers

 

SECTION 904. Effect of Amendments, Supplements or Waivers

 

SECTION 905. Conformity with Trust Indenture Act

 

SECTION 906. Reference in Notes to Supplemental Indentures

 

SECTION 907. Notice of Supplemental Indentures

 

SECTION 908. Effect on Senior Indebtedness

 

 

viii

--------------------------------------------------------------------------------


 

ARTICLE TEN

 

 

 

COVENANTS [a04-13288_1ex10d1.htm#Covenants]

 

 

 

SECTION 1001. Payment of Principal, Premium, if Any, and Interest

 

SECTION 1002. Maintenance of Office or Agency

 

SECTION 1003. Money for Notes Payments to Be Held in Trust

 

SECTION 1004. Corporate Existence

 

SECTION 1005. Payment of Taxes and Other Claims

 

SECTION 1006. Maintenance of Properties

 

SECTION 1007. Insurance

 

SECTION 1008. Statement by Officers as to Default

 

SECTION 1009. Reports and Other Information

 

SECTION 1010. Limitation on Restricted Payments

 

SECTION 1011. Limitation on Incurrence of Indebtedness and Issuance of 
Disqualified Stock

 

SECTION 1012. Limitation on Liens

 

SECTION 1013. Limitations on Transactions with Affiliates

 

SECTION 1014. Limitations on Dividend and Other Payment Restrictions Affecting
Restricted Subsidiaries

 

SECTION 1015. Limitation on Guarantees of Indebtedness by Restricted
Subsidiaries

 

SECTION 1016. Limitation on Layering

 

SECTION 1017. Change of Control

 

SECTION 1018. Asset Sales

 

SECTION 1019. Waiver of Certain Covenants

 

 

 

ARTICLE ELEVEN

 

 

 

REDEMPTION OF NOTES [a04-13288_1ex10d1.htm#RedemptionOfNotes]

 

 

 

SECTION 1101. Right of Redemption

 

SECTION 1102. Applicability of Article

 

SECTION 1103. Election to Redeem; Notice to Trustee

 

SECTION 1104. Selection by Trustee of Notes to Be Redeemed

 

SECTION 1105. Notice of Redemption

 

SECTION 1106. Deposit of Redemption Price

 

SECTION 1107. Notes Payable on Redemption Date

 

SECTION 1108. Notes Redeemed in Part

 

 

 

ARTICLE TWELVE

 

 

 

GUARANTEES [a04-13288_1ex10d1.htm#Guarantees]

 

 

 

SECTION 1201. Guarantees

 

SECTION 1202. Severability

 

SECTION 1203. Restricted Subsidiaries

 

SECTION 1204. Subordination of Guarantees

 

 

ix

--------------------------------------------------------------------------------


 

SECTION 1205. Limitation of Guarantors’ Liability

 

SECTION 1206. Contribution

 

SECTION 1207. Subrogation

 

SECTION 1208. Reinstatement

 

SECTION 1209. Release of a Guarantor

 

SECTION 1210. Benefits Acknowledged

 

 

 

ARTICLE THIRTEEN

 

 

 

DEFEASANCE AND COVENANT DEFEASANCE [a04-13288_1ex10d1.htm#DefeasanceAndCovenant]

 

 

 

SECTION 1301. Company’s Option to Effect Legal Defeasance or Covenant Defeasance

 

SECTION 1302. Legal Defeasance and Discharge

 

SECTION 1303. Covenant Defeasance

 

SECTION 1304. Conditions to Legal Defeasance or Covenant Defeasance

 

SECTION 1305. Deposited Money and Government Securities to Be Held in Trust;
Other Miscellaneous Provisions

 

SECTION 1306. Reinstatement

 

 

 

ARTICLE FOURTEEN

 

 

 

SUBORDINATION OF NOTES [a04-13288_1ex10d1.htm#SubordinationOf]

 

 

 

SECTION 1401. Notes Subordinate to Senior Indebtedness

 

SECTION 1402. Payment over of Proceeds upon Dissolution, Etc.

 

SECTION 1403. Suspension of Payment When Senior Indebtedness Is in Default

 

SECTION 1404. Payment Permitted If No Default

 

SECTION 1405. Subrogation to Rights of Holders of Senior Indebtedness

 

SECTION 1406. Provisions Solely to Define Relative Rights

 

SECTION 1407. Trustee to Effectuate Subordination

 

SECTION 1408. No Waiver of Subordination Provisions

 

SECTION 1409. Notice to Trustee

 

SECTION 1410. Reliance on Judicial Order or Certificate of Liquidating Agent

 

SECTION 1411. Rights of Trustee as a Holder of Senior Indebtedness; Preservation
of Trustee’s Rights

 

SECTION 1412. Article Applicable to Paying Agents

 

SECTION 1413. No Suspension of Remedies

 

SECTION 1414. Trust Moneys Not Subordinated

 

SECTION 1415. Trustee Not Fiduciary for Holders of Senior Indebtedness

 

 

 

EXHIBITS

 

 

 

EXHIBIT A – Form of Euro Note

 

EXHIBIT B – Form of Dollar Note

 

 

x

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

INDENTURE, dated as of November 10, 2004 (this “Indenture”), among ROCKWOOD
SPECIALTIES GROUP, INC., a Delaware corporation (the “Company”), having its
principal office at 100 Overlook Center, Princeton, NJ 08540, certain of the
Company’s direct and indirect Domestic Subsidiaries, each named in the signature
pages hereto (each, a “Guarantor” and, collectively, the “Guarantors”), and THE
BANK OF NEW YORK, a New York banking corporation, Trustee (the “Trustee”).

 

RECITALS OF THE COMPANY

 

The Company has duly authorized the creation of an issue of (i) €375,000,000
7.625% Senior Subordinated Notes due 2014 issued on the date hereof (the
“Initial Euro Notes”) and $200,000,000 7.500% Senior Subordinated Notes due 2014
issued on the date hereof (the “Initial Dollar Notes,” and, together with the
Initial Euro Notes, the “Initial Notes”) (ii) if and when issued pursuant to the
Registration Rights Agreement, dated the date hereof, among the Company, the
Guarantors and the Initial Purchasers (as defined therein), (the “Registration
Rights Agreement”), 7.625% Senior Subordinated Notes due 2014 issued in an
Exchange Offer in exchange for any Initial Euro Notes (the “Exchange Euro
Notes”) and 7.500% Senior Subordinated Notes due 2014 issued in an Exchange
Offer for any Initial Dollar Notes (the “Exchange Dollar Notes,” together with
the Exchange Euro Notes, the “Exchange Notes,” and collectively with the Initial
Notes, the “Notes”), of substantially the tenor and amount hereinafter set
forth, and to provide therefor the Company has duly authorized the execution and
delivery of this Indenture.

 

Each Guarantor has duly authorized its Guarantee of the Initial Notes, and if
and when issued, the Exchange Notes and to provide therefor each Guarantor has
duly authorized the execution and delivery of this Indenture.

 

Upon the issuance of the Exchange Notes, if any, or the effectiveness of a Shelf
Registration Statement, this Indenture shall be subject to the provisions of the
Trust Indenture Act of 1939, as amended, that are required to be part of this
Indenture and shall, to the extent applicable, be governed by such provisions.

 

All things necessary have been done to make the Notes, when executed by the
Company and authenticated and delivered hereunder and duly issued by the
Company, the valid and legally binding obligations of the Company and to make
this Indenture a valid and legally binding agreement of the Company, in
accordance with their and its terms.

 

All things necessary have been done to make the Guarantees, upon execution and
delivery of this Indenture, the valid obligations of each Guarantor and to make
this Indenture a valid and legally binding agreement of each Guarantor, in
accordance with their and its terms.

 

1

--------------------------------------------------------------------------------


 

NOW, THEREFORE, THIS INDENTURE WITNESSETH:

 

For and in consideration of the premises and the purchase of the Notes by the
Holders thereof, it is mutually covenanted and agreed, for the equal and
proportionate benefit of all Holders, as follows:

 

ARTICLE ONE

 

DEFINITIONS AND OTHER PROVISIONS
OF GENERAL APPLICATION

 

SECTION 101.  Definitions.

 

For all purposes of this Indenture, except as otherwise expressly provided or
unless the context otherwise requires:

 

(a)           the terms defined in this Article have the meanings assigned to
them in this Article, and include the plural as well as the singular;

 

(b)           all other terms used herein which are defined in the Trust
Indenture Act, either directly or by reference therein, have the meanings
assigned to them therein, and the terms “cash transaction” and “self-liquidating
paper”, as used in TIA Section 311, shall have the meanings assigned to them in
the rules of the Commission adopted under the Trust Indenture Act;

 

(c)           all accounting terms not otherwise defined herein have the
meanings assigned to them in accordance with GAAP (as herein defined); and

 

(d)           the words “herein”, “hereof” and “hereunder” and other words of
similar import refer to this Indenture as a whole and not to any particular
Article, Section or other subdivision.

 

“Acquired Indebtedness” means, with respect to any specified Person,

 

(1)           Indebtedness of any other Person existing at the time such other
Person is merged with or into or became a Restricted Subsidiary of such
specified Person, including, without limitation, Indebtedness incurred in
connection with, or in contemplation of, such other Person merging with or into
or becoming a Restricted Subsidiary of such specified Person, and

 

(2)           Indebtedness secured by a Lien encumbering any asset acquired by
such specified Person.

 

2

--------------------------------------------------------------------------------


 

“Acquisition” means the acquisition by Rockwood Specialties Group, Inc. of the
outstanding capital stock of certain members of the Dynamit Nobel Group from mg
technologies ag and certain of its subsidiaries pursuant to an acquisition
agreement notarized on April 19, 2004 and the related acquisition agreements.

 

“Act” , when used with respect to any Holder, has the meaning specified in
Section 104 of this Indenture.

 

“Additional Interest” means all additional interest then owing pursuant to the
registration rights agreement.

 

“Additional Dollar Notes” means any Dollar Notes issued by the Company pursuant
to Section 316.

 

“Additional Euro Notes” shall mean any Euro Notes issued by the Company pursuant
to Section 316.

 

“Additional Notes” shall mean the Additional Dollar Notes and Additional Euro
Notes.

 

“Adjusted Net Assets” has the meaning specified in Section 1206 of this
Indenture.

 

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person.  For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling”, “controlled by”
and “under common control with”), as used with respect to any Person, shall mean
the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, by agreement or otherwise.

 

“Affiliate Transaction” has the meaning specified in Section 1013 of this
Indenture.

 

“Agent” means Credit Suisse First Boston, acting through its Cayman Islands
branch, as administrative agent under the Senior Credit Facilities, and any
future such agent under the Senior Credit Facilities.

 

“Applicable Premium” means , with respect to any Note on any Redemption Date,
the greater of:

 

(1)           1.0% of the principal amount of the Note; or

 

(2)           the excess of:

 

(a)           the present value at such Redemption Date of (i) the Redemption
Price of the Note at November 15, 2009 plus (ii) all required interest payments
due

 

3

--------------------------------------------------------------------------------


 

on the Note through November 15, 2009, (excluding accrued but unpaid interest to
the Redemption Date), computed using a discount rate equal to the Treasury Rate,
in the case of Dollar Notes, and the Bund Rate, in the case of Euro Notes, as of
such Redemption Date plus 50 basis points; over

 

(b)           the principal amount of the Note, if greater.

 

“Asset Sale” means:

 

(1)           the sale, conveyance, transfer or other disposition, whether in a
single transaction or a series of related transactions, of property or assets
(including by way of a sale and leaseback) of the Company or any Restricted
Subsidiary (each referred to in this definition as a “disposition”), or

 

(2)           the issuance or sale of Equity Interests of any Restricted
Subsidiary, whether in a single transaction or a series of related transactions,

 

in each case, other than:

 

(a)           a disposition of Cash Equivalents or Investment Grade Securities
or obsolete or worn out equipment in the ordinary course of business or
inventory or goods held for sale in the ordinary course of business;

 

(b)           the disposition of all or substantially all of the assets of the
Company in a manner permitted pursuant to Article Eight or any disposition that
constitutes a Change of Control pursuant to this Indenture;

 

(c)           the making of any Restricted Payment or Permitted Investment that
is permitted to be made, and is made, under Section 1010;

 

(d)           any disposition of assets or issuance or sale of Equity Interests
of any Restricted Subsidiary in any transaction or series of transactions with
an aggregate fair market value of less than $7.5 million;

 

(e)           any disposition of property or assets or issuance of securities by
a Restricted Subsidiary to the Company or by the Company or a Restricted
Subsidiary to a Restricted Subsidiary;

 

(f)            to the extent allowable under Section 1031 of the Internal
Revenue Code of 1986, any exchange of like property (excluding any boot thereon)
for use in a Similar Business;

 

(g)           the lease, assignment or sublease of any real or personal property
in the ordinary course of business;

 

4

--------------------------------------------------------------------------------


 

(h)           any sale of Equity Interests in, or Indebtedness or other
securities of, an Unrestricted Subsidiary (with the exception of Investments in
Unrestricted Subsidiaries acquired pursuant to clause (j) of the definition of
“Permitted Investments”);

 

(i)            foreclosures on assets;

 

(j)            sales of accounts receivable, or participations therein, in
connection with any Receivables Facility; and

 

(k)           any financing transaction with respect to property built or
acquired by the Company or any Restricted Subsidiary after July 23, 2003,
including, without limitation, sale leasebacks and asset securitizations
permitted by this Indenture.

 

“Asset Sale Offer” has the meaning specified in Section 1018 of this Indenture.

 

“Bank of New York London” means The Bank of New York, London Branch and its
successors.

 

“Bankruptcy Law” means Title 11, United States Bankruptcy Code of 1978, as
amended, or any similar United States federal or state law relating to
bankruptcy, insolvency, receivership, winding-up, liquidation, reorganization or
relief of debtors or any amendment to, succession to or change in any such law.

 

“Banks” means the lenders from time to time who are parties to the Senior Credit
Facilities.

 

“Board of Directors” means, with respect to any Person, either the board of
directors of such Person or any duly authorized committee of such board.

 

“Board Resolution” means, with respect to any Person, a copy of a resolution
certified by the Secretary or an Assistant Secretary of such Person to have been
duly adopted by the Board of Directors and to be in full force and effect on the
date of such certification, and, if required by this Indenture, delivered to the
Trustee.

 

“Bund Rate” means, with respect to any Redemption Date, the rate per annum equal
to the semi-annual equivalent yield to maturity as of such date of the
Comparable German Bund Issue, assuming a price for the Comparable German Bund
Issue (expressed as a percentage of its principal amount) equal to the
Comparable German Bund Price for such Redemption Date, where:

 

(1)           “Comparable German Bund Issue” means the German Bundesanleihe
security selected by any Reference German Bund Dealer as having a fixed maturity
most nearly equal to the period from such Redemption Date to November 15, 2009
and that would be utilized at the time of selection and in accordance with
customary financial practice, in pricing new issues of euro-denominated
corporate debt securities in a principal amount approximately equal to the then
outstanding principal amount of the Notes and of a maturity most nearly equal to
November 15, 2009; provided, however, that, if the period

 

5

--------------------------------------------------------------------------------


 

from such Redemption Date to November 15, 2009 is not equal to the fixed
maturity of the German Bundesanleihe security selected by such Reference German
Bund Dealer, the Bund Rate shall be determined by linear interpolation
(calculated to the nearest one-twelfth of a year) from the yields of German
Bundesanleihe securities for which such yields are given, except that if the
period from such Redemption Date to November 15, 2009 is less than one year, a
fixed maturity of one year shall be used;

 

(2)           “Comparable German Bund Price” means, with respect to any
Redemption Date, the average of all Reference German Bund Dealer Quotations for
such date (which, in any event, must include at least two such quotations),
after excluding the highest and lowest such Reference German Bund Dealer
Quotations, or if the Company obtains fewer than four such Reference German Bund
Dealer Quotations, the average of all such quotations;

 

(3)           “Reference German Bund Dealer” means any dealer of German
Bundesanleihe securities appointed by the Company in good faith; and

 

(4)           “Reference German Bund Dealer Quotations” means, with respect to
each Reference German Bund Dealer and any Redemption Date, the average as
determined by the Company in good faith of the bid and offered prices for the
Comparable German Bund Issue (expressed in each case as a percentage of its
principal amount) quoted in writing to the Company by such Reference German Bund
Dealer at 3:30 p.m. Frankfurt, Germany, time on the third Business Day preceding
the Redemption Date.

 

“Business Day” means each Monday, Tuesday, Wednesday, Thursday and Friday which
is not a day on which banking institutions in The City of New York are
authorized or obligated by law, regulation or executive order to close.

 

“Capital Stock” means:

 

(1)           in the case of a corporation, corporate stock,

 

(2)           in the case of an association or business entity, any and all
shares, interests, participations, rights or other equivalents (however
designated) of corporate stock,

 

(3)           in the case of a partnership or limited liability company,
partnership or membership interests (whether general or limited), and

 

(4)           any other interest or participation that confers on a Person the
right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.

 

“Capitalized Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a capital lease that would
at such time be required to be capitalized and reflected as a liability on a
balance sheet (excluding the footnotes thereto) in accordance with GAAP.

 

6

--------------------------------------------------------------------------------


 

“Cash Equivalents” means:

 

(1)           United States dollars,

 

(2)           pounds sterling,

 

(3)           (a) euro, or any national currency of any participating member
state in the European Union or (b) in the case of any Foreign Subsidiary that is
a Restricted Subsidiary, such local currencies held by them from time to time in
the ordinary course of business,

 

(4)           securities issued or directly and fully and unconditionally
guaranteed or insured by the United States government or any agency or
instrumentality thereof the securities of which are unconditionally guaranteed
as a full faith and credit obligation of such government with maturities of 24
months or less from the date of acquisition,

 

(5)           securities issued or directly and fully and unconditionally
guaranteed or insured by a member of the European Union, or any agency or
instrumentality thereof, the securities of which are unconditionally guaranteed
as a full faith and credit obligation of such government with maturities of 24
months or less from the date of acquisition;

 

(6)           certificates of deposit, time deposits and eurodollar time
deposits with maturities of one year or less from the date of acquisition,
bankers’ acceptances with maturities not exceeding one year and overnight bank
deposits, in each case with any commercial bank having capital and surplus in
excess of $500.0 million,

 

(7)           repurchase obligations for underlying securities of the types
described in clauses (5) and (6) above, entered into with any financial
institution meeting the qualifications specified in clause (6) above,

 

(8)           commercial paper rated at least P–1 by Moody’s or at least A–1 by
S&P and in each case maturing within 12 months after the date of creation
thereof,

 

(9)           investment funds investing 95% of their assets in securities of
the types described in clauses (1) through (8) above,

 

(10)         readily marketable direct obligations issued by any state of the
United States of America, any member of the European Union or any political
subdivision thereof having one of the two highest rating categories obtainable
from either Moody’s or S&P with maturities of 24 months or less from the date of
acquisition, and

 

(11)         Indebtedness or preferred stock issued by Persons with a rating of
“A” or higher from S&P or “A2” or higher from Moody’s with maturities of 12
months or less from the date of acquisition.

 

Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than those set forth in clauses (1) through (3)
above, provided that such amounts are converted into any currency listed in
clauses (1) through (3) above, as

 

7

--------------------------------------------------------------------------------


 

promptly as practicable and in any event within ten Business Days following the
receipt of such amounts.

 

“Change of Control” means the occurrence of any of the following:

 

(1)           the sale, lease or transfer, in one or a series of related
transactions, of all or substantially all of the assets of the Company and its
Subsidiaries, taken as a whole, to any Person other than a Permitted Holder; or

 

(2)           the Company becomes aware of (by way of a report or any other
filing pursuant to Section 13(d) of the Exchange Act, proxy, vote, written
notice or otherwise) the acquisition by any Person or group (within the meaning
of Section 13(d)(3) or Section 14(d)(2) of the Exchange Act, or any successor
provision), including any group acting for the purpose of acquiring, holding or
disposing of securities (within the meaning of Rule 13d–5(b)(1) under the
Exchange Act), other than the Permitted Holders, in a single transaction or in a
related series of transactions, by way of merger, consolidation or other
business combination or purchase of beneficial ownership (within the meaning of
Rule 13d-3 under the Exchange Act, or any successor provision) of 50% or more of
the total voting power of the Voting Stock of the Company or any of its direct
or indirect parent corporations.

 

“Change of Control Offer” has the meaning specified in Section 1017 of this
Indenture.

 

“Change of Control Payment” has the meaning specified in Section 1017 of this
Indenture.

 

“Change of Control Payment Date” has the meaning specified in Section 1017 of
this Indenture.

 

“Clearstream” means Clearstream Banking, S.A.

 

“Commission” means the Securities and Exchange Commission, as from time to time
constituted, created under the Exchange Act, or, if at any time after the
execution of this Indenture such Commission is not existing and performing the
duties now assigned to it under the Trust Indenture Act, then the body
performing such duties at such time.

 

“Common Depository” means, with respect to the Euro Notes, Bank of New York
London, as common depository for Euroclear and Clearstream or another Person
designated as common depository by the Company, which Person must be a clearing
agency registered under the Exchange Act.

 

“Common Stock” means, with respect to any Person, any and all shares, interests,
participations and other equivalents (however designated, whether voting or
non-voting) of such Person’s common stock, whether now outstanding or issued
after the date of this Indenture, and includes, without limitation, all series
and classes of such common stock.

 

8

--------------------------------------------------------------------------------


 

“Company” means the Person named as the “Company” in the first paragraph of this
Indenture, until a successor Person shall have become such pursuant to the
applicable provisions of this Indenture, and thereafter “Company” shall mean
such successor Person.

 

“Company Request” or “Company Order” means a written request or order signed in
the name of the Company by its Chairman, its President, any Vice President, its
Treasurer or an Assistant Treasurer, and delivered to the Trustee.

 

“consolidated” or “Consolidated” means, with respect to any Person, such Person
consolidated with its Restricted Subsidiaries, and shall not include any
Unrestricted Subsidiary.

 

“Consolidated Depreciation and Amortization Expense” means with respect to any
Person for any period, the total amount of depreciation and amortization
expense, including the amortization of deferred financing fees, and other
non-cash charges, excluding any non-cash item that represents an accrual or
reserve for a cash expenditure for a future period, of such Person and its
Restricted Subsidiaries for such period on a consolidated basis and otherwise
determined in accordance with GAAP.

 

“Consolidated Interest Expense” means, with respect to any Person for any
period, the sum, without duplication, of:

 

(a)           consolidated interest expense of such Person and its Restricted
Subsidiaries for such period, to the extent such expense was deducted in
computing Consolidated Net Income (including amortization of original issue
discount, non-cash interest payments (but excluding any non-cash interest
expense attributable to the movement in the mark to market valuation of Hedging
Obligation pursuant to Financial Accounting Standards Board Statement No. 133-
“Accounting for Derivative Instruments and Hedging Activities”), the interest
component of Capitalized Lease Obligations and net payments, if any, pursuant to
Hedging Obligations, and excluding amortization of deferred financing fees), and

 

(b)           consolidated capitalized interest of such Person and its
Restricted Subsidiaries for such period, whether paid or accrued.

 

“Consolidated Net Income” means, with respect to any Person for any period, the
aggregate of the Net Income, of such Person and its Restricted Subsidiaries for
such period, on a consolidated basis, and otherwise determined in accordance
with GAAP; provided, however, that:

 

(1)           any net after-tax extraordinary gains or losses, less all fees and
expenses relating thereto, shall be excluded,

 

(2)           the Net Income for such period shall not include the cumulative
effect of a change in accounting principles during such period,

 

(3)           any net after-tax income (loss) from disposed operations and any
net after-tax gains or losses on disposal of disposed operations shall be
excluded,

 

9

--------------------------------------------------------------------------------


 

(4)           any net after-tax gains or losses (less all fees and expenses
relating thereto) attributable to asset dispositions other than in the ordinary
course of business, as determined in good faith by the Board of Directors of
such Person, shall be excluded,

 

(5)           the Net Income for such period of any Person that is not a
Subsidiary, or is an Unrestricted Subsidiary, or that is accounted for by the
equity method of accounting, shall be excluded; provided that, to the extent not
already included, Consolidated Net Income of the Company shall be increased by
the amount of dividends or distributions or other payments that are actually
paid in cash (or to the extent converted into cash) to the referent Person or a
Restricted Subsidiary thereof in respect of such period,

 

(6)           the Net Income for such period of any Restricted Subsidiary (other
than any Guarantor) shall be excluded if the declaration or payment of dividends
or similar distributions by that Restricted Subsidiary of its Net Income is not
at the date of determination wholly permitted without any prior governmental
approval (which has not been obtained) or, directly or indirectly, by the
operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute, rule, or governmental regulation applicable to that
Restricted Subsidiary or its stockholders, unless such restriction with respect
to the payment of dividends or in similar distributions has been legally waived,
provided that Consolidated Net Income of the Company shall be increased by the
amount of dividends or other distributions or other payments actually paid in
cash (or to the extent converted into cash) to the Company or a Restricted
Subsidiary thereof in respect of such period, to the extent not already included
therein,

 

(7)           any increase in amortization or depreciation resulting from
purchase accounting in relation to any acquisition that is consummated after
July 23, 2003, net of taxes, shall be excluded,

 

(8)           any net after-tax income (loss) from the early extinguishment of
Indebtedness shall be excluded,  and

 

(9)           any goodwill impairment charge pursuant to Financial Accounting
Standards Board Statement No. 142—”Goodwill and Other Intangible Assets” shall
be excluded.

 

Notwithstanding the foregoing, for the purpose of Section 1010 only (other than
clause (a)(4)(C)(4) thereof), there shall be excluded from Consolidated Net
Income any income arising from any sale or other disposition of Restricted
Investments made by the Company and the Restricted Subsidiaries, any repurchases
and redemptions of Restricted Investments from the Company and the Restricted
Subsidiaries, any repayments of loans and advances which constitute Restricted
Investments by the Company or any Restricted Subsidiary, any sale of the stock
of an Unrestricted Subsidiary or any distribution or dividend from an
Unrestricted Subsidiary, in each case only to the extent such amounts increase
the amount of Restricted Payments permitted under such covenant pursuant to
clause (a)(4)(C)(4) thereof.

 

“Contingent Obligations” means, with respect to any Person, any obligation of
such Person guaranteeing any leases, dividends or other obligations that do not
constitute

 

10

--------------------------------------------------------------------------------


 

Indebtedness (“primary obligations”) of any other Person (the “primary obligor”)
in any manner, whether directly or indirectly, including, without limitation,
any obligation of such Person, whether or not contingent,

 

(1)           to purchase any such primary obligation or any property
constituting direct or indirect security therefor,

 

(2)           to advance or supply funds:

 

(A)          for the purchase or payment of any such primary obligation, or

 

(B)           to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency of the primary
obligor, or

 

(3)           to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation against loss in
respect thereof.

 

“Corporate Trust Office” means the principal corporate trust office of the
Trustee, at which at any particular time its corporate trust business shall be
administered, which office at the date of execution of this Indenture is located
at The Bank of New York, 101 Barclay Street, 21st Floor West, New York New York
10286, except that with respect to presentation of the Notes for payment or for
registration of transfer or exchange, such term shall mean the office or agency
of the Trustee at which, at any particular time, its corporate agency business
shall be conducted.

 

“Corporation” includes corporations, associations, companies and business
trusts.

 

“Covenant Defeasance” has the meaning specified in Section 1303 of this
Indenture.

 

“Credit Facilities” means, with respect to the Company, one or more debt
facilities, including, without limitation, the Senior Credit Facilities, or
commercial paper facilities with banks or other institutional lenders or
investors or indentures providing for revolving credit loans, term loans,
receivables financing, including through the sale of receivables to such lenders
or to special purpose entities formed to borrow from such lenders against
receivables, letters of credit or other long-term indebtedness, in each case, as
amended, restated, modified, renewed, refunded, replaced or refinanced,
including increasing the amount borrowed thereunder, in whole or in part from
time to time.

 

“Default” means any event that is, or with the passage of time or the giving of
notice or both would be, an Event of Default.

 

“Defaulted Interest” has the meaning specified in Section 307 of this Indenture.

 

“Depository” means The Depository Trust Company, its nominees and their
respective successors.

 

11

--------------------------------------------------------------------------------


 

“Designated Non-cash Consideration” means the fair market value of non-cash
consideration received by the Company or a Restricted Subsidiary in connection
with an Asset Sale that is so designated as Designated Non-cash Consideration
pursuant to an Officers’ Certificate, setting forth the basis of such valuation,
executed by an executive vice president and the principal financial officer of
the Company, less the amount of cash or Cash Equivalents received in connection
with a subsequent sale of such Designated Non-cash Consideration.

 

“Designated Non-Guarantor Joint Venture” means any non-Wholly Owned Restricted
Subsidiary engaged in a Similar Business that is designated as a Designated
Non-Guarantor Joint Venture pursuant to an Officers’ Certificate.

 

“Designated Preferred Stock” means preferred stock of the Company or any parent
corporation thereof (in each case other than Disqualified Stock) that is issued
for cash (other than to a Restricted Subsidiary) and is so designated as
Designated Preferred Stock, pursuant to an Officers’ Certificate executed by an
executive vice president and the principal financial officer of the Company or
the applicable parent corporation thereof, as the case may be, on the issuance
date thereof, the cash proceeds of which are excluded from the calculation set
forth in clause (a)(4)(C) of Section 1010.

 

“Designated Senior Indebtedness” means:

 

(1)           Senior Indebtedness under the Senior Credit Facilities; and

 

(2)           any other Senior Indebtedness permitted under this Indenture the
principal amount of which is $25.0 million or more and that has been
specifically designated in the instrument evidencing such Senior Indebtedness by
the Company as Designated Senior Indebtedness.

 

“Disqualified Stock” means, with respect to any Person, any Capital Stock of
such Person which, by its terms, or by the terms of any security into which it
is convertible or for which it is putable or exchangeable, or upon the happening
of any event, matures or is mandatorily redeemable, other than as a result of a
change of control or asset sale, pursuant to a sinking fund obligation or
otherwise, or is redeemable at the option of the holder thereof, other than as a
result of a change of control or asset sale, in whole or in part, in each case
prior to the date 91 days after the earlier of the maturity date of the Notes or
the date the Notes are no longer outstanding; provided, however, that if such
Capital Stock is issued to any plan for the benefit of employees of the Company
or its Subsidiaries or by any such plan to such employees, such Capital Stock
shall not constitute Disqualified Stock solely because it may be required to be
repurchased by the Company or its Subsidiaries in order to satisfy applicable
statutory or regulatory obligations.

 

“Dollar Notes” means the Initial Dollar Notes, the Exchange Dollar Notes and the
Additional Dollar Notes, if any.

 

“Dollar Notes Paying Agent” means the Trustee or any other Person (including the
Company acting as Dollar Notes Paying Agent) authorized by the Company to pay
the principal of (and premium, if any) or interest on any Dollar Notes on behalf
of the Company.

 

12

--------------------------------------------------------------------------------


 

“Dollar Notes Register” has the meaning specified in Section 305 of this
Indenture.

 

“Dollar Notes Registrar” has the meaning specified in Section 305 of this
Indenture.

 

“Domestic Subsidiary” means, with respect to any Person, any Restricted
Subsidiary of such Person other than a Foreign Subsidiary.

 

“EBITDA” means, with respect to any Person for any period, the Consolidated Net
Income of such Person for such period plus:

 

(a)           provision for taxes based on income or profits of such Person for
such period deducted in computing Consolidated Net Income, plus

 

(b)           Consolidated Interest Expense of such Person for such period to
the extent the same was deducted in calculating such Consolidated Net Income,
plus

 

(c)           Consolidated Depreciation and Amortization Expense of such Person
for such period to the extent such depreciation and amortization were deducted
in computing Consolidated Net Income, plus

 

(d)           any expenses or charges related to any Equity Offering, Permitted
Investment, acquisition, disposition, recapitalization or Indebtedness permitted
to be incurred by this Indenture (whether or not successful) including such
fees, expenses or charges related to the offering of the Notes, the 2011 Notes,
the Senior Subordinated Loans and the Credit Facilities, and deducted in
computing Consolidated Net Income, plus

 

(e)           the amount of any restructuring charge deducted in such period in
computing Consolidated Net Income, including any one-time costs incurred in
connection with acquisitions after July 23, 2003, plus

 

(f)            without duplication, any other non-cash charges reducing
Consolidated Net Income for such period, excluding any such charge that
represents an accrual or reserve for a cash expenditure for a future period,
plus

 

(g)           the amount of any minority interest expense deducted in
calculating Consolidated Net Income (less the amount of any cash dividends paid
to the holders of such minority interests),  plus

 

(h)           Systems/Organizational Establishment Expenses and, prior to
December 31, 2001, unusual patent litigation expenses, less,

 

(i)            without duplication, non-cash items increasing Consolidated Net
Income of such Person for such period, excluding any items which represent the
reversal of any accrual of, or cash reserve for, anticipated cash charges in any
prior period.

 

13

--------------------------------------------------------------------------------


 

“EMU” means economic and monetary union as contemplated in the Treaty on
European Union.

 

“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock, but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock.

 

“Equity Offering” means any public or private sale of Common Stock or preferred
stock of the Company or any of its direct or indirect parent corporations
(excluding Disqualified Stock), other than:

 

(1)           public offerings with respect to the Company’s or any direct or
indirect parent corporation’s Common Stock registered on Form S-8, and

 

(2)           any such public or private sale that constitutes an Excluded
Contribution.

 

“euro” or “€” means the single currency of participating member states of the
EMU.

 

“Euro Notes” means the Initial Euro Notes, the Exchange Euro Notes and the
Additional Euro Notes, if any.

 

“Euroclear” means Euroclear Bank, S.A./N.V., as operator of the Euroclear
system.

 

“Euro Notes Paying Agent” means Bank of New York London or any other Person
(including the Company acting as Euro Notes Paying Agent) authorized by the
Company to pay the principal of (and premium, if any) or interest on any Euro
Notes on behalf of the Company.

 

“Euro Notes Register” has the meaning specified in Section 305 of this
Indenture.

 

“Euro Notes Registrar” has the meaning specified in Section 305 of this
Indenture.

 

 “European Union” means the European Union, including the countries of Austria,
Belgium, Denmark, France, Finland, Germany, Greece, Ireland, Italy, Luxembourg,
the Netherlands, Portugal, Spain, Sweden and the United Kingdom, but not
including any country which becomes a member of the European Union after the
Issue Date.

 

“Event of Default” has the meaning specified in Section 501 of this Indenture.

 

“Excess Proceeds” has the meaning specified in Section 1018 of this Indenture.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission promulgated thereunder.

 

14

--------------------------------------------------------------------------------


 

“Exchange Dollar Notes” has the meaning stated in the first recital of this
Indenture.

 

“Exchange Euro Notes” has the meaning stated in the first recital of this
Indenture.

 

“Exchange Notes” has the meaning specified in the first recital of this
Indenture.

 

“Exchange Offer” means the offer by the Company to the Holders of the Initial
Notes to exchange all of the Initial Notes for Exchange Notes as provided for in
the Registration Rights Agreement.

 

“Exchange Offer Registration Statement” means the Exchange Offer Registration
Statement as defined in the Registration Rights Agreement.

 

“Excluded Contribution” means net cash proceeds, marketable securities or
Qualified Proceeds received by the Company from:

 

(a)           contributions to its common equity capital, and

 

(b)           the sale (other than to a Subsidiary of the Company or to any
management equity plan or stock option plan or any other management or employee
benefit plan or agreement of the Company) of Capital Stock (other than
Disqualified Stock and Designated Preferred Stock) of the Company,

 

in each case, designated as Excluded Contributions pursuant to an Officers’
Certificate executed by an executive vice president and the principal financial
officer of the Company on the date such capital contributions are made or the
date such Capital Stock are sold, as the case may be, which are excluded from
the calculation set forth in Section 1010(a)(4)(C).

 

“Existing Indebtedness” means Indebtedness of the Company or the Restricted
Subsidiaries in existence on the Issue Date, plus interest accruing thereon.

 

“Fixed Charge Coverage Ratio” means, with respect to any Person for any period
consisting of such Person and its Restricted Subsidiaries most recently ended
four full fiscal quarters for which internal financial statements are available,
the ratio of EBITDA of such Person for such period to the Fixed Charges of such
Person for such period.  In the event that the Company or any Restricted
Subsidiary thereof incurs, assumes, guarantees or redeems any Indebtedness or
issues or redeems Disqualified Stock or preferred stock subsequent to the
commencement of the period for which the Fixed Charge Coverage Ratio is being
calculated but prior to the event for which the calculation of the Fixed Charge
Coverage Ratio is made (the “Calculation Date”), then the Fixed Charge Coverage
Ratio shall be calculated giving pro forma effect to such incurrence,
assumption, guarantee or redemption of Indebtedness, or such issuance or
redemption of Disqualified Stock or preferred stock, as if the same had occurred
at the beginning of the applicable four-quarter period.

 

For purposes of making the computation referred to above, Investments,
acquisitions, dispositions, mergers, consolidations and disposed operations (as
determined in

 

15

--------------------------------------------------------------------------------


 

accordance with GAAP) that have been made by the Company or any Restricted
Subsidiary during the four-quarter reference period or subsequent to such
reference period and on or prior to or simultaneously with the Calculation Date
shall be calculated on a pro forma basis assuming that all such Investments,
acquisitions, dispositions, mergers, consolidations and disposed operations (and
the change in any associated fixed charge obligations and the change in EBITDA
resulting therefrom) had occurred on the first day of the four-quarter reference
period.  If since the beginning of such period any Person (that subsequently
became a Restricted Subsidiary or was merged with or into the Company or any
Restricted Subsidiary since the beginning of such period) shall have made any
Investment, acquisition, disposition, merger, consolidation or disposed
operation that would have required adjustment pursuant to this definition, then
the Fixed Charge Coverage Ratio shall be calculated giving pro forma effect
thereto for such period as if such Investment, acquisition, disposition, merger,
consolidation or disposed operation had occurred at the beginning of the
applicable four-quarter period.

 

For purposes of this definition, whenever pro forma effect is to be given to a
transaction, the pro forma calculations shall be made in good faith by a
responsible financial or accounting officer of the Company.  If any Indebtedness
bears a floating rate of interest and is being given pro forma effect, the
interest on such Indebtedness shall be calculated as if the rate in effect on
the Calculation Date had been the applicable rate for the entire period (taking
into account any Hedging Obligations applicable to such Indebtedness).  Interest
on a Capitalized Lease Obligation shall be deemed to accrue at an interest rate
reasonably determined by a responsible financial or accounting officer of the
Company to be the rate of interest implicit in such Capitalized Lease Obligation
in accordance with GAAP.  For purposes of making the computation referred to
above, interest on any Indebtedness under a revolving credit facility computed
on a pro forma basis shall be computed based upon the average daily balance of
such Indebtedness during the applicable period.  Interest on Indebtedness that
may optionally be determined at an interest rate based upon a factor of a prime
or similar rate, a eurocurrency interbank offered rate, or other rate, shall be
deemed to have been based upon the rate actually chosen, or, if none, then based
upon such optional rate chosen as the Company may designate.

 

“Fixed Charges” means, with respect to any Person for any period, the sum of:

 

(a)           Consolidated Interest Expense of such Person for such period,

 

(b)           all cash dividend payments (excluding items eliminated in
consolidation) on any series of preferred stock (including any Designated
Preferred Stock) of such Person, and

 

(c)           all cash dividend payments (excluding items eliminated in
consolidation) on any series of Disqualified Stock.

 

“Foreign Subsidiary” means, with respect to any Person, any Restricted
Subsidiary of such Person that is not organized or existing under the laws of
the United States, any state thereof, the District of Columbia, or any territory
thereof.

 

“Funding Guarantor” has the meaning specified in Section 1206 of this Indenture.

 

16

--------------------------------------------------------------------------------


 

“GAAP” means generally accepted accounting principles in the United States which
are in effect on July 23, 2003.  For purposes of this Indenture, the term
“consolidated” with respect to any Person means such Person consolidated with
its Restricted Subsidiaries, and shall not include any Unrestricted Subsidiary.

 

“Global Notes” has the meaning specified in Section 201 of this Indenture.

 

“Government Securities” means securities that are:

 

(a)           direct obligations of the United States of America for the timely
payment of which its full faith and credit is pledged, or obligations of a
Person controlled or supervised by and acting as an agency or instrumentality of
the United States of America the timely payment of which is unconditionally
guaranteed as a full faith and credit obligation by the United States of
America;

 

(b)           issued or directly and fully and unconditionally guaranteed or
insured by a member of the European Union, or any agency or instrumentality
thereof, the securities of which are unconditionally guaranteed as a full faith
and credit obligation of such government;

 

which, in either case, are not callable or redeemable at the option of the
issuers thereof, and shall also include a depository receipt issued by a bank
(as defined in Section 3(a)(2) of the Securities Act), as custodian with respect
to any such Government Securities or a specific payment of principal of or
interest on any such Government Securities held by such custodian for the
account of the holder of such depository receipt; provided that (except as
required by law) such custodian is not authorized to make any deduction from the
amount payable to the holder of such depository receipt from any amount received
by the custodian in respect of the Government Securities or the specific payment
of principal of or interest on the Government Securities evidenced by such
depository receipt.

 

“guarantee” means a guarantee (other than by endorsement of negotiable
instruments for collection in the ordinary course of business), direct or
indirect, in any manner (including, without limitation, letters of credit and
reimbursement agreements in respect thereof), of all or any part of any
Indebtedness or other obligations.

 

“Guarantee” means the guarantee by any Guarantor of the Company’s Indenture
Obligations.

 

“Guarantors” means all Restricted Subsidiaries that are Domestic Subsidiaries
(other than certain special-purpose Restricted Subsidiaries formed in connection
with Receivables Facility) as of the Issue Date.

 

“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under (a) currency exchange, interest rate or commodity swap agreements,
currency exchange, interest rate or commodity cap agreements and currency
exchange, interest rate or commodity collar agreements and (b) other agreements
or arrangements designed to protect such Person against fluctuations in currency
exchange, interest rates or commodity prices.

 

17

--------------------------------------------------------------------------------


 

“Holder” means a holder of Notes.

 

“incur” has the meaning specified in Section 1011 of this Indenture.

 

“incurrence” has the meaning specified in Section 1011 of this Indenture.

 

“Indebtedness” means, with respect to any Person,

 

(a)           any indebtedness (including principal and premium) of such Person,
whether or not contingent:

 

(1)           in respect of borrowed money;

 

(2)           evidenced by bonds, notes, debentures or similar instruments or
letters of credit or bankers’ acceptances (or, without double counting,
reimbursement agreements in respect thereof);

 

(3)           representing the balance deferred and unpaid of the purchase price
of any property (including Capitalized Lease Obligations), except any such
balance that constitutes a trade payable or similar obligation to a trade
creditor, in each case accrued in the ordinary course of business; or

 

(4)           representing any Hedging Obligations;

 

if and to the extent that any of the foregoing Indebtedness (other than letters
of credit and Hedging Obligations) would appear as a liability upon a balance
sheet (excluding the footnotes thereto) of such Person prepared in accordance
with GAAP;

 

(b)           to the extent not otherwise included, any obligation by such
Person to be liable for, or to pay, as obligor, guarantor or otherwise, on the
Indebtedness of another Person, other than by endorsement of negotiable
instruments for collection in the ordinary course of business; and

 

(c)           to the extent not otherwise included, Indebtedness of another
Person secured by a Lien on any asset owned by such Person, whether or not such
Indebtedness is assumed by such Person; provided, however, that Contingent
Obligations incurred in the ordinary course of business shall be deemed not to
constitute Indebtedness; and obligations under or in respect of Receivables
Facilities shall not be deemed to constitute Indebtedness.

 

“Indenture” means this instrument as originally executed and as it may from time
to time be supplemented or amended by one or more indentures supplemental hereto
entered into pursuant to the applicable provisions hereof.

 

“Independent Financial Advisor” means an accounting, appraisal, investment
banking firm or consultant to Persons engaged in Similar Businesses of
nationally recognized

 

18

--------------------------------------------------------------------------------


 

standing that is, in the good faith judgment of the Company, qualified to
perform the task for which it has been engaged.

 

“Initial Dollar Notes” has the meaning stated in the first recital of this
Indenture.

 

“Initial Euro Notes” has the meaning stated in the first recital of this
Indenture.

 

“Initial Notes” has the meaning stated in the first recital of this Indenture.

 

“Interest Payment Date” means the Stated Maturity of an installment of interest
on the Notes.

 

“Investment Grade Securities” means:

 

(1)           securities issued or directly and fully guaranteed or insured by
the United States government or any agency or instrumentality thereof (other
than Cash Equivalents),

 

(2)           securities issued or directly and fully guaranteed or insured by a
member of the European Union, or any agency or instrumentality thereof (other
than Cash Equivalents);

 

(3)           debt securities or debt instruments with a rating of BBB- or
higher by S&P or Baa3 or higher by Moody’s or the equivalent of such rating by
such rating organization, or, if no rating of S&P or Moody’s then exists, the
equivalent of such rating by any other nationally recognized securities rating
agency, but excluding any debt securities or instruments constituting loans or
advances among the Company and its Subsidiaries,

 

(4)           investments in any fund that invests exclusively in investments of
the type described in clauses (1), (2) and (3) above, which fund may also hold
immaterial amounts of cash pending investment and/or distribution, or

 

(5)           corresponding instruments in countries other than those identified
in clauses (1) and (2) above customarily utilized for high quality investments.

 

“Investments” means, with respect to any Person, all investments by such Person
in other Persons (including Affiliates) in the form of loans (including
guarantees), advances or capital contributions (excluding accounts receivable,
trade credit, advances to customers, commission, travel and similar advances to
officers and employees, in each case made in the ordinary course of business),
purchases or other acquisitions for consideration of Indebtedness, Equity
Interests or other securities issued by any other Person and investments that
are required by GAAP to be classified on the balance sheet (excluding the
footnotes) of such Person in the same manner as the other investments included
in this definition to the extent such transactions involve the transfer of cash
or other property.  For purposes of the definition of “Unrestricted Subsidiary”
and Section 1010,

 

19

--------------------------------------------------------------------------------


 

(1)           “Investments” shall include the portion (proportionate to the
Company’s equity interest in such Subsidiary) of the fair market value of the
net assets of a Subsidiary of the Company at the time that such Subsidiary is
designated an Unrestricted Subsidiary; provided, however, that upon a
redesignation of such Subsidiary as a Restricted Subsidiary, the Company shall
be deemed to continue to have a permanent “Investment” in an Unrestricted
Subsidiary in an amount (if positive) equal to:

 

(x)            the Company’s “Investment” in such Subsidiary at the time of such
redesignation less

 

(y)           the portion (proportionate to the Company’s equity interest in
such Subsidiary) of the fair market value of the net assets of such Subsidiary
at the time of such redesignation; and

 

(2)           any property transferred to or from an Unrestricted Subsidiary
shall be valued at its fair market value at the time of such transfer, in each
case as determined in good faith by the Company.

 

“Irish Paying Agent” means AIB/BNY Fund Management (Ireland) Limited and its
successors.

 

“Issue Date” means November 10, 2004.

 

“July 2003 Equity Contribution” means the common equity contribution in the
amount of $25.0 million made to the Company by affiliates of Kohlberg Kravis
Roberts & Co. L.P.

 

“Legal Defeasance” has the meaning specified in Section 1302 of this Indenture.

 

“Letter of Credit Obligations” means all Obligations in respect of Indebtedness
of the Company with respect to letters of credit issued pursuant to the Senior
Credit Facilities which Indebtedness shall be deemed to consist of:

 

(a)           the aggregate maximum amount available to be drawn under all such
letters of credit (the determination of such aggregate maximum amount to assume
compliance with all conditions for drawing), and

 

(b)           the aggregate amount that has been paid by, and not reimbursed to,
the fronting bank and the lenders under such letters of credit.

 

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset, whether
or not filed, recorded or otherwise perfected under applicable law, including
any conditional sale or other title retention agreement, any lease in the nature
thereof, any option or other agreement to sell or give a security interest in
and any filing of or agreement to give any financing statement under the Uniform
Commercial Code (or equivalent statutes) of any jurisdiction; provided that in
no event shall an operating lease be deemed to constitute a Lien.

 

20

--------------------------------------------------------------------------------


 

“Management Group” means at any time, the Chairman of the Board, any President,
any Executive Vice President or Vice President, any Managing Director, any
Treasurer and any Secretary or other executive officer of any of Rockwood
Holdings, Inc., Rockwood Specialties Consolidated, Inc., Rockwood Specialties
International, Inc., the Company or any Subsidiary of any such company at such
time.

 

“Maturity” , when used with respect to any Note, means the date on which the
principal of such Note or an installment of principal becomes due and payable as
therein or herein provided, whether at the Stated Maturity or by declaration of
acceleration, notice of redemption or otherwise.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Net Income” means, with respect to any Person, the net income (loss) of such
Person, determined in accordance with GAAP and before any reduction in respect
of preferred stock dividends.

 

“Net Proceeds” means the aggregate cash proceeds received by the Company or any
Restricted Subsidiary in respect of any Asset Sale, including, without
limitation, any cash received upon the sale or other disposition of any
Designated Non-cash Consideration received in any Asset Sale and (ii) the amount
of any debt owed to the Company or any Restricted Subsidiary by the Company or
any Restricted Subsidiary disposed of which is repaid in connection with that
disposal), net of the direct costs relating to such Asset Sale and the sale or
disposition of such Designated Non-cash Consideration, including, without
limitation, legal, accounting and investment banking fees, and brokerage and
sales commissions, any relocation expenses incurred as a result thereof, taxes
paid or payable as a result thereof (after taking into account any available tax
credits or deductions and any tax sharing arrangements), amounts required to be
applied to the repayment of principal, premium, if any, and interest on Senior
Indebtedness required (other than required by Section 1018(b)(1)) to be paid as
a result of such transaction and any deduction of appropriate amounts to be
provided by the Company as a reserve in accordance with GAAP against any
liabilities associated with the asset disposed of in such transaction and
retained by the Company after such sale or other disposition thereof, including,
without limitation, pension and other post-employment benefit liabilities and
liabilities related to environmental matters or against any indemnification
obligations associated with such transaction.

 

“Non-payment Default” has the meaning specified in Section 1403 of this
Indenture.

 

“Non-Registration Opinion and Supporting Evidence” has the meaning specified in
Section 312 of this Indenture.

 

“Note Register” means the Euro Notes Register and the Dollar Notes Register.

 

“Note Registrar” means the Euro Notes Registrar and the Dollar Notes Registrar
and any other Person authorized by the Company to register Notes and transfers
of Notes on behalf of the Company pursuant to Section 305 hereof.

 

21

--------------------------------------------------------------------------------


 

“Notes” has the meaning stated in the first recital of this Indenture and more
particularly means any Notes authenticated and delivered under this Indenture.

 

“Obligations” means any principal, interest, penalties, fees, indemnifications,
reimbursements (including, without limitation, reimbursement obligations with
respect to letters of credit and banker’s acceptances), damages and other
liabilities, and guarantees of payment of such principal, interest, penalties,
fees, indemnifications, reimbursements, damages and other liabilities, payable
under the documentation governing any Indebtedness.

 

“Offering Circular” means the Offering Circular dated November 5, 2004 relating
to the Initial Notes.

 

“Officer” means the Chairman of the Board of Directors, the President, any
Executive Vice President, Senior Vice President or Vice President, the Treasurer
or the Secretary of the Company.

 

“Officers’ Certificate” means a certificate signed on behalf of the Company by
two Officers of the Company, one of whom must be the principal executive
officer, the principal financial officer, the treasurer or the principal
accounting officer of the Company that meets the requirements set forth in this
Indenture.

 

“Offshore Global Notes” has the meaning specified in Section 201 of this
Indenture.

 

“Offshore Physical Notes” has the meaning specified in Section 201 of this
Indenture.

 

“Opinion of Counsel” means, with respect to any Person, a written opinion of
counsel, who may be counsel for such Person, including an employee of such
Person.

 

“Outstanding” , when used with respect to Notes, means, as of the date of
determination, all Notes theretofore authenticated and delivered under this
Indenture, except:

 

(i)            Notes theretofore cancelled by the Trustee or delivered to the
Trustee for cancellation;

 

(ii)           Notes, or portions thereof, for whose payment or redemption money
in the necessary amount has been theretofore deposited with the Trustee or any
Paying Agent (other than the Company) in trust or set aside and segregated in
trust by the Company (if the Company shall act as its own Paying Agent) for the
Holders of such Notes; provided that, if such Notes are to be redeemed, notice
of such redemption has been duly given pursuant to this Indenture or provision
therefor satisfactory to the Trustee has been made;

 

(iii)          Notes, except to the extent provided in Sections 1302 and 1303,
with respect to which the Company has effected Legal Defeasance and/or Covenant
Defeasance as provided in Article Thirteen; and

 

22

--------------------------------------------------------------------------------


 

(iv)          Notes which have been paid pursuant to Section 306 or in exchange
for or in lieu of which other Notes have been authenticated and delivered
pursuant to this Indenture, other than any such Notes in respect of which there
shall have been presented to the Trustee proof satisfactory to it that such
Notes are held by a bona fide purchaser in whose hands the Notes are valid
obligations of the Company;

 

provided, however, that in determining whether the Holders of the requisite
principal amount of Outstanding Notes have given any request, demand,
authorization, direction, consent, notice or waiver hereunder, and for the
purpose of making the calculations required by TIA Section 313, Notes owned by
the Company or any other obligor upon the Notes or any Affiliate of the Company
or such other obligor shall be disregarded and deemed not to be Outstanding,
except that, in determining whether the Trustee shall be protected in making
such calculation or in relying upon any such request, demand, authorization,
direction, notice, consent or waiver, only Notes which a Responsible Officer of
the Trustee actually knows to be so owned shall be so disregarded.  Notes so
owned which have been pledged in good faith may be regarded as Outstanding if
the pledgee establishes to the satisfaction of the Trustee the pledgee’s right
so to act with respect to such Notes and that the pledgee is not the Company or
any other obligor upon the Notes or any Affiliate of the Company or such other
obligor.

 

“Parent Companies” means Rockwood Holdings, Inc., Rockwood Specialties
Consolidated, Inc. and Rockwood Specialties International, Inc.

 

“Pari Passu Indebtedness” means any indebtedness of the Company which ranks pari
passu in right of payment to the Notes.

 

“Paying Agent” means the Euro Notes Paying Agent and the Dollar Notes Paying
Agent and any other Person (including the Company acting as Paying Agent)
authorized by the Company to pay the principal of (and premium, if any) or
interest on any Notes on behalf of the Company.

 

“Payment Blockage Period” has the meaning specified in Section 1403 of this
Indenture.

 

“Payment Default” has the meaning specified in Section 1403 of this Indenture.

 

“Permitted Asset Swap” means the concurrent purchase and sale or exchange of
Related Business Assets or a combination of Related Business Assets and cash or
Cash Equivalents between the Company or any of its Restricted Subsidiaries and
another Person; provided that any cash or Cash Equivalents received must be
applied in accordance with Section 1018.

 

“Permitted Holders” means Kohlberg Kravis Roberts & Co. L.P., DLJ Merchant
Banking Partners III, L.P., their respective Affiliates and the Management
Group.

 

“Permitted Investments” means:

 

(a)           any Investment in the Company or any Restricted Subsidiary;

 

23

--------------------------------------------------------------------------------


 

(b)           any Investment in cash and Cash Equivalents or Investment Grade
Securities;

 

(c)           any Investment by the Company or any Restricted Subsidiary of the
Company in a Person that is engaged in a Similar Business if as a result of such
Investment,

 

(1)           such Person becomes a Restricted Subsidiary, or

 

(2)           such Person, in one transaction or a series of related
transactions, is merged, consolidated or amalgamated with or into, or transfers
or conveys substantially all of its assets to, or is liquidated into, the
Company or a Restricted Subsidiary;

 

(d)           any Investment in securities or other assets not constituting cash
or Cash Equivalents and received in connection with an Asset Sale made pursuant
to Section 1018, or any other disposition of assets not constituting an Asset
Sale;

 

(e)           any Investment existing on July 23, 2003;

 

(f)            advances to employees not in excess of $25.0 million outstanding
at any one time, in the aggregate;

 

(g)           any Investment acquired by the Company or any Restricted
Subsidiary,

 

(1)           in exchange for any other Investment or accounts receivable held
by the Company or any such Restricted Subsidiary in connection with or as a
result of a bankruptcy, workout, reorganization or recapitalization of the
issuer of such other Investment or accounts receivable, or

 

(2)           as a result of a foreclosure by the Company or any Restricted
Subsidiary with respect to any secured Investment or other transfer of title
with respect to any secured Investment in default;

 

(h)           Hedging Obligations permitted under Section 1011(b)(10);

 

(i)            loans and advances to officers, directors and employees for
business-related travel expenses, moving expenses and other similar expenses, in
each case incurred in the ordinary course of business;

 

(j)            any Investment in a Similar Business having an aggregate fair
market value, taken together with all other Investments made pursuant to this
clause (j) that are at that time outstanding (without giving effect to the sale
of an Unrestricted Subsidiary to the extent the proceeds of such sale do not
consist of cash and/or marketable securities), not to exceed the greater of (x)
$150.0 million and (y) 4.0% of Total Assets at the time of such Investment (with
the fair market value of each Investment being measured at the time made and
without giving effect to subsequent changes in value);

 

24

--------------------------------------------------------------------------------


 

(k)           Investments the payment for which consists of Equity Interests of
the Company, or any of its direct or indirect parent corporations (exclusive of
Disqualified Stock); provided, however, that such Equity Interests will not
increase the amount available for Restricted Payments under Section 1010(a)(C);

 

(l)            guarantees of Indebtedness permitted under Section 1011;

 

(m)          any transaction to the extent it constitutes an investment that is
permitted and made in accordance with Section 1013(b) (except transactions
described in clauses (2), (6), (7) and (11) thereof);

 

(n)           Investments consisting of the licensing or contribution of
intellectual property pursuant to joint marketing arrangements with other
Persons;

 

(o)           additional Investments having an aggregate fair market value,
taken together with all other Investments made pursuant to this clause (o) that
are at that time outstanding (without giving effect to the sale of an
Unrestricted Subsidiary to the extent the proceeds of such sale do not consist
of cash and/or marketable securities), not to exceed the greater of (x) $90.0
million and (y) 2.5% of Total Assets at the time of such Investment (with the
fair market value of each Investment being measured at the time made and without
giving effect to subsequent changes in value); and

 

(p)           Investments relating to any special purpose wholly-owned
subsidiary of the Company organized in connection with a Receivables Facility
that, in the good faith determination of the Board of Directors of the Company,
are necessary or advisable to effect such Receivables Facility.

 

“Permitted Junior Notes” has the meaning specified in Section 1402 of this
Indenture.

 

“Permitted Liens” means

 

(1)           Liens on assets of the Company or any Guarantor securing Senior
Indebtedness that was permitted under the covenant described Section 1011
hereof;

 

(2)           Liens in favor of the Company or the Guarantors;

 

(3)           Liens on property of a Person existing at the time such Person is
merged with or into or consolidated with the Company or any Subsidiary of the
Company; provided that such Liens were in existence prior to the contemplation
of such merger or consolidation and do not extend to any assets other than those
of the Person merged into or consolidated with the Company or the Subsidiary;

 

(4)           Liens on property (including Capital Stock) existing at the time
of acquisition of the property by the Company or any Subsidiary of the Company;
provided that such Liens were in existence prior to, such acquisition, and not
incurred in contemplation of, such acquisition;

 

25

--------------------------------------------------------------------------------


 

(5)           Liens to secure the performance of statutory obligations, surety
or appeal bonds, performance bonds or other obligations of a like nature
incurred in the ordinary course of business;

 

(6)           Liens to secure Indebtedness (including Capital Lease Obligations)
permitted under clause (d) of the covenant described in Section 1011 hereof
covering only the assets acquired with or financed by such Indebtedness;

 

(7)           Liens existing on the date of this Agreement;

 

(8)           Liens for taxes, assessments or governmental charges or claims
that are not yet delinquent or that are being contested in good faith by
appropriate proceedings promptly instituted and diligently concluded; provided
that any reserve or other appropriate provision as is required in conformity
with GAAP has been made therefor;

 

(9)           Liens imposed by law, such as carriers’, warehousemen’s,
landlord’s and mechanics’ Liens, in each case, incurred in the ordinary course
of business;

 

(10)         survey exceptions, easements or reservations of, or rights of
others for, licenses, rights-of-way, sewers, electric lines, telegraph and
telephone lines and other similar purposes, or zoning or other restrictions as
to the use of real property that were not incurred in connection with
Indebtedness and that do not in the aggregate materially adversely affect the
value of said properties or materially impair their use in the operation of the
business of such Person;

 

(11)         Liens created for the benefit of (or to secure) the Notes (or the
Guarantees);

 

(12)         Liens to secure any Refinancing Indebtedness permitted under the
covenant described in Section 1011 hereof; provided, however, that: (a) the new
Lien shall be limited to all or part of the same property and assets that
secured or, under the written agreements pursuant to which the original Lien
arose, could secure the original Lien (plus improvements and accessions to, such
property or proceeds or distributions thereof); and (b) the Indebtedness secured
by the new Lien is not increased to any amount greater than the sum of (x) the
outstanding principal amount, or, if greater, committed amount, of the
Refinancing Indebtedness and (y) an amount necessary to pay any fees and
expenses, including premiums, related to such renewal, refunding, refinancing,
replacement, defeasance or discharge; and

 

(13)         Liens incurred in the ordinary course of business of the Company or
any Subsidiary of the Company with respect to obligations that do not exceed
$5.0 million at any one time outstanding.

 

“Person” means any individual, corporation, limited liability company,
partnership, joint venture, association, joint stock company, trust,
unincorporated organization, government or any agency or political subdivision
thereof or any other entity.

 

“Physical Notes” has the meaning specified in Section 201 of this Indenture.

 

26

--------------------------------------------------------------------------------


 

“Predecessor Note” of any particular Note means every previous Note evidencing
all or a portion of the same debt as that evidenced by such particular Note;
and, for the purposes of this definition, any Note authenticated and delivered
under Section 306 in exchange for a mutilated Note or in lieu of a lost,
destroyed or stolen Note shall be deemed to evidence the same debt as the
mutilated, lost, destroyed or stolen Note.

 

“preferred stock” means any Equity Interest with preferential rights of payment
of dividends or upon liquidation, dissolution, or winding up.

 

“Private Placement Legend” has the meaning specified in Section 203 of this
Indenture.

 

“QIB” means a “qualified institutional buyer” as defined in Rule 144A.

 

“Qualified Proceeds” means assets that are used or useful in, or Capital Stock
of any Person engaged in, a Similar Business; provided that the fair market
value of any such assets or Capital Stock shall be determined by the Board of
Directors in good faith.

 

“Receivables Facility” means one or more receivables financing facilities, as
amended from time to time, the Indebtedness of which is non-recourse (except for
standard representations, warranties, covenants and indemnities made in
connection with such facilities) to the Company and the Restricted Subsidiaries
pursuant to which the Company and/or any of its Restricted Subsidiaries sells
its accounts receivable to a Person that is not a Restricted Subsidiary.

 

“Receivables Fees” means distributions or payments made directly or by means of
discounts with respect to any participation interest issued or sold in
connection with, and other fees paid to a Person that is not a Restricted
Subsidiary in connection with, any Receivables Facility.

 

“Redemption Date” , when used with respect to any Note to be redeemed, in whole
or in part, means the date fixed for such redemption by or pursuant to this
Indenture.

 

“Redemption Price” , when used with respect to any Note to be redeemed, means
the price at which it is to be redeemed pursuant to this Indenture.

 

“Refinancing Indebtedness” has the meaning specified in Section 1011 of this
Indenture.

 

“Refunding Capital Stock” has the meaning specified in Section 1010 of this
Indenture.

 

“Registration Rights Agreement” has the meaning stated in the first recital of
this Indenture.

 

“Regular Record Date” has the meaning specified in Section 301 of this
Indenture.

 

27

--------------------------------------------------------------------------------


 

“Regulation S” means Regulation S under the Securities Act.

 

“Regulation S Certificate” has the meaning specified in Section 312 of this
Indenture.

 

“Related Business Assets” means assets (other than cash or Cash Equivalents)
used or useful in a Similar Business, provided that any assets received by the
Company or a Restricted Subsidiary in exchange for assets transferred by the
Company or a Restricted Subsidiary shall not be deemed to be Related Business
Assets if they consist of securities of a Person, unless upon receipt of the
securities of such Person, such Person would become a Restricted Subsidiary.

 

“Resale Restriction Termination Date” has the meaning specified in Section 311
of this Indenture.

 

“Responsible Officer” , when used with respect to the Trustee, means any vice
president, any assistant treasurer, any trust officer or assistant trust
officer, the controller or any assistant controller or any other officer of the
Trustee customarily performing functions similar to those performed by any of
the above-designated officers, and also means, with respect to a particular
corporate trust matter, any other officer to whom such matter is referred
because of his knowledge of and familiarity with the particular subject and who
shall have direct responsibility for the administration of this Indenture.

 

“Restricted Investment” means an Investment other than a Permitted Investment.

 

“Restricted Payments” has the meaning specified in Section 1010 of this
Indenture.

 

“Restricted Subsidiary” means, at any time, any direct or indirect Subsidiary of
the Company (including any Foreign Subsidiary) that is not then an Unrestricted
Subsidiary; provided, however, that upon the occurrence of an Unrestricted
Subsidiary ceasing to be an Unrestricted Subsidiary, such Subsidiary shall be
included in the definition of “Restricted Subsidiary”.

 

“Retired Capital Stock” has the meaning specified in Section 1010 of this
Indenture.

 

“Rule 144A” means Rule 144A under the Securities Act.

 

“Rule 144A Certificate” has the meaning specified in Section 312 of this
Indenture.

 

“S&P” means Standard and Poor’s Ratings Group.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder.

 

28

--------------------------------------------------------------------------------


 

“Senior Credit Facilities” means the Credit Agreement dated as of July 30, 2004,
among the Company, Rockwood Specialties Limited, Rockwood Specialties
International, Inc., the lenders party thereto, Credit Suisse First Boston,
acting through its Cayman Islands Branch, as administrative agent thereunder and
UBS Securities LLC and Goldman Sachs Credit Partners L.P., as co-syndication
agents thereunder, including any guarantees, collateral documents, instruments
and agreements executed in connection therewith, and any amendments,
supplements, modifications, extensions, renewals, restatements or refundings
thereof and any indentures or credit facilities or commercial paper facilities
with banks or other institutional lenders or investors that replace, refund or
refinance any part of the loans, notes, other credit facilities or commitments
thereunder, including any such replacement, refunding or refinancing facility or
indenture that increases the amount borrowable thereunder or alters the maturity
thereof.

 

“Senior Discount Notes” means the Senior Discount Notes of Rockwood Specialties
International Inc., issued on July 23, 2003 or any refinancing thereof in the
form of Indebtedness or preferred stock; provided, however, that such refinanced
Indebtedness or preferred stock (i) shall be incurred by Rockwood Specialties
International, Inc., (ii) does not have a maturity date which is prior to August
15, 2011, (iii) does not require cash interest or cash dividends to be paid
prior to August 15, 2007, (iv) does not have an effective interest rate or
dividend rate that exceeds 12% per annum and (v) does not have terms and
conditions which taken as a whole, are materially disadvantageous to the Holders
of the Notes as compared to the Senior Discount Notes.

 

“Senior Indebtedness” means:

 

(1) the Obligations under the Senior Credit Facilities; and

 

(2) the Obligations under any other Indebtedness permitted to be incurred by the
Company under the terms of the Indenture, unless the instrument under which such
Indebtedness is incurred expressly provides that it is on a parity with or
subordinated in right of payment to the Notes,

 

including interest accruing subsequent to the filing of, or which would have
accrued but for the filing of, a petition for bankruptcy, in accordance with and
at the rate specified in the documents evidencing or governing such Senior
Indebtedness, to the extent that such interest is an allowable claim in such
bankruptcy proceeding. Notwithstanding anything to the contrary in the
foregoing, Senior Indebtedness does not include:

 

(a) any liability for foreign, federal, state, local or other taxes owed or
owing by the Company;

 

(b) any obligation of the Company to its direct or indirect parent corporations
or to any of its Subsidiaries or to any other Affiliate of the Company or any of
such Affiliate’s Subsidiaries;

 

(c) any amounts owed by the Company for compensation to employees or for
services rendered to the Company;

 

29

--------------------------------------------------------------------------------


 

(d) any accounts payable or trade liabilities, including obligations in respect
of funds held for the account of third parties, arising in the ordinary course
of business, including guarantees thereof or instruments evidencing such
liabilities, other than obligations in Letter of Credit Obligations;

 

(e) any Indebtedness that is incurred in violation of the Indenture;

 

(f) Indebtedness which, when incurred and without respect to any election under
Section 1111(b) of Title 11, United States Code, is without recourse to the
Company;

 

(g) any Indebtedness, guarantee or obligation of the Company which is
subordinate or junior to any other Indebtedness, guarantee or obligation of the
Company;

 

(h) Indebtedness evidenced by the Notes;

 

(i) Capital Stock of the Company; and

 

(j) amounts owing under leases (other than Capitalized Lease Obligations).

 

“Senior Indebtedness” of any Guarantor of the Notes, including the Guarantors,
has a correlative meaning.

 

“Senior Subordinated Indebtedness” means

 

(a)                                  with respect to the Company, Indebtedness
which ranks equal in right of payment to the Notes, and

 

(b)                                 with respect to any Guarantor, Indebtedness
which ranks equal in right of payment to the Guarantee of such Guarantor.

 

“Senior Subordinated Loans” means the loans issued under the senior subordinated
loan agreement, dated as of July 30, 2004, among the Company, the several
lenders from time to time party thereto, Credit Suisse First Boston, as
administrative agent, Goldman Sachs Credit Partners L.P., as Syndication Agent,
and UBS AG, Stamford Branch, as Documentation Agent.

 

“Shelf Registration Statement” means the shelf registration statement as defined
in the Registration Rights Agreement.

 

“Significant Subsidiary” means any Restricted Subsidiary that would be a
“significant subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X,
promulgated pursuant to the Securities Act, as such regulation is in effect on
the date hereof.

 

30

--------------------------------------------------------------------------------


 

“Similar Business” means the development, manufacture and distribution and/or
provision of chemicals, chemical processes or performance materials and any
services, activities or businesses incidental or directly related or similar
thereto, or any line of businesses engaged in by the Company and its
Subsidiaries or any business activity that is a reasonable extension,
development or expansion thereof or ancillary thereto.

 

“Special Record Date” for the payment of any Defaulted Interest means a date
fixed by the Trustee pursuant to Section 307.

 

“Stated Maturity” , when used with respect to any Note or any installment of
principal thereof or interest thereon, means the date specified in such Notes as
the fixed date on which the principal of such Notes or such installment of
principal or interest is due and payable.

 

“Subordinated Indebtedness” means:

 

(a)                                  respect to the Company, any Indebtedness of
the Company which is by its terms subordinated in right of payment to the Notes,
and

 

(b)                                 respect to any Guarantor, any Indebtedness
of such Guarantor which is by its terms subordinated in right of payment to the
guarantee of such Guarantor.

 

“Subordinated Note Obligations” means any principal of, premium, if any, and
interest on the Notes payable pursuant to the terms of the Notes or upon
acceleration, together with and including any amounts received upon the exercise
of rights of rescission or other rights of action, including claims for damages,
or otherwise, to the extent relating to the purchase price of the Notes or
amounts corresponding to such principal, premium, if any, or interest on the
Notes.

 

“Subsidiary” means, with respect to any Person,

 

(1)                                  any corporation, association, or other
business entity (other than a partnership, joint venture, limited liability
company or similar entity) of which more than 50% of the total voting power of
shares of Capital Stock entitled (without regard to the occurrence of any
contingency) to vote in the election of directors, managers or trustees thereof
is at the time of determination owned or controlled, directly or indirectly, by
such Person or one or more of the other Subsidiaries of that Person or a
combination thereof, and

 

(2)                                  any partnership, joint venture, limited
liability company or similar entity of which;

 

(x)                                   more than 50% of the capital accounts,
distribution rights, total equity and voting interests or general or limited
partnership interests, as applicable, are owned or controlled, directly or
indirectly, by such Person or one or more of the other Subsidiaries of that
Person or a combination thereof whether in the form of membership, general,
special or limited partnership or otherwise, and

 

31

--------------------------------------------------------------------------------


 

(y)                                 such Person or any Restricted Subsidiary of
such Person is a controlling general partner or otherwise controls such entity.

 

“Successor Company” has the meaning specified in Section 801 of this Indenture.

 

“Successor Person” has the meaning specified in Section 802 of this Indenture.

 

“Systems/Organizational Establishment Expenses” shall mean the aggregate of all
expenditures (whether paid in cash or accrued as liabilities) by the Company and
the Restricted Subsidiaries in (i) establishing financial, information
technology and other similar systems of the Company and the Restricted
Subsidiaries, including costs of the transition and integration of any such
systems acquired in the Acquisition, as a direct result of the establishment of
the business acquired in the Acquisition as a standalone business following the
Acquisition and (ii) establishing the business acquired in the Acquisition as a
standalone business following the Acquisition including the amortization of
sign-on compensation arrangements for key executives; provided that such
expenses for the period after January 1, 2003 shall not exceed $4.0 million in
the aggregate.

 

“Total Assets” means the total assets of the Company and the Restricted
Subsidiaries, as shown on the most recent balance sheet of the Company.

 

“Transactions” means all of the transactions (including the Senior Subordinated
Loans, the Senior Credit Facilities and the offering of the Initial Notes
relating to Acquisition as described in the Offering Circular.

 

“Treasury Rate” means, as of any Redemption Date, the yield to maturity as of
such Redemption Date of United States Treasury securities with a constant
maturity (as compiled and published in the most recent Federal Reserve
Statistical Release H.15 (519) that has become publicly available at least two
business days prior to the Redemption Date (or, if such Statistical Release is
no longer published, any publicly available source of similar market data)) most
nearly equal to the period from the Redemption Date to November 15, 2009;
provided, however, that if the period from the Redemption Date to November 15,
2009 is less than one year, the weekly average yield on actually traded United
States Treasury securities adjusted to a constant maturity of one year will be
used.

 

“Trust Indenture Act” or “TIA” means the Trust Indenture Act of 1939 as in force
at the date as of which this Indenture was executed, except as provided in
Section 905.

 

“Trustee” means the Person named as the “Trustee” in the first paragraph of this
Indenture until a successor Trustee shall have become such pursuant to the
applicable provisions of this Indenture, and thereafter “Trustee” shall mean
such successor Trustee.

 

“Unrestricted Subsidiary” means:

 

(1)                                  any Subsidiary of the Company which at the
time of determination is an Unrestricted Subsidiary (as designated by the Board
of Directors of the Company, as provided below), and

 

32

--------------------------------------------------------------------------------


 

(2)                                  any Subsidiary of an Unrestricted
Subsidiary.

 

The Board of Directors of the Company may designate any Subsidiary of the
Company (including any existing Subsidiary and any newly acquired or newly
formed Subsidiary) to be an Unrestricted Subsidiary unless such Subsidiary or
any of its Subsidiaries owns any Equity Interests or Indebtedness of, or owns or
holds any Lien on, any property of, the Company or any Subsidiary of the Company
(other than any Subsidiary of the Subsidiary to be so designated), provided
that:

 

(a)                                  any Unrestricted Subsidiary must be an
entity of which shares of the capital stock or other equity interests (including
partnership interests) entitled to cast at least a majority of the votes that
may be cast by all shares or equity interests having ordinary voting power for
the election of directors or other governing body are owned, directly or
indirectly, by the Company,

 

(b)                                 such designation complies with Section 1010,
and

 

(c)                                  each of (1) the Subsidiary to be so
designated and (2) its Subsidiaries has not at the time of designation, and does
not thereafter, create, incur, issue, assume, guarantee or otherwise become
directly or indirectly liable with respect to any Indebtedness pursuant to which
the lender has recourse to any of the assets of the Company or any Restricted
Subsidiary.

 

The Board of Directors of the Company may designate any Unrestricted Subsidiary
to be a Restricted Subsidiary; provided that, immediately after giving effect to
such designation no Default or Event of Default shall have occurred and be
continuing and either:

 

(1)                                  the Company could incur at least $1.00 of
additional Indebtedness pursuant to the Fixed Charge Coverage Ratio test
described under Section 1011(a), or

 

(2)                                  the Fixed Charge Coverage Ratio for the
Company and its Restricted Subsidiaries would be greater than such ratio for the
Company and its Restricted Subsidiaries immediately prior to such designation,
in each case on a pro forma basis taking into account such designation.  Any
such designation by the Board of Directors of the Company shall be notified by
the Company to the Trustee by promptly filing with the Trustee a copy of the
board resolution giving effect to such designation and an Officers’ Certificate
certifying that such designation complied with the foregoing provisions.

 

“U.S. Global Notes” has the meaning specified in Section 201 of this Indenture.

 

“U.S. Physical Notes” has the meaning specified in Section 201 of this
Indenture.

 

“Vice President” , when used with respect to the Company or the Trustee, means
any vice president, whether or not designated by a number or a word or words
added before or after the title “vice president”.

 

“Voting Stock” of any Person as of any date means the Capital Stock of such
Person that is at the time entitled to vote in the election of the Board of
Directors of such Person.

 

33

--------------------------------------------------------------------------------


 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness,
Disqualified Stock or preferred stock, as the case may be, at any date, the
quotient obtained by dividing:

 

(1)                                  the sum of the products of the number of
years from the date of determination to the date of each successive scheduled
principal payment of such Indebtedness or redemption or similar payment with
respect to such Disqualified Stock or preferred stock multiplied by the amount
of such payment, by

 

(2)                                  the sum of all such payments.

 

“Wholly Owned Restricted Subsidiary” means any Wholly Owned Subsidiary that is a
Restricted Subsidiary.

 

“Wholly-Owned Subsidiary” of any Person means a Subsidiary of such Person, 100%
of the outstanding Capital Stock or other ownership interests of which (other
than directors’ qualifying shares) shall at the time be owned by such Person or
by one or more Wholly-Owned Subsidiaries of such Person.

 

“2011 Notes” means the 10?% Senior Subordinated Notes due 2011 of the Company
issued pursuant to that certain Indenture, dated as of July 23, 2003, among the
Company, the guarantors party thereto and The Bank of New York, as trustee.

 

SECTION 102.  Compliance Certificates and Opinions.

 

Upon any application or request by the Company to the Trustee to take any action
under any provision of this Indenture, the Company shall furnish to the Trustee
an Officers Certificate stating that all conditions precedent, if any, provided
for in this Indenture (including any covenant compliance with which constitutes
a condition precedent) relating to the proposed action have been complied with
and an Opinion of Counsel stating that in the opinion of such counsel all such
conditions precedent, if any, have been complied with, except that in the case
of any such application or request as to which the furnishing of such documents
is specifically required by any provision of this Indenture relating to such
particular application or request, no additional certificate or opinion need be
furnished.

 

Every certificate or opinion with respect to compliance with a condition or
covenant provided for in this Indenture (other than pursuant to Section 1008(a))
shall include:

 

(1)                                  a statement that each individual signing
such certificate or opinion has read such covenant or condition and the
definitions herein relating thereto;

 

(2)                                  a brief statement as to the nature and
scope of the examination or investigation upon which the statements or opinions
contained in such certificate or opinion are based;

 

34

--------------------------------------------------------------------------------


 

(3)                                  a statement that, in the opinion of each
such individual, he has made such examination or investigation as is necessary
to enable him to express an informed opinion as to whether or not such covenant
or condition has been complied with; and

 

(4)                                  a statement as to whether, in the opinion
of each such individual, such condition or covenant has been complied with.

 

SECTION 103.  Form of Documents Delivered to Trustee.

 

In any case where several matters are required to be certified by, or covered by
an opinion of, any specified Person, it is not necessary that all such matters
be certified by, or covered by the opinion of, only one such Person, or that
they be so certified or covered by only one document, but one such Person may
certify or give an opinion with respect to some matters and one or more other
such Persons as to other matters, and any such Person may certify or give an
opinion as to such matters in one or several documents.

 

Any certificate or opinion of an officer of the Company may be based, insofar as
it relates to legal matters, upon a certificate or opinion of, or
representations by, counsel, unless such officer knows, or in the exercise of
reasonable care should know, that the certificate or opinion or representations
with respect to the matters upon which his certificate or opinion is based are
erroneous.  Any such certificate or opinion may be based, insofar as it relates
to factual matters, upon a certificate or opinion of, or representations by, an
officer or officers of the Company stating that the information with respect to
such factual matters is in the possession of the Company, unless such counsel
knows, or in the exercise of reasonable care should know, that the certificate
or opinion or representations with respect to such matters are erroneous.

 

Where any Person is required to make, give or execute two or more applications,
requests, consents, certificates, statements, opinions or other instruments
under this Indenture, they may, but need not, be consolidated and form one
instrument.

 

SECTION 104.  Acts of Holders.

 

(a)                                  Any request, demand, authorization,
direction, notice, consent, waiver or other action provided by this Indenture to
be given or taken by Holders may be embodied in and evidenced by one or more
instruments of substantially similar tenor signed by such Holders in person or
by agents duly appointed in writing; and, except as herein otherwise expressly
provided, such action shall become effective when such instrument or instruments
are delivered to the Trustee and, where it is hereby expressly required, to the
Company.  Such instrument or instruments (and the action embodied therein and
evidenced thereby) are herein sometimes referred to as the “Act” of the Holders
signing such instrument or instruments.  Proof of execution of any such
instrument or of a writing appointing any such agent shall be sufficient for any
purpose of this Indenture and conclusive in favor of the Trustee and the
Company, if made in the manner provided in this Section.

 

(b)                                 The fact and date of the execution by any
Person of any such instrument or writing may be proved by the affidavit of a
witness of such execution or by a certificate of a notary public or other
officer authorized by law to take acknowledgments of deeds, certifying that the
individual signing such instrument or writing acknowledged to him the execution

 

35

--------------------------------------------------------------------------------


 

thereof.  Where such execution is by a signer acting in a capacity other than
his individual capacity, such certificate or affidavit shall also constitute
sufficient proof of authority.  The fact and date of the execution of any such
instrument or writing, or the authority of the Person executing the same, may
also be proved in any other manner that the Trustee deems sufficient.

 

(c)                                  The principal amount and serial numbers of
Notes held by any Person, and the date of holding the same, shall be proved by
the Note Register.

 

(d)                                 If the Company shall solicit from the
Holders any request, demand, authorization, direction, notice, consent, waiver
or other Act, the Company may, at its option, by or pursuant to a Board
Resolution, fix in advance a record date for the determination of Holders
entitled to give such request, demand, authorization, direction, notice,
consent, waiver or other Act, but the Company shall have no obligation to do
so.  Notwithstanding TIA Section 316(c), such record date shall be the record
date specified in or pursuant to such Board Resolution, which shall be a date
not earlier than the date 30 days prior to the first solicitation of Holders
generally in connection therewith and not later than the date such solicitation
is completed.  If such a record date is fixed, such request, demand,
authorization, direction, notice, consent, waiver or other Act may be given
before or after such record date, but only the Holders of record at the close of
business on such record date shall be deemed to be Holders for the purposes of
determining whether Holders of the requisite proportion of Outstanding Notes
have authorized or agreed or consented to such request, demand, authorization,
direction, notice, consent, waiver or other Act, and for that purpose the
Outstanding Notes shall be computed as of such record date; provided that no
such authorization, agreement or consent by the Holders on such record date
shall be deemed effective unless it shall become effective pursuant to the
provisions of this Indenture not later than eleven months after the record
date.  Any request, demand, authorization, direction, notice, consent, waiver or
other Act of the Holder of any Security shall bind every future Holder of the
same Security and the Holder of every Security issued upon the registration of
transfer thereof or in exchange therefor or in lieu thereof in respect of
anything done, omitted or suffered to be done by the Trustee, the Company or any
Guarantor in reliance thereon, whether or not notation of such action is made
upon such Security.

 

SECTION 105.  Notices, Etc., to Trustee, Company, any Guarantor and Agent.

 

Any request, demand, authorization, direction, notice, consent, waiver or Act of
Holders or other document provided or permitted by this Indenture to be made
upon, given or furnished to, or filed with,

 

(1)                                  the Trustee by any Holder or by the Company
or any Guarantor shall be sufficient for every purpose hereunder if made, given,
furnished or filed in writing (which may be via facsimile) to or with the
Trustee at The Bank of New York, 101 Barclay Street, 21st Floor West, New York,
New York 10286, Attention:  Corporate Trust Administration Division, or

 

(2)                                  the Company or any Guarantor by the Trustee
or by any Holder shall be sufficient for every purpose hereunder (unless
otherwise herein expressly provided) if made, given, furnished or delivered in
writing and mailed, first-class postage prepaid, or delivered by recognized
overnight courier, to the Company or such Guarantor addressed

 

36

--------------------------------------------------------------------------------


 

to it at the address of its principal office specified in the first paragraph,
Attention: Thomas J. Riordan, or at any other address previously furnished in
writing to the Trustee by the Company or such Guarantor.

 

SECTION 106.  Notice to Holders; Waiver.

 

Where this Indenture provides for notice of any event to Holders by the Company
or the Trustee, such notice shall be sufficiently given (unless otherwise herein
expressly provided) if in writing and mailed, first-class postage prepaid, to
each Holder affected by such event, at his address as it appears in the Note
Register, not later than the latest date, and not earlier than the earliest
date, prescribed for the giving of such notice.  In any case where notice to
Holders is given by mail, neither the failure to mail such notice, nor any
defect in any notice so mailed, to any particular Holder shall affect the
sufficiency of such notice with respect to other Holders.  Notices given by
publication shall be deemed given on the first date on which publication is made
and notices given by first-class mail, postage prepaid, shall be deemed given
five calendar days after mailing.

 

In case by reason of the suspension of or irregularities in regular mail service
or by reason of any other cause, it shall be impracticable to mail notice of any
event to Holders when such notice is required to be given pursuant to any
provision of this Indenture, then any manner of giving such notice as shall be
satisfactory to the Trustee shall be deemed to be a sufficient giving of such
notice for every purpose hereunder.

 

Where this Indenture provides for notice in any manner, such notice may be
waived in writing by the Person entitled to receive such notice, either before
or after the event, and such waiver shall be the equivalent of such notice. 
Waivers of notice by Holders shall be filed with the Trustee, but such filing
shall not be a condition precedent to the validity of any action taken in
reliance upon such waiver.

 

SECTION 107.  Effect of Headings and Table of Contents.

 

The Article and Section headings herein and the Table of Contents are for
convenience only and shall not affect the construction hereof.

 

SECTION 108.  Successors and Assigns.

 

All covenants and agreements in this Indenture by the Company shall bind its
successors and assigns, whether so expressed or not.

 

SECTION 109.  Separability Clause.

 

In case any provision in this Indenture or in the Notes shall be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

 

37

--------------------------------------------------------------------------------


 

SECTION 110.  Benefits of Indenture.

 

Nothing in this Indenture or in the Notes, express or implied, shall give to any
Person, other than the parties hereto, any Paying Agent, any Notes Registrar and
their successors hereunder, the Holders and, with respect to any provisions
hereof relating to the subordination of the Notes or the rights of holders of
Senior Indebtedness, the holders of Senior Indebtedness, any benefit or any
legal or equitable right, remedy or claim under this Indenture.

 

SECTION 111.  Governing Law.

 

This Indenture, the Notes and any Guarantee shall be governed by and construed
in accordance with the laws of the State of New York.  This Indenture is subject
to the provisions of the Trust Indenture Act that are required to be part of
this Indenture and shall, to the extent applicable, be governed by such
provisions.

 

SECTION 112.  [INTENTIONALLY DELETED].

 

SECTION 113.  Legal Holidays.

 

In any case where any Interest Payment Date, Redemption Date or Stated Maturity
or Maturity of any Note shall not be a Business Day, then (notwithstanding any
other provision of this Indenture or of the Notes) payment of  principal (or
premium, if any) or interest need not be made on such date, but may be made on
the next succeeding Business Day with the same force and effect as if made on
the Interest Payment Date, Redemption Date, or at the Stated Maturity or
Maturity; provided that no interest shall accrue for the period from and after
such Interest Payment Date, Redemption Date, Stated Maturity or Maturity, as the
case may be.

 

SECTION 114.  No Personal Liability of Directors, Officers, Employees and
Stockholders.

 

No director, officer, employee, incorporator or stockholder of the Company or
any Guarantor or any of their parent companies shall have any liability for any
obligations of the Company or the Guarantors under the Notes, the Guarantees or
this Indenture or for any claim based on, in respect of, or by reason of such
obligations or their creation.  Each Holder by accepting a Note and the related
Guarantor waives and releases all such liability.  The waiver and release are
part of the consideration for issuance of the Notes and the Guarantees.

 

SECTION 115.  Trust Indenture Act Controls.

 

If any provision of this Indenture limits, qualifies or conflicts with another
provision which is required to be included in this Indenture by the TIA, the
provision required by the TIA shall control.  If any provision of this Indenture
modifies or excludes any provision of the TIA that may be so modified or
excluded, the latter provision shall be deemed to apply to this Indenture as so
modified or excluded, as the case may be.

 

38

--------------------------------------------------------------------------------


 

SECTION 116.  Counterparts.

 

This Indenture may be executed in any number of counterparts, each of which
shall be original; but such counterparts shall together constitute but one and
the same instrument.

 

ARTICLE TWO

 

NOTE FORMS

 

SECTION 201.  Forms Generally.

 

The Initial Euro Notes and the Initial Dollar Notes shall be known and
designated as the “7.625% Senior Subordinated Notes due 2014” and the “7.500%
Senior Subordinated Notes due 2014” of the Company, respectively, and the
Exchange Euro Notes and the Exchange Dollar Notes shall be known and designated
as the “7.625% Exchange Notes due 2014” and the “7.500% Exchange Notes due 2014”
of the Company, respectively.  The (i) Dollar Notes and the Trustee’s
certificate of authentication and (ii) Euro Notes and Trustee’s certificate of
authentication shall be in substantially the forms set forth in Exhibits A and
B, respectively, and in this Article, with such appropriate insertions,
omissions, substitutions and other variations as are required or permitted by
this Indenture, and may have such letters, numbers or other marks of
identification and such legends or endorsements placed thereon as may be
required to comply with the rules of any securities exchange or as may,
consistently herewith, be determined by the officers executing such Notes, as
evidenced by their execution of the Notes.  Any portion of the text of any Note
may be set forth on the reverse thereof, with an appropriate reference thereto
on the face of the Note.

 

The definitive Notes shall be printed, lithographed, typewritten or engraved on
steel-engraved borders or may be produced in any other manner, all as determined
by the officers of the Company executing such Notes, as evidenced by their
execution of such Notes.

 

The Initial Euro Notes and the Initial Dollar Notes offered and sold in reliance
on Rule 144A under the Securities Act shall be issued initially in the form of a
single permanent global Note in substantially the form set forth in Exhibits A
and B, respectively, and contain each of the legends set forth in Section 203
(the “U.S. Global Note”), registered in the name of the nominee of the
Depository, deposited with the Trustee, as custodian for the Depository or its
nominee, in the case of the Initial Dollar Notes, and registered in the name of
the Common Depository or the nominee of such Common Depository, deposited with
Bank of New York London, as custodian for the Common Depository, in the case of
the Initial Euro Notes, in each case, duly executed by the Company and
authenticated by the Trustee as hereinafter provided.  The aggregate principal
amount of the U.S. Global Note may from time to time be increased or decreased
by adjustments made (i) in the case of the Dollar Notes, on the records of the
Trustee, as custodian for the Depository or its nominee, and (ii) in the case of
the Euro Notes on the records of the Bank of New York London as Custodian for
the Common Depository as hereinafter provided.

 

The Initial Euro Notes and the Initial Dollar Notes offered and sold in offshore
transactions in reliance on Regulation S under the Securities Act shall be
issued initially in the

 

39

--------------------------------------------------------------------------------


 

form of a single permanent global Note in substantially the form set forth in
Exhibits A and B, respectively, and contain the legends set forth in Section 203
(the “Offshore Global Note”), registered in the name of the nominee of the
Depository, deposited with the Trustee, as custodian for the Depository or its
nominee, in the case of the Initial Dollar Notes, and registered in the name of
the Common Depository or the nominee of such Common Depository, deposited with
Bank of New York London, as custodian for the Common Depository, in the case of
the Initial Euro Notes, in each case, duly executed by the Company and
authenticated by the Trustee as hereinafter provided.  The aggregate principal
amount of the Offshore Global Note may from time to time be increased or
decreased by adjustments made (i) in the case of the Dollar Notes, in the
records of the Trustee, as custodian for the Depository or its nominee and (ii)
in the case of the Euro Notes on the records of Bank of New York London, as
Custodian for the Common Depository, as herein provided.  Initial Notes issued
pursuant to Section 305 in exchange for or upon transfer of beneficial interests
in the U.S. Global Note or the Offshore Global Note shall be in the form of U.S.
Physical Notes or in the form of permanent certificated Notes substantially in
the form set forth in Exhibit A, in the case of Initial Euro Notes, and Exhibit
B, in the case of Initial Dollar Notes (the “Offshore Physical Notes”),
respectively, as hereinafter provided.

 

The Offshore Physical Notes and U.S. Physical Notes are sometimes collectively
herein referred to as the “Physical Notes.” The U.S. Global Note and the
Offshore Global Note are sometimes collectively referred to as the “Global
Notes.” Exchange Euro Notes and Exchange Dollar Notes shall be issued
substantially in the form set forth in Exhibits A and B, respectively.

 

SECTION 202.  Form of Trustee’s Certificate of Authentication.

 

Subject to Section 611, the Trustee’s certificate of authentication shall be in
substantially the following form:

 

TRUSTEE’S CERTIFICATE OF AUTHENTICATION.

 

This is one of the Notes referred to in the within-mentioned Indenture.

 

 

THE BANK OF NEW YORK,

 

as Trustee

 

 

Dated:

 

 

 

 

 

 

By

 

 

 

Authorized Signatory

 

SECTION 203.  Restrictive Legends.

 

Unless and until (i) an Initial Note is sold pursuant to an effective Shelf
Registration Statement or (ii) an Initial Note is exchanged for an Exchange Note
in an Exchange Offer pursuant to an effective Exchange Offer Registration
Statement, in either case, pursuant to this Indenture and the Registration
Rights Agreement, it being expressly understood that the

 

40

--------------------------------------------------------------------------------


 

Trustee shall have no obligation to monitor or otherwise determine compliance
with the Registration Rights Agreement, each Global Note and Physical Note shall
bear the following legend set forth below (the “Private Placement Legend”) on
the face thereof:

 

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED, SOLD,
PLEDGED OR OTHERWISE TRANSFERRED WITHIN THE UNITED STATES OR TO, OR FOR THE
ACCOUNT OR BENEFIT OF, U.S. PERSONS, EXCEPT AS SET FORTH IN THE FOLLOWING
SENTENCE.  BY ITS ACQUISITION HEREOF, THE HOLDER (1) REPRESENTS THAT (A) IT IS A
“QUALIFIED INSTITUTIONAL BUYER” (AS DEFINED IN RULE 144A UNDER THE SECURITIES
ACT (“RULE 144A”)(A “QIB”), (B) IT IS NOT A U.S. PERSON, IT IS NOT ACQUIRING
THIS NOTE FOR THE ACCOUNT OR BENEFIT OF A U.S. PERSON AND IS ACQUIRING THIS NOTE
IN AN OFFSHORE TRANSACTION IN COMPLIANCE WITH REGULATION S UNDER THE SECURITIES
ACT OR (C) IT IS AN INSTITUTIONAL “ACCREDITED INVESTOR” (AS DEFINED IN RULE
501(A)(1), (2), (3) OR (7) OF REGULATION D UNDER THE SECURITIES ACT)(AN “IAI”),
(2) AGREES THAT IT WILL NOT, WITHIN THE TIME PERIOD REFERRED TO UNDER RULE
144(k) (TAKING INTO ACCOUNT THE PROVISIONS 154 OF RULE 144(d) UNDER THE
SECURITIES ACT (IF APPLICABLE) UNDER THE SECURITIES ACT AS IN EFFECT ON THE DATE
OF THE TRANSFER OF THIS NOTE, RESELL OR OTHERWISE TRANSFER THIS NOTE EXCEPT (A)
TO THE COMPANY OR ANY OF SUBSIDIARY THEREOF, (B) TO A PERSON WHOM THE HOLDER
REASONABLY BELIEVES IS A QIB PURCHASING FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT
OF A QIB IN COMPLIANCE WITH RULE 144A UNDER THE SECURITIES ACT, (C) OUTSIDE THE
UNITED STATES IN AN OFFSHORE TRANSACTION IN COMPLIANCE WITH RULE 904 UNDER THE
SECURITIES ACT, (D) PURSUANT TO THE EXEMPTION FROM REGISTRATION PROVIDED BY RULE
144 UNDER THE SECURITIES ACT (IF AVAILABLE), (E) TO AN IAI THAT, PRIOR TO SUCH
TRANSFER, FURNISHES TO THE TRUSTEE A SIGNED LETTER CONTAINING CERTAIN
REPRESENTATIONS AND AGREEMENTS RELATING TO THE REGISTRATION OF TRANSFER OF THIS
NOTE (THE FORM OF WHICH LETTER CAN BE OBTAINED FROM THE TRUSTEE) AND, IF SUCH
TRANSFER IS IN RESPECT OF AN AGGREGATE PRINCIPAL AMOUNT OF NOTES AT THE TIME OF
TRANSFER OF LESS THAN $250,000, AN OPINION OF COUNSEL ACCEPTABLE TO THE COMPANY
THAT SUCH TRANSFER IS INCOMPLIANCE WITH THE SECURITIES ACT OR (F) PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND, IN EACH CASE, IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS, AND (3) AGREES THAT IT WILL
DELIVER TO EACH PERSON TO WHOM THIS NOTE OR AN INTEREST HEREIN IS TRANSFERRED A
NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND.  IN CONNECTION WITH ANY
TRANSFER OF THOS NOTE OR

 

41

--------------------------------------------------------------------------------


 

ANY INTEREST HEREIN WITHIN THE TIME PERIOD REFERRED TO ABOVE, THE HOLDER MUST
CHECK THE APPROPRIATE BOX SET FORTH ON THE REVERSE HEREOF RELATING TO THE MANNER
OF SUCH TRANSFER AND SUBMIT THIS CERTIFICATE TO THE TRUSTEE.  AS USED HEREIN,
THE TERMS “OFFSHORE TRANSACTION,” “UNITED STATES” AND “U.S. PERSON” HAVE THE
MEANINGS GIVEN TO THEM BY RULE 902 OF REGULATION S UNDER THE SECURITIES ACT. 
THE INDENTURE CONTAINS A PROVISIONS REQUIRING THE TRUSTEE TO REFUSE TO REGISTER
ANY TRANSFER OF THIS NOTE IN VIOLATION OF THE FOREGOING RESTRICTIONS.

 

Each Global Note, whether or not an Initial Note, shall also bear the following
legend on the face thereof:

 

UNLESS THIS CERTIFICATE IS PRESENTED, BY AN AUTHORIZED REPRESENTATIVE OF [THE
DEPOSITORY TRUST COMPANY][THE COMMON DEPOSITORY], TO THE COMPANY OR ITS AGENT
FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE ISSUED IS
REGISTERED IN THE NAME [OF CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY
AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY] [AS IS REQUESTED
BY AN AUTHORIZED REPRESENTATIVE OF THE COMMON DEPOSITORY] (AND ANY PAYMENT
HEREON IS MADE TO [CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN
AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY][SUCH ENTITY AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF THE COMMON DEPOSITORY]), ANY
TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON
IS WRONGFUL BECAUSE THE REGISTERED OWNER HEREOF, [CEDE & CO. OR TO SUCH OTHER
ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY TRUST
COMPANY][ SUCH ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF THE
COMMON DEPOSITORY], HAS AN INTEREST HEREIN.

 

TRANSFERS OF THIS GLOBAL NOTE SHALL BE LIMITED TO TRANSFERS IN WHOLE, BUT NOT IN
PART, TO [THE DEPOSITORY TRUST COMPANY, NOMINEES OF THE DEPOSITORY TRUST
COMPANY][THE COMMON DEPOSITORY, NOMINEES OF THE COMMON DEPOSITORY] OR TO A
SUCCESSOR THEREOF OR SUCH SUCCESSOR’S NOMINEE AND TRANSFERS OF PORTIONS OF THIS
GLOBAL NOTE SHALL BE LIMITED TO TRANSFERS MADE IN ACCORDANCE WITH THE
RESTRICTIONS SET FORTH IN SECTIONS 311 AND 312 OF THE INDENTURE.

 

42

--------------------------------------------------------------------------------


 

ARTICLE THREE

 

THE NOTES

 

SECTION 301.  Title and Terms.

 

The aggregate principal amount of Notes which may be authenticated and delivered
under this Indenture is limited to $1,000 million, except for Notes
authenticated and delivered upon registration of transfer of, or in exchange
for, or in lieu of, other Notes pursuant to Section 304, 305, 306, 311, 312,
906, 1017, 1018 or 1108 or pursuant to an Exchange Offer.

 

The Euro Notes and Dollar Notes shall be known and designated as the “7.625%
Senior Subordinated Notes due 2014” and the “7.500% Senior Subordinated Notes
due 2014” of the Company, respectively.  Their Stated Maturity shall be
November 15, 2014, and the Euro Notes shall bear interest at the rate of 7.625%
and the Dollar Notes shall bear interest at the rate of 7.500%, each per annum
from November 10, 2004, or from the most recent Interest Payment Date to which
interest has been paid or duly provided for, payable on May 15, 2005 and
semi-annually thereafter on May 15 and November 15 in each year and at said
Stated Maturity, until the principal thereof is paid or duly provided for and to
the Person in whose name the Note (or any predecessor Note) is registered at the
close of business on the May 1 and November 1 immediately preceding such
Interest Payment Date (each, a “Regular Record Date”).

 

The principal of (and premium, if any) and interest on the Notes shall be
payable at the office or agency of the Company maintained for such purpose in
The City and State of New York with respect to the Dollar Notes and in London,
England with respect to the Euro Notes or, at the option of the Company, payment
of interest may be made by check mailed to the Holders of the Notes at their
respective addresses set forth in the Note Register of Holders; provided that
all payments of principal, premium, if any, and interest with respect to Notes
represented by one or more permanent Global Notes registered in the name of or
held by the Common Depository or its Nominee, in the case of the Euro Notes, and
the Depository or its nominee, in the case of the Dollar Notes, will be made by
wire transfer of immediately available funds to the accounts specified by the
Holder or Holders thereof.  Until otherwise designated by the Company, the
Company’s office or agency in London and New York shall be the office of the
trustee maintained for such purpose.

 

Holders shall have the right to require the Company to purchase their Notes, in
whole or in part, in the event of a Change in Control pursuant to Section 1017. 
The Notes shall be subject to repurchase pursuant to an Offer to Purchase as
provided in Section 1018.

 

The Notes shall be redeemable as provided in Article Eleven.

 

The Notes shall be subordinated in right of payment to Senior Indebtedness as
provided in Article Fourteen.

 

The due and punctual payment of principal of, premium, if any, and interest on
the Notes payable by the Company is irrevocably unconditionally guaranteed, to
the extent set forth herein, by each of the Guarantors.  The Guarantee issued by
any Guarantor will be

 

43

--------------------------------------------------------------------------------


 

subordinated to all existing and future Guarantor Senior Indebtedness of such
Guarantor as provided in Article Twelve.

 

SECTION 302.  Denominations.

 

The Euro and Dollar Notes shall be issuable only in registered form without
coupons and only in denominations of €50,000 and $50,000, as the case may be, or
an integral multiple of €1,000 or $1,000, as the case may be, above such minimum
denomination amount.

 

SECTION 303.  Execution, Authentication, Delivery and Dating.

 

The Notes shall be executed on behalf of the Company by its Chairman, its
President or a Vice President and attested by its Secretary or an Assistant
Secretary.  The signature of any of these officers on the Notes may be manual or
facsimile signatures of the present or any future such authorized officer and
may be imprinted or otherwise reproduced on the Notes.

 

Notes bearing the manual or facsimile signatures of individuals who were at any
time the proper officers of the Company shall bind the Company, notwithstanding
that such individuals or any of them have ceased to hold such offices prior to
the authentication and delivery of such Notes or did not hold such offices at
the date of such Notes.

 

At any time and from time to time after the execution and delivery of this
Indenture, the Company may deliver Notes executed by the Company to the Trustee
for authentication, together with a Company Order for the authentication and
delivery of such Notes, and the Trustee in accordance with such Company Order
shall authenticate and deliver such Notes.

 

On the Issue Date, the Company shall deliver the Initial Euro Notes in the
aggregate principal amount of €375,000,000 and shall delver the Initial Dollar
Notes in the aggregate principal amount of $200,000,000 executed by the Company
to the Trustee for authentication, together with a Company Order for the
authentication and delivery of each of the Euro Notes and the Dollar Notes,
directing the Trustee to authenticate the Euro Notes and the Dollar Notes, as
applicable, and certifying that all conditions precedent to the issuance of the
Euro Notes and the Dollar Notes contained herein have been fully complied with,
and the Trustee in accordance with such Company Order shall authenticate and
deliver such Initial Dollar Notes and Initial Euro Notes.  At any time and from
time to time after the Issue Date, the Company may deliver Additional Notes
executed by the Company to the Trustee for authentication, together with a
Company Order for the authentication and delivery of such Additional Notes,
directing the Trustee to authenticate the Additional Notes and certifying that
the issuance of such Additional Notes is in compliance with Article Ten hereof
and that all other conditions precedent to the issuance of Notes contained
herein have been fully complied with, and the Trustee in accordance with such
Company Order shall authenticate and deliver such Additional Notes; provided
that the aggregate principal amount of Initial Notes and any Additional Notes
shall not exceed $1,000,000,000; it being understood that the principal amount
of Initial Notes and Additional Notes outstanding shall be determined based upon
the exchange rate in effect on the date of such issuance of Additional Notes. 
On Company Order, the Trustee

 

44

--------------------------------------------------------------------------------


 

shall authenticate for original issue Exchange Euro Notes in an aggregate
principal amount not to exceed €375,000,000 and Exchange Dollar Notes in an
aggregate principal amount not to exceed $200,000,000, in each case, plus the
aggregate principal amount of any Additional Notes issued; provided that such
Exchange Notes shall be issuable only upon the valid surrender for cancellation
of Initial Notes and any Additional Notes of a like aggregate principal amount
in accordance with an Exchange Offer pursuant to the Registration Rights
Agreement and a Company Order for the authentication and delivery of such
Exchange Notes and certifying that all conditions precedent to the issuance of
such Exchange Notes are complied with (including the effectiveness of the
Exchange Offer Registration Statement related thereto).  In each case, the
Trustee shall be entitled to receive an Officers’ Certificate and an Opinion of
Counsel of the Company that it may reasonably require in connection with such
authentication of Notes.  Such order shall specify the amount of Notes to be
authenticated and the date on which the original issue of Notes is to be
authenticated.

 

Each Note shall be dated the date of its authentication.

 

No Note shall be entitled to any benefit under this Indenture or be valid or
obligatory for any purpose unless there appears on such Note a certificate of
authentication substantially in the form provided for herein duly executed by
the Trustee by manual signature of an authorized officer, and such certificate
upon any Note shall be conclusive evidence, and the only evidence, that such
Note has been duly authenticated and delivered hereunder and is entitled to the
benefits of this Indenture.

 

In case the Company or any Guarantor, pursuant to Article Eight, shall be
consolidated or merged with or into any other Person or shall convey, transfer,
lease or otherwise dispose of its properties and assets substantially as an
entirety to any Person, and the successor Person resulting from such
consolidation, or surviving such merger, or into which the Company or such
Guarantor shall have been merged, or the Person which shall have received a
conveyance, transfer, lease or other disposition as aforesaid, shall have
executed a supplemental indenture hereto with the Trustee pursuant to
Article Eight, any of the Notes authenticated or delivered prior to such
consolidation, merger, conveyance, transfer, lease or other disposition may,
from time to time, at the request of the successor Person, be exchanged for
other Notes executed in the name of the successor Person with such changes in
phraseology and form as may be appropriate, but otherwise in substance of like
tenor as the Notes surrendered for such exchange and of like principal amount;
and the Trustee, upon Company Request of the successor Person, shall
authenticate and deliver Notes as specified in such request for the purpose of
such exchange.  If Notes shall at any time be authenticated and delivered in any
new name of a successor Person pursuant to this Section in exchange or
substitution for or upon registration of transfer of any Notes, such successor
Person, at the option of the Holders but without expense to them, shall provide
for the exchange of all Notes at the time Outstanding for Notes authenticated
and delivered in such new name.

 

SECTION 304.  Temporary Notes.

 

Pending the preparation of definitive Notes, the Company may execute, and upon
Company Order the Trustee shall authenticate and deliver, temporary Notes which
are printed, lithographed, typewritten, mimeographed or otherwise produced, in
any authorized

 

45

--------------------------------------------------------------------------------


 

denomination, substantially of the tenor of the definitive Notes in lieu of
which they are issued and with such appropriate insertions, omissions,
substitutions and other variations as the officers executing such Notes may
determine, as conclusively evidenced by their execution of such Notes.

 

If temporary Notes are issued, the Company will cause definitive Notes to be
prepared without unreasonable delay.  After the preparation of definitive Notes,
the temporary Notes shall be exchangeable for definitive Notes upon surrender of
the temporary Notes at the office or agency of the Company designated for such
purpose pursuant to Section 1002, without charge to the Holder.  Upon surrender
for cancellation of any one or more temporary Notes, the Company shall execute
and the Trustee shall authenticate and deliver in exchange therefor a like
principal amount of definitive Notes of authorized denominations.  Until so
exchanged, the temporary Notes shall in all respects be entitled to the same
benefits under this Indenture as definitive Notes.

 

SECTION 305.  Paying Agent, Registration, Registration of Transfer and Exchange.

 

The Company shall maintain (i) in The City of New York an office or agency where
the Dollar Notes may be presented or surrendered for payment (the “Dollar Notes
Paying Agent”) and where notices and demands to or upon the Company in respect
of the Dollar Notes and this Indenture may be served and (ii) in London, England
an office or agency where the Euro Notes may be presented or surrendered for
payment (the “Euro Notes Paying Agent”) and where notices and demands to or upon
the Company in respect of the Euro Notes and this Indenture may be served.  The
Corporate Trust Office of the Trustee shall be such Dollar Notes Paying Agent,
unless the Company shall designate and maintain some other office or agency for
one or more of such purposes.  Bank of New York London shall be such Euro Notes
Paying Agent, unless the Company shall designate and maintain some other office
or agency for one or more of such purposes. The Company will give prompt written
notice to the Trustee of any change in the location of any such office or
agency.  If at any time the Company shall fail to maintain any such required
office or agency or shall fail to furnish the Trustee with the address thereof,
such presentations, surrenders, notices and demands may be made or served at the
Corporate Trust Office of the Trustee, with respect to the Dollar Notes, and
Bank of New York London, with respect to the Euro Notes, and the Company hereby
appoints the Trustee as its agent to receive all such presentations, surrenders,
notices and demands for the Dollar Notes and Bank of New York London as its
agent to receive all such presentations, surrenders, notices and demands for the
Euro Notes.

 

The Company shall cause to be kept (i) at the Corporate Trust Office of the
Trustee a register (the register maintained in such office and in any other
office or agency designated pursuant to Section 1002 being herein sometimes
referred to as the “Dollar Note Register”) in which, subject to such reasonable
regulations as it may prescribe, the Company shall provide for the registration
of Dollar Notes and of transfers of Dollar Notes and (ii) at the Corporate Trust
Office of Bank of New York London a register (the register maintained in such
office and in any other office or agency designated pursuant to Section 1002
being herein sometimes referred to as the “Euro Note Register”) in which,
subject to such reasonable regulations as it may prescribe, the Company shall
provide for the registration of Euro Notes and

 

46

--------------------------------------------------------------------------------


 

of transfers of Euro Notes.  The Dollar Note Register and Euro Note Register
shall be in written form or any other form capable of being converted into
written form within a reasonable time.  At all reasonable times, the Dollar Note
Register and the Euro Note Register shall be open to inspection by the Trustee
and the Euro Notes Paying Agent.  The Trustee is hereby initially appointed as
note registrar (the “Dollar Note Registrar”) for the purpose of registering
Dollar Notes and transfers of Dollar Notes as herein provided and the Euro Notes
Paying Agent is hereby initially appointed as note registrar (the “Euro Note
Registrar”) for the purpose of registering Euro Notes and transfers of Euro
Notes as herein provided.

 

Upon surrender for registration of transfer of any Note at the office or agency
of the Company designated pursuant to Section 1002, the Company shall execute,
and the Trustee shall authenticate and deliver, in the name of the designated
transferee or transferees, one or more new Notes of any authorized denomination
or denominations of a like aggregate principal amount.

 

At the option of the Holder, Notes may be exchanged for other Notes of any
authorized denomination and of a like aggregate principal amount, upon surrender
of the Notes to be exchanged at such office or agency.  Whenever any Notes are
so surrendered for exchange, the Company shall execute, and the Trustee shall
authenticate and deliver, the Notes which the Holder making the exchange is
entitled to receive; provided that no exchange of Initial Notes for Exchange
Notes shall occur until an Exchange Offer Registration Statement shall have been
declared effective by the Commission, the Trustee shall have received an
Officers’ Certificate confirming that the Exchange Offer Registration Statement
has been declared effective by the Commission and the Initial Notes to be
exchanged for the Exchange Notes shall be cancelled by the Trustee.

 

All Notes issued upon any registration of transfer or exchange of Notes shall be
the valid obligations of the Company, evidencing the same debt, and entitled to
the same benefits under this Indenture, as the Notes surrendered upon such
registration of transfer or exchange.

 

Every Note presented or surrendered for registration of transfer or for exchange
shall (if so required by the Company or the Dollar Note Registrar or Euro Note
Registrar, as applicable) be duly endorsed, or be accompanied by written
instruments of transfer, in form satisfactory to the Company and the Dollar Note
Registrar and Euro Note Registrar, as applicable, duly executed by the Holder
thereof or his attorney duly authorized in writing.

 

No service charge shall be made for any registration of transfer or exchange or
redemption of Notes, but the Company may require payment of a sum sufficient to
cover any taxes, fees or other governmental charge that may be imposed in
connection with any registration of transfer or exchange of Notes, other than
exchanges pursuant to Sections 303, 304, 906, 1017, 1018, or 1108 not involving
any transfer.

 

So long as the Notes are listed on the official list of the Irish Stock Exchange
and the rules of the Irish Stock Exchange so require, the Company shall maintain
an office or agency in Dublin, Ireland where Notes may be presented or
surrendered for payment, where Notes may be surrendered for registration of
transfer or exchange and where notices and demands to or upon the Company in
respect of the Notes and this Indenture may be served.  The Irish Paying Agent

 

47

--------------------------------------------------------------------------------


 

shall be such Paying Agent and Note Registrar in Dublin, Ireland, unless the
Company shall designate and maintain some other office or agency for one or more
of such purposes.  If the Notes are listed on any securities exchange other than
the Irish Stock Exchange, the Company shall satisfy any requirement of such
other securities exchange as to paying agents and note registrars.  So long as
the Notes are listed on the Irish Stock Exchange, the Company shall publish a
notice of any change of Paying Agent or Note Registrar in a newspaper having a
general circulation in Dublin, Ireland in accordance with Section 106 hereof.

 

The Company may remove any Note Registrar or Paying Agent upon written notice to
such Note Registrar or Paying Agent and to the Trustee; provided, however, that
no such removal shall become effective until (i) if applicable, acceptance of an
appointment by a successor as evidenced by an appropriate agreement entered into
by the Company and such successor Note Registrar or Paying Agent, as the case
may be, and delivered to the Trustee or (ii) with respect to the Dollar Notes,
notification to the Trustee that the Trustee shall serve as Dollar Notes
Registrar or Dollar Notes Paying Agent until the appointment of a successor in
accordance with clause (i) above, and with respect to the Euro Notes,
notification to the Euro Notes Paying Agent that the Euro Notes Paying Agent
shall serve as Euro Notes Registrar or Euro Notes Paying Agent until the
appointment of a successor in accordance with clause (i) above.  The Note
Registrar or Paying Agent may resign at any time upon written notice to the
Company and the Trustee; provided, however, that the Trustee may resign as
Paying Agent or Registrar only if the Trustee also resigns as Trustee in
accordance with Section 609 hereof.

 

SECTION 306.  Mutilated, Destroyed, Lost and Stolen Notes.

 

If (i) any mutilated Note is surrendered to the Trustee, or (ii) the Company and
the Trustee receive evidence to their satisfaction of the destruction, loss or
theft of any Note, and there is delivered to the Company and the Trustee such
security or indemnity as may be required by them to save each of them harmless,
then, in the absence of notice to the Company or the Trustee that such Note has
been acquired by a bona fide purchaser, the Company shall execute and upon
Company Order the Trustee shall authenticate and deliver, in exchange for any
such mutilated Note or in lieu of any such destroyed, lost or stolen Note, a new
Note of like tenor and principal amount, bearing a number not contemporaneously
outstanding.

 

In case any such mutilated, destroyed, lost or stolen Note has become or is
about to become due and payable, the Company in its discretion may, instead of
issuing a new Note, pay such Note.

 

Upon the issuance of any new Note under this Section, the Company may require
the payment of a sum sufficient to cover any tax or other governmental charge
that may be imposed in relation thereto and any other expenses (including the
fees and expenses of the Trustee) connected therewith.

 

Every new Note issued pursuant to this Section in lieu of any mutilated,
destroyed, lost or stolen Note shall constitute an original additional
contractual obligation of the Company and each Guarantor, whether or not the
mutilated, destroyed, lost or stolen Note shall be at any time enforceable by
anyone, and shall be entitled to all benefits of this Indenture equally and
proportionately with any and all other Notes duly issued hereunder.

 

48

--------------------------------------------------------------------------------


 

The provisions of this Section are exclusive and shall preclude (to the extent
lawful) all other rights and remedies with respect to the replacement or payment
of mutilated, destroyed, lost or stolen Notes.

 

SECTION 307.  Payment of Interest; Interest Rights Preserved.

 

Interest on any Note which is payable, and is punctually paid or duly provided
for, on any Interest Payment Date shall be paid to the Person in whose name such
Note (or one or more Predecessor Notes) is registered at the close of business
on the Regular Record Date for such interest at the office or agency of the
Company maintained for such purpose pursuant to Section 1002; provided, however,
that each installment of interest may at the Company’s option be paid by (i)
mailing a check for such interest, payable to or upon the written order of the
Person entitled thereto pursuant to Section 308, to the address of such Person
as it appears in the Note Register or (ii) transfer to an account located in the
United States maintained by the payee.

 

Any interest on any Note which is payable, but is not punctually paid or duly
provided for, on any Interest Payment Date shall forthwith cease to be payable
to the Holder on the Regular Record Date by virtue of having been such Holder,
and such defaulted interest and (to the extent lawful) interest on such
defaulted interest at the rate borne by the Notes (such defaulted interest and
interest thereon herein collectively called “Defaulted Interest”) may be paid by
the Company, at its election in each case, as provided in clause (1) or (2)
below:

 

(1)                                  The Company may elect to make payment of
any Defaulted Interest to the Persons in whose names the Notes (or their
respective Predecessor Notes) are registered at the close of business on a
Special Record Date for the payment of such Defaulted Interest, which shall be
fixed in the following manner.  The Company shall notify the Trustee in writing
of the amount of Defaulted Interest proposed to be paid on each Security and the
date of the proposed payment, and at the same time the Company shall deposit
with the Trustee an amount of money equal to the aggregate amount proposed to be
paid in respect of such Defaulted Interest or shall make arrangements
satisfactory to the Trustee for such deposit prior to the date of the proposed
payment, such money when deposited to be held in trust for the benefit of the
Persons entitled to such Defaulted Interest as in this clause provided. 
Thereupon the Trustee shall fix a Special Record Date for the payment of such
Defaulted Interest which shall be not more than 15 days and not less than 10
days prior to the date of the proposed payment and not less than 10 days after
the receipt by the Trustee of the notice of the proposed payment.  The Trustee
shall promptly notify the Company of such Special Record Date, and in the name
and at the expense of the Company, shall cause notice of the proposed payment of
such Defaulted Interest and the Special Record Date therefor to be given in the
manner provided for in Section 106, not less than 10 days prior to such Special
Record Date.  Notice of the proposed payment of such Defaulted Interest and the
Special Record Date therefor having been so given, such Defaulted Interest shall
be paid to the Persons in whose names the Notes (or their respective Predecessor
Notes) are registered at the close of business on such Special Record Date and
shall no longer be payable pursuant to the following clause (2).

 

49

--------------------------------------------------------------------------------


 

(2)                                  The Company may make payment of any
Defaulted Interest in any other lawful manner not inconsistent with the
requirements of any securities exchange on which the Notes may be listed, and
upon such notice as may be required by such exchange, if, after notice given by
the Company to the Trustee of the proposed payment pursuant to this clause, such
manner of payment shall be deemed practicable by the Trustee.

 

Subject to the foregoing provisions of this Section, each Note delivered under
this Indenture upon registration of transfer of or in exchange for or in lieu of
any other Note shall carry the rights to interest accrued and unpaid, and to
accrue, which were carried by such other Note.

 

SECTION 308.  Persons Deemed Owners.

 

Prior to the due presentment of a Note for registration of transfer, the
Company, any Guarantor, the Trustee and any agent of the Company or the Trustee
may treat the Person in whose name such Note is registered as the owner of such
Note for the purpose of receiving payment of principal of (and premium, if any)
and (subject to Sections 305 and 307) interest on such Note and for all other
purposes whatsoever, whether or not such Note be overdue, and none of the
Company, the Trustee or any agent of the Company or the Trustee shall be
affected by notice to the contrary.

 

SECTION 309.  Cancellation.

 

All Notes surrendered for payment, redemption, registration of transfer or
exchange shall, if surrendered to any Person other than the Trustee, be
delivered to the Trustee and shall be promptly cancelled by it.  The Company may
at any time deliver to the Trustee for cancellation any Notes previously
authenticated and delivered hereunder which the Company may have acquired in any
manner whatsoever, and may deliver to the Trustee (or to any other Person for
delivery to the Trustee) for cancellation any Notes previously authenticated
hereunder which the Company has not issued and sold, and all Notes so delivered
shall be promptly cancelled by the Trustee.  If the Company shall so acquire any
of the Notes, however, such acquisition shall not operate as a redemption or
satisfaction of the indebtedness represented by such Notes unless and until the
same are surrendered to the Trustee for cancellation.  No Notes shall be
authenticated in lieu of or in exchange for any Notes cancelled as provided in
this Section, except as expressly permitted by this Indenture.  All cancelled
Notes held by the Trustee shall be disposed of by the Trustee in accordance with
its customary procedures unless by Company Order the Company shall direct that
cancelled Notes be returned to it.

 

SECTION 310.  Computation of Interest.

 

Interest on the Notes shall be computed on the basis of a 360-day year of twelve
30-day months.

 

50

--------------------------------------------------------------------------------


 

SECTION 311.  Book-Entry Provisions for Global Notes.

 

(a)                                  Each Global Note initially shall (i) be
registered in the name of the Depository for such Global Notes or the nominee of
such Depository, (ii) be delivered to the Trustee as custodian for such
Depository and (iii) bear legends as set forth in Section 203.

 

Members of, or participants in, the Depository (“Agent Members”) shall have no
rights under this Indenture with respect to any Global Note, and the Depository
may be treated by the Company, the Guarantors, the Trustee and any agent of the
Company, the Guarantors or the Trustee as the absolute owner of such Global Note
for all purposes whatsoever.  Notwithstanding the foregoing, nothing herein
shall prevent the Company, the Guarantors, the Trustee or any agent of the
Company, the Guarantors or the Trustee from giving effect to any written
certification, proxy or other authorization furnished by the Depository or
impair, as between the Depository and its Participants, the operation of
customary practices governing the exercise of the rights of a beneficial owner
of any Note.  The registered Holder of a Global Note may grant proxies and
otherwise authorize any person, including Participants and persons that may hold
interests through Participants, to take any action which a Holder is entitled to
take under this Indenture or the Notes.

 

(b)                                 Interests of beneficial owners in a Global
Note may be transferred in accordance with the applicable rules and procedures
of the Depository and the provisions of Section 312 hereof.  Transfers of a
Global Note shall be limited to transfers of such Global Note in whole, but not
in part, to the Depository, a nominee of the Depository, its successors or their
respective nominees, except (i) as otherwise set forth in Section 312 and (ii)
Physical Notes shall be transferred to beneficial owners in exchange for their
beneficial interests in a Global Note if the Depository (1) notifies the Company
that it is unwilling or unable to continue as depository for such Global Note
and the Company thereupon fails to appoint a successor depository or (2) has
ceased to be a clearing agency registered under the Exchange Act.  In connection
with the transfer of an entire Global Note to the beneficial owners pursuant to
clause (ii) of this paragraph (b), the applicable Global Note shall be deemed to
be surrendered to the Trustee for cancellation, and the Company shall execute,
and the Trustee shall authenticate and deliver, to each beneficial owner
identified by the Depository in exchange for its beneficial interest in the
applicable Global Note, an equal aggregate principal amount of Physical Notes of
authorized denominations.

 

(c)                                  Any beneficial interest in a Global Note
that is transferred to a Person who takes delivery in the form of an interest in
another Global Note shall, upon such transfer, cease to be an interest in such
Global Note and shall become an interest in such other Global Note and,
accordingly, shall thereafter be subject to all transfer restrictions, if any,
and other procedures applicable to beneficial interests in such other Global
Note for as long as it remains such an interest.

 

(d)                                 Any Physical Note delivered in exchange for
an interest in a Global Note pursuant to paragraph (b) of this Section shall,
unless such exchange is made on or after the Resale Restriction Termination Date
(as defined below), and except as otherwise provided in Section 312 hereof, bear
the Private Placement Legend.

 

51

--------------------------------------------------------------------------------


 

SECTION 312.  Transfer Provisions.

 

Unless and until (i) an Initial Note is sold pursuant to an effective Shelf
Registration Statement or (ii) an Initial Note is exchanged for an Exchange Note
in connection with an Exchange Offer pursuant to an effective Exchange Offer
Registration Statement, in each case, pursuant to the Registration Rights
Agreement, the following provisions shall apply:

 

(a)                                  General.  The provisions of this
Section 312 shall apply to all transfers involving any Physical Note and any
beneficial interest in a Global Note.

 

(b)                                 Certain Definitions.  As used in this
Section 312 only, “delivery” of a certificate by a transferee or transferor
means the delivery to the Note Registrar by such transferee or transferor of the
applicable certificate duly completed; “holding” includes both possession of a
Physical Note and ownership of a beneficial interest in a Global Note, as the
context requires; “transferring” a Global Note means transferring that portion
of the principal amount of the transferor’s beneficial interest therein that the
transferor has notified the Note Registrar that it has agreed to transfer; and
“transferring” a Physical Note means transferring that portion of the principal
amount thereof that the transferor has notified the Note Registrar that it has
agreed to transfer.

 

As used in this Indenture, “Regulation S Certificate” means a certificate
substantially in the form set forth in Section 313; “Rule 144A Certificate”
means a certificate substantially in the form set forth in Section 314; and
“Non-Registration Opinion and Supporting Evidence” means a written opinion of
counsel reasonably acceptable to the Company to the effect that, and such other
certification or information as the Company may reasonably require to confirm
that, the proposed transfer is being made pursuant to an exemption from, or in a
transaction not subject to, the registration requirements of the Securities Act.

 

(c)                                  Deemed Delivery of a Rule 144A Certificate
in Certain Circumstances.  A Rule 144A Certificate, if not actually delivered,
shall be deemed delivered if (i) (A) the transferor advises the Company and the
Trustee in writing that the relevant offer and sale were made in accordance with
the provisions of Rule 144A (or, in the case of a transfer of a Physical Note,
the transferor checks the box provided on the Physical Note to that effect) and
(B) the transferee advises the Company and the Trustee in writing that (x) it
and, if applicable, each account for which it is acting in connection with the
relevant transfer, is a QIB within the meaning of Rule 144A, (y) it is aware
that the transfer of Notes to it is being made in reliance on an exemption from
the provisions of Section 5 of the Securities Act provided by Rule 144A and (z)
prior to the proposed date of transfer it has been given the opportunity to
obtain from the Company the information referred to in Rule 144A(d)(4) and has
either declined such opportunity or has received such information (or, in the
case of a transfer of a Physical Note, the transferee signs the certification
provided on the Physical Note to that effect); or (ii) the transferor holds the
U.S. Global Note and is transferring to a transferee that will take delivery in
the form of the U.S. Global Note.

 

52

--------------------------------------------------------------------------------


 

(d)                                 Procedures and Requirements.

 

(1)                                  If the proposed transferor holds:

 

(A)                              a U.S. Physical Note, which is surrendered to
the Note Registrar, and the proposed transferee or transferor, as applicable:

 

(i)                                     delivers (or is deemed to have delivered
pursuant to clause (c) above) a Rule 144A Certificate and the proposed
transferee requests delivery in the form of a U.S. Physical Note, then the Note
Registrar shall (x) register such transfer in the name of such transferee and
record the date thereof in its books and records, (y) cancel such surrendered
U.S. Physical Note and (z) deliver a new U.S. Physical Note to such transferee
duly registered in the name of such transferee in principal amount equal to the
principal amount being transferred of such surrendered U.S. Physical Note;

 

(ii)                                  delivers (or is deemed to have delivered
pursuant to clause (c) above) a Rule 144A Certificate and the proposed
transferee is or is acting through an Agent Member and requests that the
proposed transferee receive a beneficial interest in the U.S. Global Note, then
the Note Registrar shall (x) cancel such surrendered U.S. Physical Note, (y)
record an increase in the principal amount of the U.S. Global Note equal to the
principal amount being transferred of such surrendered U.S. Physical Note and
(z) notify the Depository in accordance with the procedures of the Depository
that it approves of such transfer; or

 

(iii)                               delivers a Regulation S Certificate, then
the Note Registrar shall cancel such surrendered U.S. Physical Note and at the
direction of the transferee, either:

 

(x)                                   register such transfer in the name of such
transferee, record the date thereof in its books and records and deliver a new
Offshore Physical Note to such transferee in principal amount equal to the
principal amount being transferred of such surrendered U.S. Physical Note, or

 

(iv)                              (y)                                 if the
proposed transferee is or is acting through an Agent Member, record an increase
in the principal amount of the Offshore Global Note equal to the principal
amount being transferred of such surrendered U.S. Physical Note and notify the
Depository in accordance with the procedures of the Depository that it approves
of such transfer.

 

In any of the cases described in this Section 312(d)(1)(A), the Note Registrar
shall deliver to the transferor a new U.S. Physical Note in principal amount
equal to the principal amount not being transferred of such surrendered U.S.
Physical Note, as applicable.

 

53

--------------------------------------------------------------------------------


 

(B)                                the U.S. Global Note, and the proposed
transferee or transferor, as applicable:

 

(i)                                     delivers (or is deemed to have delivered
pursuant to clause (c) above) a Rule 144A Certificate and the proposed
transferee requests delivery in the form of a U.S. Physical Note, then the Note
Registrar shall (w) register such transfer in the name of such transferee and
record the date thereof in its books and records, (x) record a decrease in the
principal amount of the U.S. Global Note in an amount equal to the beneficial
interest therein being transferred, (y) deliver a new U.S. Physical Note to such
transferee duly registered in the name of such transferee in principal amount
equal to the amount of such decrease and (z) notify the Depository in accordance
with the procedures of the Depository that it approves of such transfer;

 

(ii)                                  delivers (or is deemed to have delivered
pursuant to clause (c) above) a Rule 144A Certificate and the proposed
transferee is or is acting through an Agent Member and requests that the
proposed transferee receive a beneficial interest in the U.S. Global Note, then
the transfer shall be effected in accordance with the procedures of the
Depository therefor; or

 

(iii)                               delivers a Regulation S Certificate, then
the Note Registrar shall (x) record a decrease in the principal amount of the
U.S. Global Note in an amount equal to the beneficial interest therein being
transferred, (y) notify the Depository in accordance with the procedures of the
Depository that it approves of such transfer and (z) at the direction of the
transferee, either:

 

(x)                                   register such transfer in the name of such
transferee, record the date thereof in its books and records and deliver a new
Offshore Physical Note to such transferee in principal amount equal to the
amount of such decrease, or

 

(iv)                              (y)                                 if the
proposed transferee is or is acting through an Agent Member, record an increase
in the principal amount of the Offshore Global Note equal to the amount of such
decrease.

 

(C)                                an Offshore Physical Note which is
surrendered to the Note Registrar, and the proposed transferee or transferor, as
applicable:

 

(i)                                     delivers (or is deemed to have delivered
pursuant to clause (c) above) a Rule 144A Certificate and the proposed
transferee is or is acting through an Agent Member and requests delivery in the
form of the U.S. Global Note, then the Note Registrar shall (x) cancel such
surrendered Offshore Physical Note, (y) record an increase in the principal
amount of the U.S. Global Note equal to the principal amount being

 

54

--------------------------------------------------------------------------------


 

transferred of such surrendered Offshore Physical Note and (z) notify the
Depository in accordance with the procedures of the Depository that it approves
of such transfer;

 

(ii)                                  where the proposed transferee is or is
acting through an Agent Member, requests that the proposed transferee receive a
beneficial interest in the Offshore Global Note, then the Note Registrar shall
(x) cancel such surrendered Offshore Physical Note, (y) record an increase in
the principal amount of the Offshore Global Note equal to the principal amount
being transferred of such surrendered Offshore Physical Note and (z) notify the
Depository in accordance with the procedures of the Depository that it approves
of such transfer; or

 

(iii)                               does not make a request covered by
Section 312(d)(1)(C)(i) or Section 312(d)(1)(C)(ii), then the Note Registrar
shall (x) register such transfer in the name of such transferee and record the
date thereof in its books and records, (y) cancel such surrendered Offshore
Physical Note and (z) deliver a new Offshore Physical Note to such transferee
duly registered in the name of such transferee in principal amount equal to the
principal amount being transferred of such surrendered Offshore Physical Note.

 

In any of the cases described in this Section 312(d)(1)(C), the Note Registrar
shall deliver to the transferor a new Offshore Physical Note in principal amount
equal to the principal amount not being transferred of such surrendered Offshore
Physical Note, as applicable.

 

(D)                               the Offshore Global Note, and the proposed
transferee or transferor, as applicable:

 

(i)                                     delivers (or is deemed to have delivered
pursuant to clause (c) above) a Rule 144A Certificate and the proposed
transferee is or is acting through an Agent Member and requests delivery in the
form of the U.S. Global Note, then the Note Registrar shall (x) record a
decrease in the principal amount of the Offshore Global Note in an amount equal
to the beneficial interest therein being transferred, (y) record an increase in
the principal amount of the U.S. Global Note equal to the amount of such
decrease and (z) notify the Depository in accordance with the procedures of the
Depository that it approves of such transfer;

 

(ii)                                  where the proposed transferee is or is
acting through an Agent Member, requests that the proposed transferee receive a
beneficial interest in the Offshore Global Note, then the transfer shall be
effected in accordance with the procedures of the Depository therefor; or

 

(iii)                               does not make a request covered by
Section 312(d)(1)(D)(i) or Section 312(d)(1)(D)(ii), then the Note Registrar
shall (w) register such

 

55

--------------------------------------------------------------------------------


 

transfer in the name of such transferee and record the date thereof in its books
and records, (x) record a decrease in the principal amount of the Offshore
Global Note in an amount equal to the beneficial interest therein being
transferred, (y) deliver a new Offshore Physical Note to such transferee duly
registered in the name of such transferee in principal amount equal to the
amount of such decrease and (z) notify the Depository in accordance with the
procedures of the Depository that it approves of such transfer.

 

(e)                                  Execution, Authentication and Delivery of
Physical Notes.  In any case in which the Note Registrar is required to deliver
a Physical Note to a transferee or transferor, the Company shall execute, and
the Trustee shall authenticate and make available for delivery, such Physical
Note.

 

(f)                                    Certain Additional Terms Applicable to
Physical Notes.  Any transferee entitled to receive a Physical Note may request
that the principal amount thereof be evidenced by one or more Physical Notes in
any authorized denomination or denominations and the Note Registrar shall comply
with such request if all other transfer restrictions are satisfied.

 

(g)                                 Transfers Not Covered by Section 312(d). 
The Note Registrar shall effect and record, upon receipt of a written request
from the Company so to do, a transfer not otherwise permitted by Section 312(d),
such recording to be done in accordance with the otherwise applicable provisions
of Section 312(d), upon the furnishing by the proposed transferor or transferee
of a Non-Registration Opinion and Supporting Evidence.

 

(h)                                 General.  By its acceptance of any Note
bearing the Private Placement Legend, each Holder of such Note acknowledges the
restrictions on transfer of such Note set forth in this Indenture and in the
Private Placement Legend and agrees that it will transfer such Note only as
provided in the Indenture.  The Note Registrar shall not register a transfer of
any Note unless such transfer complies with the restrictions with respect
thereto set forth in this Indenture.  The Note Registrar shall not be required
to determine (but may rely upon a determination made by the Company) the
sufficiency or accuracy of any such certifications, legal opinions, other
information or document.

 

(i)                                     Private Placement Legend.  Upon the
transfer, exchange or replacement of Notes not bearing the Private Placement
Legend, the Note Registrar shall deliver Notes that do not bear the Private
Placement Legend.  Upon the transfer, exchange or replacement of Notes bearing
the Private Placement Legend, the Note Registrar shall deliver only Notes that
bear the Private Placement Legend unless (i) the circumstances exist
contemplated by the fourth paragraph of Section 201 (with respect to an Offshore
Physical Note) or the requested transfer is at least two years after the
original issue date of the Initial Note (with respect to any Physical Note),
(ii) there is delivered to the Note Registrar an Opinion of Counsel reasonably
satisfactory to the Company and the Trustee to the effect that neither such
legend nor the related restrictions on transfer are required in order to
maintain compliance with the provisions of the Securities Act or (iii) such
Notes are exchanged for Exchange Notes pursuant to an Exchange Offer.

 

56

--------------------------------------------------------------------------------


 

SECTION 313.  Form of Regulation S Certificate.

 

Regulation S Certificate

 

To:

The Bank of New York

 

101 Barclay Street,

 

21st Floor West,

 

New York New York 10286,

 

Attention: Corporate Trust Administration Division

 

 

 

Re:

Rockwood Specialties Group, Inc. (the “Company”)

 

 

7.625% Senior Subordinated Notes due 2014 (the “Euro Notes”)

 

 

7.500% Senior Subordinated Notes due 2014 (the “Dollar Notes,” and together

 

 

with the Euro Notes, the “Notes”)

 

Ladies and Gentlemen:

 

In connection with our proposed sale of €           aggregate principal amount
of Euro Notes and $             aggregate principal amount of Dollar Notes, we
confirm that such sale has been effected pursuant to and in accordance with
Regulation S (“Regulation S”) under the Securities Act of 1933, as amended (the
“Securities Act”), and accordingly, we hereby certify as follows:

 

(1)                                  The offer of the Notes was not made to a
person in the United States (unless such person or the account held by it for
which it is acting is excluded from the definition of “U.S. person” pursuant to
Rule 902(o) of Regulation S under the circumstances described in Rule 902(i)(3)
of Regulation S) or specifically targeted at an identifiable group of U.S.
citizens abroad.

 

(2)                                  Either (a) at the time the buy order was
originated, the buyer was outside the United States or we and any person acting
on our behalf reasonably believed that the buyer was outside the United States
or (b) the transaction was executed in, on or through the facilities of a
designated offshore securities market, and neither we nor any person acting on
our behalf knows that the transaction was pre-arranged with a buyer in the
United States.

 

(3)                                  Neither we, any of our affiliates, nor any
person acting on our or their behalf has made any directed selling efforts in
the United States in contravention of the requirements of Rule 903(b) or Rule
904(b) of Regulation S, as applicable.

 

(4)                                  The proposed transfer of Notes is not part
of a plan or scheme to evade the registration requirements of the Securities
Act.

 

(5)                                  If we are a dealer or a person receiving a
selling concession or other fee or remuneration in respect of the Notes and we
are an officer or director of the Company or

 

57

--------------------------------------------------------------------------------


 

a distributor, we certify that the proposed transfer is being made in accordance
with the provisions of Rules 903 and 904(c) of Regulation S.

 

You and the Company are entitled to rely upon this Certificate and are
irrevocably authorized to produce this Certificate or a copy hereof to any
interested party in any administrative or legal proceeding or official inquiry
with respect to the matters covered hereby.  Terms used in this certificate have
the meanings set forth in Regulation S.

 

 

Very truly yours,

 

 

 

[NAME OF SELLER]

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

Address:

 

 

 

 

 

 

 

 

 

Date of this Certificate:

 

 

 

, 20

 

 

 

 

SECTION 314.  Form of Rule 144A Certificate.

 

Rule 144A Certificate

 

To:

The Bank of New York

 

101 Barclay Street,

 

21st Floor West,

 

New York New York 10286,

 

Attention: Corporate Trust Administration Division

 

 

 

Re:

Rockwood Specialties Group, Inc. (the “Company”)

 

 

7.625% Senior Subordinated Notes due 2014 (the “Euro Notes”)

 

 

7.500% Senior Subordinated Notes due 2014 (the “Dollar Notes,” and together

 

 

with the Euro Notes, the “Notes”)

 

Ladies and Gentlemen:

 

In connection with our proposed sale of €        aggregate principal amount of
Euro Notes and $           aggregate principal amount of Dollar Notes, we
confirm that such sale has been effected pursuant to and in accordance with Rule
144A (“Rule 144A”) under the Securities Act of 1933, as amended (the “Securities
Act”).  We are aware that the transfer of Notes to us is being made in reliance
on the exemption from the provisions of Section 5 of the Securities Act provided
by Rule 144A.  Prior to the date of this Certificate we have been given the
opportunity to obtain from the Company the information referred to in Rule
144A(d)(4), and have either declined such opportunity or have received such
information.

 

58

--------------------------------------------------------------------------------


 

You and the Company are entitled to rely upon this Certificate and are
irrevocably authorized to produce this Certificate or a copy hereof to any
interested party in any administrative or legal proceeding or official inquiry
with respect to the matters covered hereby.

 

 

Very truly yours,

 

 

 

[NAME OF PURCHASER]

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

Address:

 

 

 

 

 

 

 

 

 

Date of this Certificate:

 

 

 

, 20

 

 

 

 

SECTION 315.  Common Codes, ISINs and CUSIP Numbers.

 

The Company in issuing the Euro Notes and Dollar Notes may use “Common Codes,”
“ISINs” and “CUSIP” numbers, respectively, (if then generally in use) in
addition to serial numbers, and, if so, the Trustee shall use such “Common
Code,” “ISINs” or “CUSIP” numbers in addition to serial numbers in notices of
redemption, repurchase or other notices to Holders as a convenience to Holders;
provided that any such notice may state that no representation is made as to the
correctness of such Common Code, ISINs or CUSIP numbers either as printed on the
Notes or as contained in any notice of a redemption or repurchase and that
reliance may be placed only on the serial or other identification numbers
printed on the Notes, and any such redemption or repurchase shall not be
affected by any defect in or omission of such numbers.  The Company will
promptly notify the Trustee of any change in the Common Code, ISINs or CUSIP
numbers.

 

SECTION 316.  Issuance of Additional Notes.

 

The Company may, subject to Section 1011 of this Indenture, issue Additional
Euro Notes having identical terms and conditions to the Initial Euro Notes
issued on the Issue Date (the “Additional Euro Notes”), and the Company may,
subject to Section 1011 of this Indenture, issue additional Dollar Notes having
identical terms and conditions to the Initial Dollar Notes issued on the Issue
Date (the “Additional Dollar Notes” and together with the Additional Euro Notes,
the “Additional Notes”); provided that the aggregate principal amount of Initial
Notes issued on the Issue Date and the aggregate principal amount of Additional
Notes issued under this Indenture shall not exceed $1,000,000,000; it being
understood that the principal amount of Initial Notes and Additional Notes
outstanding shall be determined based upon the exchange rate in effect on the
date of such issuance of Additional Notes. The Initial Notes issued on the Issue
Date and any Additional Notes subsequently issued shall be treated as a single
class for all purposes under this Indenture.  Exchange Notes issued in exchange
for Initial Notes issued on the Issue Date and Exchange Notes issued for any
Additional Notes subsequently issued shall be treated as a single class for all
purposes under this Indenture.

 

59

--------------------------------------------------------------------------------


 

ARTICLE FOUR

 

SATISFACTION AND DISCHARGE

 

SECTION 401.  Satisfaction and Discharge of Indenture.

 

This Indenture shall upon Company Request cease to be of further effect (except
as to surviving rights of registration of transfer or exchange of Notes
expressly provided for herein or pursuant hereto) and the Trustee, at the
expense of the Company, shall execute proper instruments acknowledging
satisfaction and discharge of this Indenture when:

 

(1)                                  either,

 

(a)                                  all Notes theretofore authenticated and
delivered (other than (i) Notes which have been destroyed, lost or stolen and
which have been replaced or paid as provided in Section 306 and (ii) Notes for
whose payment money has theretofore been deposited in trust with the Trustee or
any Paying Agent or segregated and held in trust by the Company and thereafter
repaid to the Company or discharged from such trust, as provided in
Section 1003) have been delivered to the Trustee for cancellation; or

 

(b)                                 all such Notes not theretofore delivered to
the Trustee for cancellation,

 

(i)                                     have become due and payable by reason of
the making of a notice of redemption pursuant to Section 1105 or otherwise, or

 

(ii)                                  will become due and payable at their
Stated Maturity within one year, or

 

(iii)                               are to be called for redemption within one
year under arrangements satisfactory to the Trustee for the giving of notice of
redemption by the Trustee in the name, and at the expense, of the Company,

 

and the Company or any Guarantor, in the case of (i), (ii) or (iii) above, has
irrevocably deposited or caused to be deposited with the Trustee as trust funds
in trust solely for the benefit of the Holders, cash in U.S. dollars, U.S.
dollar-denominated non-callable Government Securities, or a combination thereof,
in the case of the Dollar Notes, and euro, euro-denominated non-callable
Government Securities, or a combination thereof, in the case of the Euro Notes,
in each case, in such amounts as will be sufficient without consideration of any
reinvestment of interest to pay and discharge the entire indebtedness on such
Notes not theretofore delivered to the Trustee for cancellation, for principal
(and premium, if any) and interest to the date of such deposit (in the case of
Notes which have become due and payable) or to the Stated Maturity or Redemption
Date, as the case may be;

 

60

--------------------------------------------------------------------------------


 

(2)                                  no Default or Event of Default (other than
that resulting from borrowing funds to be applied to make such deposit) with
respect to this Indenture or the Notes shall have occurred and be continuing on
the date of such deposit or shall occur as a result of such deposit and such
deposit shall not result in a breach or violation of, or constitute a default
under, any other instrument to which the Company or any Guarantor is a party or
by which the Company or any Guarantor is bound;

 

(3)                                  the Company has paid or caused to be paid
all sums payable by it under this Indenture;

 

(4)                                  the Company has delivered irrevocable
instructions to the Trustee under this Indenture to apply the deposited money
toward the payment of such Notes at the Stated Maturity or the Redemption Date,
as the case may be; and

 

(5)                                  the Company has delivered to the Trustee an
Officers Certificate and an Opinion of Counsel, each stating that all conditions
precedent herein to the satisfaction and discharge of this Indenture have been
complied with.

 

Notwithstanding the satisfaction and discharge of this Indenture, the
obligations of the Company to the Trustee under Section 607, the obligations of
the Company to any Authenticating Agent under Section 612 and, if money or
Government Securities shall have been deposited with the Trustee pursuant to
subclause (b) of clause (1) of this Section, the obligations of the Trustee
under Section 402 and the last paragraph of Section 1003 shall survive such
satisfaction and discharge.

 

SECTION 402.  Application of Trust Money.

 

Subject to the provisions of the last paragraph of Section 1003, all money or
Government Securities deposited with the Trustee pursuant to Section 401 shall
be held in trust and applied by it, in accordance with the provisions of the
Notes and this Indenture, to the payment, either directly or through any Paying
Agent (including the Company acting as its own Paying Agent) as the Trustee may
determine, to the Persons entitled thereto, of the principal (and premium, if
any) and interest for whose payment such money or Government Securities has been
deposited with the Trustee; but such money or Government Securities need not be
segregated from other funds except to the extent required by law.

 

If the Trustee or Paying Agent is unable to apply any money or Government
Securities in accordance with Section 401 by reason of any legal proceeding or
by reason of any order or judgment of any court or governmental authority
enjoining, restraining or otherwise prohibiting such application, the Company’s
and any Guarantor’s obligations under this Indenture and the Notes shall be
revived and reinstated as though no deposit had occurred pursuant to Section 401
until such time as the Trustee or Paying Agent is permitted to apply all such
money or Government Securities in accordance with Section 401; provided that if
the Company has made any payment of principal of, premium, if any, or interest
on any Notes because of the reinstatement of its obligations, the Company shall
be subrogated to the rights of the Holders of such Notes to receive such payment
from the money or Government Securities held by the Trustee or Paying Agent.

 

61

--------------------------------------------------------------------------------


 

ARTICLE FIVE

 

REMEDIES

 

SECTION 501.  Events of Default.

 

“Event of Default”, wherever used herein, means one of the following events
(whatever the reason for such Event of Default and whether it shall be
occasioned by the provisions of Article Fourteen or be voluntary or involuntary
or be effected by operation of law or pursuant to any judgment, decree or order
of any court or any order, rule or regulation of any administrative or
governmental body):

 

(1)                                  default in payment when due and payable,
upon redemption, acceleration or otherwise, of principal of, or premium, if any,
on the Notes issued under the Indenture whether or not such payment shall be
prohibited by Article Fourteen hereof;

 

(2)                                  default for 30 days or more in the payment
when due of interest on or with respect to the Notes whether or not such payment
shall be prohibited by Article Fourteen hereof;

 

(3)                                  failure by the Company or any Guarantor for
30 days after receipt of written notice given by the Trustee or the Holders of
at least 30% in principal amount of the Notes then outstanding to comply with
any of its other agreements in this Indenture or the Notes;

 

(4)                                  default under any mortgage, indenture or
instrument under which there is issued or by which there is secured or evidenced
any Indebtedness for money borrowed by the Company or any Restricted Subsidiary
or the payment of which is guaranteed by the Company or any Restricted
Subsidiary, other than Indebtedness owed to the Company or a Restricted
Subsidiary, whether such Indebtedness or guarantee now exists or is created
after the issuance of the Notes, if both

 

(A)                              such default either results from the failure to
pay any such Indebtedness at its stated final maturity (after giving effect to
any applicable grace periods) or relates to an obligation other than the
obligation to pay principal of any such Indebtedness at its stated final
maturity and results in the holder or holders of such Indebtedness causing such
Indebtedness to become due prior to its stated maturity and

 

(B)                                the principal amount of such Indebtedness,
together with the principal amount of any other such Indebtedness in default for
failure to pay principal at stated final maturity (after giving effect to any
applicable grace periods), or the maturity of which has been so accelerated,
aggregate $35.0 million or more at any one time outstanding;

 

(5)                                  failure by the Company or any Significant
Subsidiary to pay final judgments aggregating in excess of $35.0 million, which
final judgments remain unpaid,

 

62

--------------------------------------------------------------------------------


 

undischarged and unstayed for a period of more than 60 days after such judgment
becomes final, and in the event such judgment is covered by insurance, an
enforcement proceeding has been commenced by any creditor upon such judgment or
decree which is not promptly stayed;

 

(6)                                  any of the following events with respect to
the Company or any Significant Subsidiary

 

(A)                              the Company or any Significant Subsidiary
pursuant to or within the meaning of any Bankruptcy Law

 

(i)                                     commences a voluntary case;

 

(ii)                                  consents to the entry of an order for
relief against it in an involuntary case;

 

(iii)                               consents to the appointment of a Custodian
of it or for any substantial part of its property;

 

(iv)                              takes any comparable action under any foreign
laws relating to insolvency; or

 

(B)                                a court of competent jurisdiction enters an
order or decree under any Bankruptcy Law that:

 

(i)                                     is for relief against the Company or any
Significant Subsidiary in an involuntary case;

 

(ii)                                  appoints a Custodian of the Company or any
Significant Subsidiary or for any substantial part of its property; or

 

(iii)                               orders the winding up or liquidation of the
Company or any Significant Subsidiary;

 

and the order or decree remains unstayed and in effect for 60 days; or

 

(7)                                  the Guarantee of any Significant Subsidiary
shall for any reason cease to be in full force and effect or to be declared null
and void or any responsible officer of any Guarantor that is a Significant
Subsidiary, as the case may be, denies that it has any further liability under
its Guarantee or gives notice to such effect, other than by reason of the
termination of this Indenture or the release of any such Guarantee in accordance
with this Indenture.

 

SECTION 502.  Acceleration of Maturity; Rescission and Annulment.

 

If an Event of Default (other than an Event of Default specified in
Section 501(6) above) occurs and is continuing, then and in every such case the
Trustee or the Holders of not less than 30% in principal amount of the
Outstanding Notes may declare the principal, premium, if any, interest and any
other monetary obligations on all Outstanding Notes to be due and

 

63

--------------------------------------------------------------------------------


 

payable immediately, by a notice in writing to the Company (and to the Trustee
if given by Holders); provided, however, that, so long as any Indebtedness
permitted to be incurred under this Indenture as part of the Senior Credit
Facilities shall be outstanding, no such acceleration shall be effective until
the earlier of:

 

(1)                                  acceleration of any such Indebtedness under
the Senior Credit Facilities or

 

(2)                                  five Business Days after the giving of
written notice to the Company and the Agent of such acceleration.

 

Upon the effectiveness of such declaration, such principal and interest will be
due and payable immediately.  Notwithstanding the foregoing, if an Event of
Default specified in Section 501(6) above occurs and is continuing, then the
principal amount of all Outstanding Notes shall ipso facto become and be
immediately due and payable without any notice, declaration or other act on the
part of the Trustee or any Holder.

 

At any time after a declaration of acceleration has been made and before a
judgment or decree for payment of the money due has been obtained by the Trustee
as hereinafter provided in this Article, the Holders of a majority in aggregate
principal amount of the Outstanding Notes, by written notice to the Company and
the Trustee, may rescind and annul such declaration and its consequences if:

 

(a)                                  the Company has paid or deposited with the
Trustee a sum sufficient to pay:

 

(A)                              all overdue interest on all Outstanding Notes,

 

(B)                                all unpaid principal of (and premium, if any,
on) any Outstanding Notes which has become due otherwise than by such
declaration of acceleration, and interest on such unpaid principal at the rate
borne by the Notes,

 

(C)                                to the extent that payment of such interest
is lawful, interest on overdue interest at the rate borne by the Notes, and

 

(D)                               all sums paid or advanced by the Trustee
hereunder and the reasonable compensation, expenses, disbursements and advances
of the Trustee, its agents and counsel; and

 

(b)                                 Events of Default, other than the
non-payment of amounts of principal of (or premium, if any, on) or interest on
Notes which have become due solely by such declaration of acceleration, have
been cured or waived as provided in Section 513,

 

no such rescission shall affect any subsequent default or impair any right
consequent thereon.

 

Notwithstanding the preceding paragraph, in the event of any Event of Default
specified in clause 501(4) above, such Event of Default and all consequences
thereof (excluding any resulting payment default) shall be annulled, waived and
rescinded, automatically and

 

64

--------------------------------------------------------------------------------


 

without any action by the Trustee or the Holders, if within 20 days after such
Event of Default arose,

 

(x)                                   the Indebtedness or guarantee that is the
basis for such Event of Default has been discharged, or

 

(y)                                 the holders thereof have rescinded or waived
the acceleration, notice or action (as the case may be) giving rise to such
Event of Default, or

 

(z)                                   if the default that is the basis for such
Event of Default has been cured.

 

Upon a determination by the Company that the Senior Credit Facilities are no
longer in effect, the Company shall promptly give to the Trustee written notice
thereof, which notice shall be countersigned by the Agent.  Unless and until the
Trustee shall have received such written notice with respect to the Senior
Credit Facilities, the Trustee, subject to the TIA Sections 315(a) through
315(d), shall be entitled in all respects to assume that the Senior Credit
Facilities are in effect (unless a Responsible Officer of the Trustee shall have
actual knowledge to the contrary).

 

SECTION 503.  Collection of Indebtedness and Suits for Enforcement by Trustee.

 

The Company covenants that if:

 

(a)                                  default is made in the payment of any
installment of interest on any Note when such interest becomes due and payable
and such default continues for a period of 30 days, or

 

(b)                                 default is made in the payment of the
principal of (or premium, if any, on) any Note at the Maturity thereof,

 

the Company will, upon demand of the Trustee, pay to the Trustee for the benefit
of the Holders of such Notes, the whole amount then due and payable on such
Notes for principal (and premium, if any) and interest, and interest on any
overdue principal (and premium, if any) and, to the extent that payment of such
interest shall be legally enforceable, upon any overdue installment of interest,
at the rate borne by the Notes, and, in addition thereto, such further amount as
shall be sufficient to cover the costs and expenses of collection, including the
reasonable compensation, expenses, disbursements and advances of the Trustee,
its agents and counsel.

 

If the Company fails to pay such amounts forthwith upon such demand, the
Trustee, in its own name as trustee of an express trust, may institute a
judicial proceeding for the collection of the sums so due and unpaid, may
prosecute such proceeding to judgment or final decree and may enforce the same
against the Company, any Guarantor or any other obligor upon the Notes and
collect the moneys adjudged or decreed to be payable in the manner provided by
law out of the property of the Company, any Guarantor or any other obligor upon
the Notes, wherever situated.

 

65

--------------------------------------------------------------------------------


 

If an Event of Default occurs and is continuing, the Trustee may in its
discretion proceed to protect and enforce its rights and the rights of the
Holders under this Indenture and the Guarantees by such appropriate judicial
proceedings as the Trustee shall deem necessary to protect and enforce any such
rights, including seeking recourse against any Guarantor, whether for the
specific enforcement of any covenant or agreement in this Indenture or in aid of
the exercise of any power granted herein, or to enforce any other proper remedy,
including but without limitation, seeking recourse against any Guarantor.

 

SECTION 504.  Trustee May File Proofs of Claim.

 

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to the Company or any other obligor including any
Guarantor, upon the Notes or the property of the Company or of such other
obligor or their creditors, the Trustee (irrespective of whether the principal
of the Notes shall then be due and payable as therein expressed or by
declaration or otherwise and irrespective of whether the Trustee shall have made
any demand on the Company for the payment of overdue principal, premium, if any,
or interest) shall be entitled and empowered, by intervention in such proceeding
or otherwise,

 

(i)                                     to file and prove a claim for the whole
amount of principal (and premium, if any) and interest owing and unpaid in
respect of the Notes and to file such other papers or documents as may be
necessary or advisable in order to have the claims of the Trustee (including any
claim for the reasonable compensation, expenses, disbursements and advances of
the Trustee, its agents and counsel) and of the Holders allowed in such judicial
proceeding, and

 

(ii)                                  to collect and receive any moneys or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
similar official in any such judicial proceeding is hereby authorized by each
Holder to make such payments to the Trustee and, in the event that the Trustee
shall consent to the making of such payments directly to the Holders, to pay the
Trustee any amount due it for the reasonable compensation, expenses,
disbursements and advances of the Trustee, its agents and counsel, and any other
amounts due the Trustee under Section 607.

 

Nothing herein contained shall be deemed to authorize the Trustee to authorize
or consent to or accept or adopt on behalf of any Holder any plan of
reorganization, arrangement, adjustment or composition affecting the Notes or
the rights of any Holder thereof, or to authorize the Trustee to vote in respect
of the claim of any Holder in any such proceeding.

 

SECTION 505.  Trustee May Enforce Claims Without Possession of Notes.

 

All rights of action and claims under this Indenture or the Notes may be
prosecuted and enforced by the Trustee without the possession of any of the
Notes or the production thereof in any proceeding relating thereto, and any such
proceeding instituted by the Trustee shall be brought in its own name and as
trustee of an express trust, and any recovery of judgment shall, after provision
for the payment of the reasonable compensation, expenses,

 

66

--------------------------------------------------------------------------------


 

disbursements and advances of the Trustee, its agents and counsel, be for the
ratable benefit of the Holders in respect of which such judgment has been
recovered.

 

SECTION 506.  Application of Money Collected.

 

Subject to Article Fourteen, any money collected by the Trustee pursuant to this
Article shall be applied in the following order, at the date or dates fixed by
the Trustee and, in case of the distribution of such money on account of
principal (or premium, if any) or interest, upon presentation of the Notes and
the notation thereon of the payment if only partially paid and upon surrender
thereof if fully paid:

 

FIRST:  To the payment of all amounts due the Trustee under Section 607;

 

SECOND:  To the payment of the amounts then due and unpaid for principal of (and
premium, if any) and interest on the Notes in respect of which or for the
benefit of which such money has been collected, ratably, without preference or
priority of any kind, according to the amounts due and payable on such Notes for
principal (and premium, if any) and interest, respectively; and

 

THIRD:  The balance, if any, to the Company or any other obligor on the Notes,
as their interests may appear or as a court of competent jurisdiction may direct
in writing; provided that all sums due and owing to the Holders and the Trustee
have been paid in full as required by this Indenture.

 

SECTION 507.  Limitation on Suits.

 

No Holder of any Notes shall have any right to institute any proceeding,
judicial or otherwise, with respect to this Indenture, or for the appointment of
a receiver or trustee, or for any other remedy hereunder, unless:

 

(1)                                  such Holder has previously given written
notice to the Trustee of a continuing Event of Default;

 

(2)                                  the Holders of not less than 30% in
principal amount of the Outstanding Notes shall have made written request to the
Trustee to institute proceedings in respect of such Event of Default in its own
name as Trustee hereunder;

 

(3)                                  such Holder or Holders have offered to the
Trustee reasonable indemnity satisfactory to it against the costs, expenses and
liabilities to be incurred in compliance with such request;

 

(4)                                  the Trustee for 30 days after its receipt
of such notice, request and offer of indemnity has failed to institute any such
proceeding; and

 

(5)                                  no direction inconsistent with such written
request has been given to the Trustee during such 30-day period by the Holders
of a majority or more in principal amount of the Outstanding Notes;

 

67

--------------------------------------------------------------------------------


 

it being understood and intended that no one or more Holders shall have any
right in any manner whatever by virtue of, or by availing of, any provision of
this Indenture or the Guarantees to affect, disturb or prejudice the rights of
any other Holders, or to obtain or to seek to obtain priority or preference over
any other Holders or to enforce any right under this Indenture or the
Guarantees, except in the manner herein provided and for the equal and ratable
benefit of all the Holders.

 

SECTION 508.  Unconditional Right of Holders to Receive Principal, Premium and
Interest.

 

Notwithstanding any other provision in this Indenture, the Holder of any Note
shall have the right, which is absolute and unconditional, to receive payment,
as provided herein (including, if applicable, Article Eleven) and in such Note
of the principal of (and premium, if any) and (subject to Section 307) interest
on such Note on the respective Stated Maturities expressed in such Security (or,
in the case of redemption, on the Redemption Date) and to institute suit for the
enforcement of any such payment, and such rights shall not be impaired without
the consent of such Holder.

 

SECTION 509.  Restoration of Rights and Remedies.

 

If the Trustee or any Holder has instituted any proceeding to enforce any right
or remedy under this Indenture or the Guarantees and such proceeding has been
discontinued or abandoned for any reason, or has been determined adversely to
the Trustee or to such Holder, then and in every such case, subject to any
determination in such proceeding, the Company, any Guarantor, any other obligor
of the Notes, the Trustee and the Holders shall be restored severally and
respectively to their former positions hereunder and thereafter all rights and
remedies of the Trustee and the Holders shall continue as though no such
proceeding had been instituted.

 

SECTION 510.  Rights and Remedies Cumulative.

 

Except as otherwise provided with respect to the replacement or payment of
mutilated, destroyed, lost or stolen Notes in the last paragraph of Section 306,
no right or remedy herein conferred upon or reserved to the Trustee or to the
Holders is intended to be exclusive of any other right or remedy, and every
right and remedy shall, to the extent permitted by law, be cumulative and in
addition to every other right and remedy given hereunder or now or hereafter
existing at law or in equity or otherwise.  The assertion or employment of any
right or remedy hereunder, or otherwise, shall not prevent the concurrent
assertion or employment of any other appropriate right or remedy.

 

SECTION 511.  Delay or Omission Not Waiver.

 

No delay or omission of the Trustee or of any Holder of any Note to exercise any
right or remedy accruing upon any Event of Default shall impair any such right
or remedy or constitute a waiver of any such Event of Default or an acquiescence
therein.  Every right and remedy given by this Article or by law to the Trustee
or to the Holders may be exercised from time to time, and as often as may be
deemed expedient, by the Trustee or by the Holders, as the case may be.

 

68

--------------------------------------------------------------------------------


 

SECTION 512.  Control by Holders.

 

The Holders of not less than a majority in principal amount of the Outstanding
Notes shall have the right to direct the time, method and place of conducting
any proceeding for any remedy available to the Trustee, or exercising any trust
or power conferred on the Trustee, provided that:

 

(1)                                  such direction shall not be in conflict
with any rule of law or with this Indenture,

 

(2)                                  subject to Section 315 of the Trust
Indenture Act, the Trustee may take any other action deemed proper by the
Trustee which is not inconsistent with such direction, and

 

(3)                                  the Trustee need not take any action which
might involve it in personal liability or be unjustly prejudicial to the Holders
not consenting.

 

SECTION 513.  Waiver of Past Defaults.

 

Subject to Sections 508 and 902 and the last paragraph of Section 502, the
Holders of not less than a majority in principal amount of the Outstanding Notes
may on behalf of the Holders of all such Notes waive any past Default hereunder
and its consequences, except a continuing Default or Event of Default (1) in
respect of the payment of interest on, premium, if any, or the principal of any
such Note held by a non-consenting Holder, or (2) in respect of a covenant or
provision hereof which under Article Nine cannot be modified or amended without
the consent of the Holder of each Outstanding Note affected.

 

Upon any such waiver, such Default shall cease to exist, and any Event of
Default arising therefrom shall be deemed to have been cured, for every purpose
of this Indenture, but no such waiver shall extend to any subsequent or other
Default or Event of Default or impair any right consequent thereon.

 

SECTION 514.  Waiver of Stay or Extension Laws.

 

Each of the Company, the Guarantors and any other obligor on the Notes covenants
(to the extent that it may lawfully do so) that it will not at any time insist
upon, or plead, or in any manner whatsoever claim or take the benefit or
advantage of, any stay or extension law wherever enacted, now or at any time
hereafter in force, which may affect the covenants or the performance of this
Indenture; and each of the Company, the Guarantors and any other obligor on the
Notes (to the extent that it may lawfully do so) hereby expressly waives all
benefit or advantage of any such law and covenants that it will not hinder,
delay or impede the execution of any power herein granted to the Trustee, but
will suffer and permit the execution of every such power as though no such law
had been enacted.

 

69

--------------------------------------------------------------------------------

 


 

ARTICLE SIX

 

THE TRUSTEE

 

SECTION 601.  Duties of the Trustee.

 

(a)                                  Except during the continuance of a Default
or an Event of Default,

 

(1)                                  the Trustee undertakes to perform such
duties and only such duties as are specifically set forth in this Indenture, and
no implied covenants or obligations shall be read into this Indenture against
the Trustee; and

 

(2)                                  in the absence of bad faith or willful
misconduct on its part, the Trustee may conclusively rely, as to the truth of
the statements and the correctness of the opinions expressed therein, upon
certificates or opinions furnished to the Trustee and conforming to the
requirements of this Indenture; but in the case of any such certificates or
opinions specifically required by any provision hereof to be provided to it, the
Trustee shall be under a duty to examine the same to determine whether or not
they conform to the requirements of this Indenture, but not to verify the
contents thereof.

 

(b)                                 In case a Default or an Event of Default has
occurred and is continuing of which a Responsible Officer of the Trustee has
actual knowledge or of which written notice of such Default or Event of Default
shall have been given to the Trustee by the Company, any other obligor of the
Notes or by any Holder, the Trustee shall exercise such of the rights and powers
vested in it by this Indenture, and use the same degree of care and skill in
their exercise, as a prudent Person would exercise or use under the
circumstances in the conduct of such Person’s own affairs.

 

(c)                                  No provision of this Indenture shall be
construed to relieve the Trustee from liability for its own negligent action,
its own negligent failure to act, or its own willful misconduct, except that

 

(1)                                  this paragraph (c) shall not be construed
to limit the effect of paragraph (a) of this Section;

 

(2)                                  the Trustee shall not be liable for any
error of judgment made in good faith by a Responsible Officer, unless it shall
be proved that the Trustee was negligent in ascertaining the pertinent facts;

 

(3)                                  the Trustee shall not be liable with
respect to any action taken or omitted to be taken by it in good faith in
accordance with the direction of the Holders of a majority in aggregate
principal amount of the Outstanding Notes relating to the time, method and place
of conducting any proceeding for any remedy available to the Trustee, or
exercising any trust or power conferred upon the Trustee, under this Indenture;
and

 

(4)                                  no provision of this Indenture shall
require the Trustee to expend or risk its own funds or otherwise incur any
financial liability in the performance of any of its duties hereunder, or in the
exercise of any of its rights or powers, if it shall have

 

70

--------------------------------------------------------------------------------


 

reasonable grounds for believing that repayment of such funds or adequate
indemnity against such risk or liability is not reasonably assured to it.

 

(d)                                 Whether or not therein expressly so
provided, every provision of this Indenture relating to the conduct or affecting
the liability of or affording protection to the Trustee shall be subject to the
provisions of this Section.

 

SECTION 602.  Notice of Defaults.

 

Within ten days after the earlier of receipt from the Company of notice of the
occurrence of any Default or Event of Default hereunder or the date when such
Default or Event of Default becomes known to the Trustee, the Trustee shall
transmit, in the manner and to the extent provided in TIA Section 313(c), notice
of such Default or Event of Default hereunder known to the Trustee, unless such
Default or Event of Default shall have been cured or waived; provided, however,
that, except in the case of a Default or Event of Default in the payment of the
principal of (or premium, if any, on) or interest on any Note, the Trustee shall
be protected in withholding such notice if and so long as a trust committee of
Responsible Officers of the Trustee in good faith determine that the withholding
of such notice is in the interest of the Holders.

 

SECTION 603.  Certain Rights of Trustee.

 

Subject to the provisions of TIA Sections 315(a) through 315(d):

 

(1)                                  the Trustee may conclusively rely and shall
be fully protected in acting or refraining from acting upon any resolution,
certificate, statement, instrument, opinion, report, notice, request, direction,
consent, order, bond, debenture, note, other evidence of indebtedness or other
paper or document (whether in original or facsimile form) believed by it to be
genuine and to have been signed or presented by the proper party or parties;

 

(2)                                  any request or direction of the Company
mentioned herein shall be sufficiently evidenced by a Company Request or Company
Order and any resolution of the Board of Directors may be sufficiently evidenced
by a Board Resolution;

 

(3)                                  whenever in the administration of this
Indenture the Trustee shall deem it desirable that a matter be proved or
established prior to taking, suffering or omitting any action hereunder, the
Trustee (unless other evidence be herein specifically prescribed) may, in the
absence of bad faith on its part, rely upon an Officers’ Certificate;

 

(4)                                  the Trustee may consult with counsel of its
own selection and the advice of such counsel or any Opinion of Counsel shall be
full and complete authorization and protection in respect of any action taken,
suffered or omitted by it hereunder in good faith and in reliance thereon;

 

(5)                                  the Trustee shall be under no obligation to
exercise any of the rights or powers vested in it by this Indenture at the
request or direction of any of the Holders pursuant to this Indenture, unless
such Holders shall have offered to the Trustee

 

71

--------------------------------------------------------------------------------


 

reasonable security or indemnity satisfactory to it against the costs, expenses,
losses and liabilities which might be incurred by it in compliance with such
request or direction;

 

(6)                                  the Trustee shall not be bound to make any
investigation into the facts or matters stated in any resolution, certificate,
statement, instrument, opinion, report, notice, request, direction, consent,
order, bond, debenture, note, other evidence of indebtedness or other paper or
document, but the Trustee, in its discretion, may make such further inquiry or
investigation into such facts or matters as it may see fit, and, if the Trustee
shall determine to make such further inquiry or investigation, it shall be
entitled to examine the books, records and premises of the Company, personally
or by agent or attorney at the expense of the Company and shall incur no
liability of any kind by reason of such inquiry or investigation;

 

(7)                                  the Trustee may execute any of the trusts
or powers hereunder or perform any duties hereunder either directly or by or
through agents or attorneys and the Trustee shall not be responsible for any
misconduct or negligence on the part of any agent or attorney appointed with due
care by it hereunder;

 

(8)                                  the Trustee shall not be liable for any
action taken, suffered or omitted by it in good faith and believed by it to be
authorized or within the discretion or rights or powers conferred upon it by
this Indenture; and

 

(9)                                  the rights, privileges, protections,
immunities and benefits given to the Trustee, including, without limitation, its
right to be indemnified, are extended to, and shall be enforceable by, the
Trustee in each of its capacities hereunder, and each agent, custodian and other
Person employed to act hereunder.

 

The Trustee shall not be required to expend or risk its own funds or otherwise
incur any financial liability in the performance of any of its duties hereunder,
or in the exercise of any of its rights or powers if it shall have reasonable
grounds for believing that repayment of such funds or adequate indemnity against
such risk or liability is not reasonably assured to it.

 

SECTION 604.  Trustee Not Responsible for Recitals or Issuance of Notes.

 

The recitals contained herein and in the Notes, except for the Trustee’s
certificates of authentication, shall be taken as the statements of the Company,
and the Trustee assumes no responsibility for their correctness.  The Trustee
makes no representations as to the validity or sufficiency of this Indenture or
of the Notes, except that the Trustee represents that it is duly authorized to
execute and deliver this Indenture, authenticate the Notes and perform its
obligations hereunder and that the statements made by it in a Statement of
Eligibility on Form T-1 supplied to the Company are true and accurate, subject
to the qualifications set forth therein.  The Trustee shall not be accountable
for the use or application by the Company of Notes or the proceeds thereof.

 

SECTION 605.  May Hold Notes.

 

The Trustee, any Paying Agent, any Note Registrar or any other agent of the
Company or of the Trustee, in its individual or any other capacity, may become
the owner or

 

72

--------------------------------------------------------------------------------


 

pledgee of Notes and, subject to TIA Sections 310(b) and 311, may otherwise deal
with the Company with the same rights it would have if it were not the Trustee,
Paying Agent, Note Registrar or such other agent; provided, however, that, if it
acquires any conflicting interest, it must eliminate such conflict within 90
days, apply to the Commission for permission to continue or resign.

 

SECTION 606.  Money Held in Trust.

 

Money held by the Trustee in trust hereunder need not be segregated from other
funds except to the extent required by law.  The Trustee shall be under no
liability for interest on any money received by it hereunder except as otherwise
agreed with the Company.

 

SECTION 607.  Compensation and Reimbursement.

 

Each of the Company and the Guarantors jointly and severally agrees:

 

(1)                                  to pay to the Trustee from time to time
such compensation as shall be agreed in writing between the Company and the
Trustee for all services rendered by it hereunder (which compensation shall not
be limited by any provision of law in regard to the compensation of a trustee of
an express trust);

 

(2)                                  except as otherwise expressly provided
herein, to reimburse the Trustee upon its request for all reasonable expenses,
disbursements and advances incurred or made by the Trustee in accordance with
any provision of this Indenture (including the reasonable compensation and the
expenses and disbursements of its agents and counsel), except any such expense,
disbursement or advance as shall be determined to have been caused by its own
negligence or willful misconduct; and

 

(3)                                  to indemnify the Trustee for, and to hold
it harmless against, any loss, liability, claim, damage or expense incurred
without negligence or willful misconduct on its part, arising out of or in
connection with the acceptance or administration of this trust, including the
costs and expenses of defending itself against any claim or liability in
connection with the exercise or performance of any of its powers or duties
hereunder.

 

The obligations of the Company under this Section to compensate the Trustee, to
pay or reimburse the Trustee for expenses, disbursements and advances and to
indemnify and hold harmless the Trustee shall constitute additional indebtedness
hereunder and shall survive the satisfaction and discharge of this Indenture and
resignation or removal of the Trustee.  As security for the performance of such
obligations of the Company, the Trustee shall have a claim prior to the Notes
upon all property and funds held or collected by the Trustee as such, except
funds held in trust for the payment of principal of (and premium, if any) or
interest on particular Notes.

 

When the Trustee incurs expenses or renders services in connection with an Event
of Default specified in Section 501(6), the expenses (including the reasonable
charges and expenses of its counsel) of and the compensation for such services
are intended to constitute expenses of administration under any applicable
Federal or State bankruptcy, insolvency or other similar law.

 

73

--------------------------------------------------------------------------------


 

The provisions of this Section shall survive the termination of this Indenture.

 

SECTION 608.  Corporate Trustee Required; Eligibility.

 

There shall be at all times a Trustee hereunder which shall be eligible to act
as Trustee under TIA Section 310(a)(1) and shall have a combined capital and
surplus of at least $50,000,000.  If such corporation publishes reports of
condition at least annually, pursuant to law or to the requirements of Federal,
State, territorial or District of Columbia supervising or examining authority,
then for the purposes of this Section, the combined capital and surplus of such
corporation shall be deemed to be its combined capital and surplus as set forth
in its most recent report of condition so published.  If at any time the Trustee
shall cease to be eligible in accordance with the provisions of this Section, it
shall resign immediately in the manner and with the effect hereinafter specified
in this Article.

 

SECTION 609.  Resignation and Removal; Appointment of Successor.

 

(a)                                  No resignation or removal of the Trustee
and no appointment of a successor Trustee pursuant to this Article shall become
effective until the acceptance of appointment by the successor Trustee in
accordance with the applicable requirements of Section 610.

 

(b)                                 The Trustee may resign at any time by giving
written notice thereof to the Company.  Upon receiving such notice of
resignation, the Company shall promptly appoint a successor trustee by written
instrument executed by authority of the Board of Directors, a copy of which
shall be delivered to the resigning Trustee and a copy to the successor
trustee.  If the instrument of acceptance by a successor Trustee required by
Section 610 shall not have been delivered to the Trustee within 30 days after
the giving of such notice of resignation, the resigning Trustee may petition, at
the expense of the Company, any court of competent jurisdiction for the
appointment of a successor Trustee.

 

(c)                                  The Trustee may be removed at any time by
Act of the Holders of not less than a majority in principal amount of the
Outstanding Notes, delivered to the Trustee and to the Company.  If the
instrument of acceptance by a successor Trustee required by Section 610 shall
not have been delivered to the Trustee within 30 days after the giving of such
notice of resignation, the resigning Trustee may petition, at the expense of the
Company, any court of competent jurisdiction for the appointment of a successor
Trustee.

 

(d)                                 If at any time:

 

(1)                                  the Trustee shall fail to comply with the
provisions of TIA Section 310(b) after written request therefor by the Company
or by any Holder who has been a bona fide Holder of a Security for at least six
months, or

 

(2)                                  the Trustee shall cease to be eligible
under Section 608 and shall fail to resign after written request therefor by the
Company or by any Holder who has been a bona fide Holder of a Note for at least
six months, or

 

74

--------------------------------------------------------------------------------


 

(3)                                  the Trustee shall become incapable of
acting or shall be adjudged a bankrupt or insolvent or a receiver of the Trustee
or of its property shall be appointed or any public officer shall take charge or
control of the Trustee or of its property or affairs for the purpose of
rehabilitation, conservation or liquidation,

 

then, in any such case, (i) the Company, by a Board Resolution, may remove the
Trustee, or (ii) subject to TIA Section 315(e), any Holder who has been a bona
fide Holder of a Note for at least six months may, on behalf of himself and all
others similarly situated, petition any court of competent jurisdiction for the
removal of the Trustee and the appointment of a successor Trustee.

 

(e)                                  If the Trustee shall resign, be removed or
become incapable of acting, or if a vacancy shall occur in the office of Trustee
for any cause, the Company, by a Board Resolution, shall promptly appoint a
successor Trustee.  If, within one year after such resignation, removal or
incapability, or the occurrence of such vacancy, a successor Trustee shall be
appointed by Act of the Holders of a majority in principal amount of the
Outstanding Notes delivered to the Company and the retiring Trustee, the
successor Trustee so appointed shall, forthwith upon its acceptance of such
appointment, become the successor Trustee and supersede the successor Trustee
appointed by the Company.  If no successor Trustee shall have been so appointed
by the Company or the Holders and accepted appointment in the manner hereinafter
provided, any Holder who has been a bona fide Holder of a Note for at least six
months may, on behalf of himself and all others similarly situated, petition any
court of competent jurisdiction for the appointment of a successor Trustee.

 

(f)                                    The Company shall give notice of each
resignation and each removal of the Trustee and each appointment of a successor
Trustee to the Holders in the manner provided for in Section 106.  Each notice
shall include the name of the successor Trustee and the address of its Corporate
Trust Office.

 

SECTION 610.  Acceptance of Appointment by Successor.

 

(a)                                  Every successor Trustee appointed hereunder
shall execute, acknowledge and deliver to the Company and to the retiring
Trustee an instrument accepting such appointment, and thereupon the resignation
or removal of the retiring Trustee shall become effective and such successor
Trustee, without any further act, deed or conveyance, shall become vested with
all the rights, powers, trusts and duties of the retiring Trustee; but, on
request of the Company or the successor Trustee, such retiring Trustee shall,
upon payment of its charges, execute and deliver an instrument transferring to
such successor Trustee all the rights, powers and trusts of the retiring Trustee
and shall duly assign, transfer and deliver to such successor Trustee all
property and money held by such retiring Trustee hereunder.  Upon request of any
such successor Trustee, the Company shall execute any and all instruments for
more fully and certainly vesting in and confirming to such successor Trustee all
such rights, powers and trusts.

 

(b)                                 Upon request of any such successor Trustee,
the Company shall execute any and all instruments for more fully and certainly
vesting in and confirming to such successor Trustee all rights, powers and
trusts referred to in paragraph (a) of this Section.

 

75

--------------------------------------------------------------------------------


 

(c)                                  No successor Trustee shall accept its
appointment unless at the time of such acceptance such successor Trustee shall
be qualified and eligible under this Article.

 

SECTION 611.  Merger, Conversion, Consolidation or Succession to Business.

 

Any corporation into which the Trustee may be merged or converted or with which
it may be consolidated, or any corporation resulting from any merger, conversion
or consolidation to which the Trustee shall be a party, or any corporation
succeeding to all or substantially all of the corporate trust business of the
Trustee, shall be the successor of the Trustee hereunder, provided such
corporation shall be otherwise qualified and eligible under this Article,
without the execution or filing of any paper or any further act on the part of
any of the parties hereto.  In case any Notes shall have been authenticated, but
not delivered, by the Trustee then in office, any successor by merger,
conversion or consolidation to such authenticating Trustee may adopt such
authentication and deliver the Notes so authenticated with the same effect as if
such successor Trustee had itself authenticated such Notes.  In case at that
time any of the Notes shall not have been authenticated, any successor Trustee
may authenticate such Notes either in the name of any predecessor hereunder or
in the name of the successor Trustee.  In all such cases such certificates shall
have the full force and effect which this Indenture provides for the certificate
of authentication of the Trustee shall have; provided, however, that the right
to adopt the certificate of authentication of any predecessor Trustee or to
authenticate Notes in the name of any predecessor Trustee shall apply only to
its successor or successors by merger, conversion or consolidation.

 

SECTION 612.  Appointment of Authenticating Agent.

 

At any time when any of the Notes remain Outstanding, the Trustee may appoint an
Authenticating Agent or Agents with respect to the Notes which shall be
authorized to act on behalf of the Trustee to authenticate Notes and the Trustee
shall give written notice of such appointment to all Holders of Notes with
respect to which such Authenticating Agent will serve, in the manner provided
for in Section 106.  Notes so authenticated shall be entitled to the benefits of
this Indenture and shall be valid and obligatory for all purposes as if
authenticated by the Trustee hereunder.  Any such appointment shall be evidenced
by an instrument in writing signed by a Responsible Officer of the Trustee, and
a copy of such instrument shall be promptly furnished to the Company.  Wherever
reference is made in this Indenture to the authentication and delivery of Notes
by the Trustee or the Trustee’s certificate of authentication, such reference
shall be deemed to include authentication and delivery on behalf of the Trustee
by an Authenticating Agent and a certificate of authentication executed on
behalf of the Trustee by an Authenticating Agent.  Each Authenticating Agent
shall be acceptable to the Company and shall at all times be a corporation
organized and doing business under the laws of the United States of America, any
state thereof or the District of Columbia, authorized under such laws to act as
Authenticating Agent, having a combined capital and surplus of not less than
$50,000,000 and subject to supervision or examination by federal or state
authority.  If such corporation publishes reports of condition at least
annually, pursuant to law or to the requirements of said supervising or
examining authority, then for the purposes of this Section, the combined capital
and surplus of such corporation shall be deemed to be its combined capital and
surplus as set forth in its most recent report of condition so published.  If at
any time an Authenticating Agent shall cease to be

 

76

--------------------------------------------------------------------------------


 

eligible in accordance with the provisions of this Section, it shall resign
immediately in the manner and with the effect specified in this Section.

 

Any corporation into which an Authenticating Agent may be merged or converted or
with which it may be consolidated, or any corporation resulting from any merger,
conversion or consolidation to which such Authenticating Agent shall be a party,
or any corporation succeeding to the corporate agency or corporate trust
business of an Authenticating Agent, shall continue to be an Authenticating
Agent, provided such corporation shall be otherwise eligible under this Section,
without the execution or filing of any paper or any further act on the part of
the Trustee or the Authenticating Agent.

 

An Authenticating Agent may resign at any time by giving written notice thereof
to the Trustee and to the Company.  The Trustee may at any time terminate the
agency of an Authenticating Agent by giving written notice thereof to such
Authenticating Agent and to the Company.  Upon receiving such a notice of
resignation or upon such a termination, or in case at any time such
Authenticating Agent shall cease to be eligible in accordance with the
provisions of this Section, the Trustee may appoint a successor Authenticating
Agent which shall be acceptable to the Company and shall give written notice of
such appointment to all Holders of Notes, in the manner provided for in
Section 106.  Any successor Authenticating Agent upon acceptance of its
appointment hereunder shall become vested with all the rights, powers and duties
of its predecessor hereunder, with like effect as if originally named as an
Authenticating Agent.  No successor Authenticating Agent shall be appointed
unless eligible under the provisions of this Section.

 

The Company agrees to pay to each Authenticating Agent from time to time such
compensation for its services under this Section as shall be agreed in writing
between the Company and such Authenticating Agent.

 

If an appointment is made pursuant to this Section, the Notes may have endorsed
thereon, in addition to the Trustee’s certificate of authentication, an
alternate certificate of authentication in the following form:

 

This is one of the Notes designated therein referred to in the within-mentioned
Indenture.

 

 

 

 

THE BANK OF NEW YORK

 

 

as Trustee

 

 

 

 

 

 

By:

 

 

 

 

 

as Authenticating Agent

 

 

 

 

 

 

 

By:

 

 

 

 

 

as Authorized Officer

 

 

77

--------------------------------------------------------------------------------


 

ARTICLE SEVEN

 

HOLDERS LISTS AND REPORTS BY TRUSTEE AND COMPANY

 

SECTION 701.  Company to Furnish Trustee Names and Addresses.

 

The Company will furnish or cause to be furnished to the Trustee

 

(a)                                  semiannually, not more than 10 days after
each Regular Record Date, a list, in such form as the Trustee may reasonably
require, of the names and addresses of the Holders as of such Regular Record
Date; and

 

(b)                                 at such other times as the Trustee may
reasonably request in writing, within 30 days after receipt by the Company of
any such request, a list of similar form and content to that in paragraph (a)
hereof as of a date not more than 15 days prior to the time such list is
furnished;

 

provided, however, that if and so long as the Trustee shall be the Note
Registrar, no such list need be furnished.

 

SECTION 702.  Disclosure of Names and Addresses of Holders.

 

Every Holder of Notes, by receiving and holding the same, agrees with the
Company and the Trustee that none of the Company or the Trustee or any agent of
either of them shall be held accountable by reason of the disclosure of any such
information as to the names and addresses of the Holders in accordance with TIA
Section 312, regardless of the source from which such information was derived,
and that the Trustee shall not be held accountable by reason of mailing any
material pursuant to a request made under TIA Section 312(b).

 

SECTION 703.  Reports by Trustee.

 

Within 60 days after May 15 of each year commencing with the first May 15 after
the first issuance of Notes pursuant to this Indenture, the Trustee shall
transmit to the Holders of Notes (with a copy to the Company at the Place of
Payment), in the manner and to the extent provided in TIA Section 313(c), a
brief report dated as of such May 15 if required by TIA Section 313(a).

 

ARTICLE EIGHT

 

MERGER, CONSOLIDATION OR SALE OF ALL OR SUBSTANTIALLY ALL ASSETS

 

SECTION 801.  Company May Consolidate, Etc., Only on Certain Terms.

 

The Company may not consolidate or merge with or into or wind up into (whether
or not the Company is the surviving corporation), or sell, assign, transfer,
lease, convey or otherwise dispose of all or substantially all of its properties
or assets in one or more related transactions, to any Person unless:

 

78

--------------------------------------------------------------------------------


 

(1)                                  the Company is the surviving corporation or
the Person formed by or surviving any such consolidation or merger (if other
than the Company) or to which such sale, assignment, transfer, lease, conveyance
or other disposition will have been made is a corporation organized or existing
under the laws of the United States, any state thereof, the District of
Columbia, or any territory thereof (such Person, as the case may be, being
herein called the “Successor Company”);

 

(2)                                  the Successor Company, if other than the
Company, expressly assumes all the obligations of the Company under this
Indenture and the Notes pursuant to a supplemental indenture or other documents
or instruments in form reasonably satisfactory to the Trustee;

 

(3)                                  immediately after such transaction no
Default or Event of Default exists;

 

(4)                                  immediately after giving pro forma effect
to such transaction, as if such transaction had occurred at the beginning of the
applicable four-quarter period,

 

(A)                              the Successor Company would be permitted to
incur at least $1.00 of additional Indebtedness pursuant to the Fixed Charge
Coverage Ratio test set forth in Section 1011(a) or

 

(B)                                the Fixed Charge Coverage Ratio for the
Successor Company and the Restricted Subsidiaries would be greater than such
Ratio for the Company and the Restricted Subsidiaries immediately prior to such
transaction;

 

(5)                                  each Guarantor, unless it is the other
party to the transactions described above, in which case Section 802(2) below
shall apply, shall have by supplemental indenture confirmed that its Guarantee
shall apply to such Person’s obligations under this Indenture and the Notes; and

 

(6)                                  the Company shall have delivered to the
Trustee an Officers’ Certificate and an Opinion of Counsel, each stating that
such consolidation, merger or transfer and such supplemental indenture, if any,
comply with this Indenture.

 

The Successor Company shall succeed to, and be substituted for, the Company
under this Indenture and the Notes.  Notwithstanding clauses (3) and (4) above,

 

(a)                                  any Restricted Subsidiary may consolidate
with, merge into or transfer all or part of its properties and assets to the
Company, and

 

(b)                                 the Company may merge with an Affiliate
incorporated solely for the purpose of reincorporating the Guarantor or the
Company in another State of the United States so long as the amount of
Indebtedness of the Company and the Restricted Subsidiaries is not increased
thereby.

 

79

--------------------------------------------------------------------------------


 

SECTION 802.  Subsidiary Guarantors May Consolidate, Etc., Only on Certain
Terms.

 

Subject to Section 1015(b), each Guarantor shall not, and the Company shall not
permit any Guarantor to, consolidate or merge with or into or wind up into
(whether or not such Guarantor is the surviving corporation), or sell, assign,
transfer, lease, convey or otherwise dispose of all or substantially all of its
properties or assets in one or more related transactions to, any Person unless:

 

(A)                              (1)   such Guarantor is the surviving
corporation or the Person formed by or surviving any such consolidation or
merger (if other than such Guarantor) or to which such sale, assignment,
transfer, lease, conveyance or other disposition will have been made is a
corporation organized or existing under the laws of the United States, any state
thereof, the District of Columbia, or any territory thereof (such Guarantor or
such Person, as the case may be, being herein called the “Successor Person”);

 

(2)                                  the Successor Person, if other than such
Guarantor, expressly assumes all the obligations of such Guarantor under this
Indenture and such Guarantor’s Guarantee pursuant to a supplemental indenture or
other documents or instruments in form reasonably satisfactory to the Trustee;

 

(3)                                  immediately after such transaction no
Default or Event of Default exists; and

 

(4)                                  the Company shall have delivered to the
Trustee an Officers’ Certificate and an Opinion of Counsel, each stating that
such consolidation, merger or transfer and such supplemental indenture, if any,
comply with this Indenture; or

 

(B)                                (1)   the transaction is made in compliance
with Section 1018; and

 

(2)                                  if the Successor Person is a Restricted
Subsidiary (other than such Guarantor or a Designated Non-Guarantor Joint
Venture), the Successor Person expressly assumes all the obligations of such
Guarantor under the Indenture and such Guarantor’s Guarantee pursuant to
supplemental indentures or other documents or instruments in form reasonably
satisfactory to the trustee; provided, however, that if the Successor Person is
a Designated Non-Guarantor Joint Venture, all the obligations of such Guarantor
under the Indenture and such Guarantor’s Guarantee will be required to be
expressly assumed by such Designated Non-Guarantor Joint Venture only if,
immediately after giving effect to such transaction or transactions on a pro
forma basis, (i) a Default or Event of Default would then exist and be
continuing or (ii) the total assets (excluding intercompany assets) of such
Guarantor, valued immediately prior to such transaction, together with any
assets (excluding intercompany assets) previously transferred to any Designated
Non-Guarantor Joint Venture by any other Guarantor, valued at the time such
assets were transferred to such Designated Non-Guarantor Joint Ventures, would
exceed 10.0% of the total assets (excluding intercompany assets) of the Issuer
and its Restricted Subsidiaries as shown on the most recent balance sheet of the
Issuer and its Restricted Subsidiaries prior to the most recent proposed
transfer.

 

80

--------------------------------------------------------------------------------


 

Subject to Section 1015(b) hereof, the Successor Person shall succeed to, and be
substituted for, such Guarantor under this Indenture and such Guarantor’s
Guarantee.  Notwithstanding the foregoing, any Guarantor may merge into or
transfer all or part of its properties and assets to another Guarantor or the
Company.

 

SECTION 803.  Successor Substituted.

 

Upon any consolidation or merger, or any sale, assignment, conveyance, transfer,
lease or disposition of all or substantially all of the assets of the Company or
any Guarantor in accordance with Sections 801 and 802 hereof, the successor
Person formed by such consolidation or into which the Company or such Guarantor,
as the case may be, is merged or the successor Person to which such sale,
assignment, conveyance, transfer, lease or disposition is made, shall succeed
to, and be substituted for, and may exercise every right and power of, the
Company or such Guarantor, as the case may be, under this Indenture and/or the
Guarantees, as the case may be, with the same effect as if such successor Person
had been named as the Company or such Guarantor, as the case may be, herein
and/or the Guarantees, as the case may be. When a successor Person assumes all
obligations of its predecessor hereunder, the Notes or the Guarantees, as the
case may be, such predecessor shall be released from all obligations; provided
 that in the event of a transfer or lease, the predecessor shall not be released
from the payment of principal and interest or other obligations on the Notes or
the Guarantees, as the case may be.

 

ARTICLE NINE

 

SUPPLEMENTAL INDENTURES

 

SECTION 901.  Amendments or Supplements Without Consent of Holders.

 

Without the consent of any Holders, the Company, any Guarantor (with respect to
a Guarantee or this Indenture to which it is a party), when authorized by Board
Resolutions of their respective Board of Directors, and the Trustee, at any time
and from time to time, may amend or supplement this Indenture, any Guarantee or
the Notes, in form satisfactory to the Trustee, for any of the following
purposes:

 

(1)                                  to cure any ambiguity,  omission or defect,
to correct or supplement any provision herein which may be inconsistent with any
other provision herein, or to make any other provisions with respect to matters
or questions arising under this Indenture; provided that such action shall not
adversely affect the interests of the Holders in any material respect;

 

(2)                                  to provide for uncertificated Notes in
addition to or in place of certificated Notes;

 

(3)                                  to comply with Article Eight hereof;

 

(4)                                  to evidence the succession of another
Person to the Company or to any Guarantor and to provide the assumption by such
Person of the Company’s or such Guarantor’s obligations to Holders;

 

81

--------------------------------------------------------------------------------


 

(5)                                  to make any change that would provide any
additional rights or benefits to the Holders or that does not adversely affect
the legal rights under this Indenture of any such Holder;

 

(6)                                  to add covenants for the benefit of the
Holders or to surrender any right or power conferred in this Indenture upon the
Company;

 

(7)                                  to comply with requirements of the
Commission in order to effect or maintain the qualification of this Indenture
under the Trust Indenture Act;

 

(8)                                  to evidence and provide for the acceptance
and appointment under this Indenture of a successor Trustee pursuant to the
requirements of Sections 609 and 610;

 

(9)                                  to provide for the issuance of Exchange
Notes or private exchange notes, which are identical to Exchange Notes  except
that they are not freely transferable; or

 

(10)                            to add a Guarantor under this Indenture.

 

SECTION 902.  Amendments, Supplements or Waivers with Consent of Holders.

 

With the consent of the Holders of not less than a majority in principal amount
of the Outstanding Notes, by Act of said Holders delivered to the Company and
the Trustee, the Company, any Guarantor (with respect to any Guarantee or this
Indenture to which it is a party), when authorized by Board Resolutions of their
respective Board of Directors, and the Trustee may amend or supplement this
Indenture, any Guarantee or the Notes for the purpose of adding any provisions
hereto or thereto, changing in any manner or eliminating any of the provisions
or of modifying in any manner the rights of the Holders hereunder or thereunder
(including, without limitation, consents obtained in connection with a purchase
of, or tender offer or Exchange Offer for, the Notes) and any existing Default,
Event of Default or compliance with any provision of this Indenture or the Notes
may be waived with the consent of the Holders of not less than a majority in
principal amount of the Outstanding Notes, other than Notes beneficially owned
by the Company or its Affiliates (including, without limitation, consents
obtained in connection with a purchase of or tender offer or exchange offer for
Notes); provided, however, that if any amendment, supplement or waiver will only
affect the Dollar Notes or the Euro Notes, only the consent of the Holders of at
least a majority in principal amount of the then outstanding Dollar Notes or
Euro Notes (and not the consent of at least a majority of all Notes) shall be
required and; provided, further however, that no such amendment, supplement or
waiver shall, without the consent of the Holder of each Outstanding Note
affected thereby:

 

(1)                                  reduce the principal amount of Notes whose
Holders must consent to an amendment, supplement or waiver,

 

(2)                                  reduce the principal of or change the
Maturity of any such Security or alter or waive the provisions with respect to
the redemption of the Notes (other than Sections 1017 and 1018),

 

(3)                                  reduce the rate of or change the time for
payment of interest on any Note,

 

82

--------------------------------------------------------------------------------


 

(4)                                  waive a Default or Event of Default in the
payment of principal of or premium, if any, or interest on the Notes, except a
rescission of acceleration of the Notes by the Holders of at least a majority in
aggregate principal amount of such Notes and a waiver of the Payment Default
that resulted from such acceleration, or in respect of a covenant or provision
contained in the Indenture or any guarantee which cannot be amended or modified
without the consent of all Holders,

 

(5)                                  make any Note payable in money other than
that stated in such Notes,

 

(6)                                  make any change in Section 513 or the
rights of Holders to receive payments of principal of or premium, if any, or
interest on the Notes,

 

(7)                                  make any change in these amendment,
supplement and waiver provisions,

 

(8)                                  impair the right of any Holder to receive
payment of principal of, or interest on such Holder’s Notes on or after the due
dates therefor or to institute suit for the enforcement of any payment on or
with respect to such Holder’s Notes or

 

(9)                                  make any change in Article Fourteen of this
Indenture that would adversely affect the Holders.

 

SECTION 903.  Execution of Amendments, Supplements or Waivers.

 

In executing, or accepting the additional trusts created by, any amendment,
supplement or waiver permitted by this Article or the modifications thereby of
the trusts created by this Indenture, the Trustee shall be provided with, and
shall be fully protected in relying upon, an Opinion of Counsel stating that the
execution of such amendment, supplement or waiver is authorized or permitted by
this Indenture.  The Trustee may, but shall not be obligated to, enter into any
such amendment, supplement or waiver which affects the Trustee’s own rights,
duties or immunities under this Indenture or otherwise.

 

SECTION 904.  Effect of Amendments, Supplements or Waivers.

 

Upon the execution of any supplemental indenture under this Article, this
Indenture shall be modified in accordance therewith, and such amendment,
supplement or waiver shall form a part of this Indenture for all purposes; and
every Holder of Notes theretofore or thereafter authenticated and delivered
hereunder shall be bound thereby.

 

SECTION 905.  Conformity with Trust Indenture Act.

 

Every supplemental indenture executed pursuant to the Article shall conform to
the requirements of the Trust Indenture Act as then in effect.

 

SECTION 906.  Reference in Notes to Supplemental Indentures.

 

Notes authenticated and delivered after the execution of any supplemental
indenture pursuant to this Article may, and shall if required by the Trustee,
bear a notation in form approved by the Trustee as to any matter provided for in
such supplemental indenture.  If

 

83

--------------------------------------------------------------------------------


 

the Company shall so determine, new Notes so modified as to conform, in the
opinion of the Trustee and the Company, to any such supplemental indenture may
be prepared and executed by the Company and authenticated and delivered by the
Trustee in exchange for Outstanding Notes.

 

SECTION 907.  Notice of Supplemental Indentures.

 

Promptly after the execution by the Company, any Guarantor and the Trustee of
any supplemental indenture pursuant to the provisions of Section 902, the
Company shall give notice thereof to the Holders of each Outstanding Note
affected, in the manner provided for in Section 106, setting forth in general
terms the substance of such supplemental indenture.

 

SECTION 908.  Effect on Senior Indebtedness.

 

No amendment, supplement or waiver shall adversely affect the rights of the
Banks or holders of any other Designated Senior Indebtedness under
Article Fourteen without the consent of the Agent or the representative of such
holders, as the case may be.

 

ARTICLE TEN

 

COVENANTS

 

SECTION 1001.  Payment of Principal, Premium, if Any, and Interest.

 

The Company covenants and agrees for the benefit of the Holders that it will
duly and punctually pay the principal of (and premium, if any) and interest on
the Notes in accordance with the terms of the Notes and this Indenture.

 

SECTION 1002.  Maintenance of Office or Agency.

 

The Company will maintain in The City of New York, in London, England and, so
long as the Notes are listed on the Irish Stock Exchange and the rules of such
stock exchange so require, in Dublin, Ireland an office or agency where Notes
may be presented or surrendered for payment, where Notes may be surrendered for
registration of transfer or exchange and where notices and demands to or upon
the Company in respect of the Notes and this Indenture may be served.  The
Corporate Trust Office of the Trustee shall be such office or agency of the
Company for Dollar Notes and Bank of New York London shall be such office of the
Company for the Euro Notes, unless the Company shall designate and maintain some
other office or agency for one or more of such purposes.  The Company will give
prompt written notice to the Trustee of any change in the location of any such
office or agency.  If at any time the Company shall fail to maintain any such
required office or agency or shall fail to furnish the Trustee with the address
thereof, such presentations, surrenders, notices and demands may be made or
served at the Corporate Trust Office of the Trustee for Dollar Notes and Bank of
New York London shall be such office of the Company for the Euro Notes, and the
Company hereby appoints the Trustee and Bank of New York London as its agent to
receive all such presentations, surrenders, notices and demands.

 

The Company may also from time to time designate one or more other offices or
agencies (in or outside of The City of New York, London or Dublin) where the
Notes may be

 

84

--------------------------------------------------------------------------------


 

presented or surrendered for any or all such purposes and may from time to time
rescind any such designation; provided, however, that no such designation or
rescission shall in any manner relieve the Company of its obligation to maintain
an office or agency in The City of New York, London, England and, so long as the
Notes are listed on the Irish Stock Exchange and the rules of such stock
exchange so require, in Dublin, Ireland for such purposes.  The Company will
give prompt written notice to the Trustee of any such designation or rescission
and any change in the location of any such other office or agency.

 

SECTION 1003.  Money for Notes Payments to Be Held in Trust.

 

If the Company shall at any time act as its own Paying Agent, it will, on or
before each due date of the principal of (or premium, if any) or interest on any
of the Notes, segregate and hold in trust for the benefit of the Persons
entitled thereto a sum sufficient to pay the principal of (or premium, if any)
or interest so becoming due until such sums shall be paid to such Persons or
otherwise disposed of as herein provided and will promptly notify the Trustee of
its action or failure so to act.

 

Whenever the Company shall have one or more Paying Agents for the Notes, it
will, on or before each due date of the principal of (or premium, if any) or
interest on any Notes, deposit with a Paying Agent a sum sufficient to pay the
principal (and premium, if any) or interest so becoming due, such sum to be held
in trust for the benefit of the Persons entitled to such principal, premium or
interest, and (unless such Paying Agent is the Trustee) the Company will
promptly notify the Trustee of such action or any failure so to act.

 

The Company will cause each Paying Agent (other than the Trustee) to execute and
deliver to the Trustee an instrument in which such Paying Agent shall agree with
the Trustee, subject to the provisions of this Section, that such Paying Agent
will:

 

(1)                                  hold all sums held by it for the payment of
the principal of (and premium, if any) or interest on Notes in trust for the
benefit of the Persons entitled thereto until such sums shall be paid to such
Persons or otherwise disposed of as herein provided;

 

(2)                                  give the Trustee notice of any default by
the Company (or any other obligor upon the Notes) in the making of any payment
of principal (and premium, if any) or interest; and

 

(3)                                  at any time during the continuance of any
such default, upon the written request of the Trustee, forthwith pay to the
Trustee all sums so held in trust by such Paying Agent.

 

The Company may at any time, for the purpose of obtaining the satisfaction and
discharge of this Indenture or for any other purpose, pay, or by Company Order
direct any Paying Agent to pay, to the Trustee all sums held in trust by the
Company or such Paying Agent, such sums to be held by the Trustee upon the same
trusts as those upon which such sums were held by the Company or such Paying
Agent; and, upon such payment by any Paying Agent to the Trustee, such Paying
Agent shall be released from all further liability with respect to such sums.

 

85

--------------------------------------------------------------------------------


 

Any money deposited with the Trustee or any Paying Agent, or then held by the
Company, in trust for the payment of the principal of (or premium, if any) or
interest on any Note and remaining unclaimed for two years after such principal,
premium or interest has become due and payable shall be paid to the Company on
Company Request, or (if then held by the Company) shall be discharged from such
trust; and the Holder of such Note shall thereafter, as an unsecured general
creditor, look only to the Company for payment thereof, and all liability of the
Trustee or such Paying Agent with respect to such trust money, and all liability
of the Company as trustee thereof, shall thereupon cease; provided, however,
that the Trustee or such Paying Agent, before being required to make any such
repayment, may at the expense of the Company cause to be published once, in a
newspaper published in the English language, customarily published on each
Business Day and of general circulation in the Borough of Manhattan, The City of
New York, notice that such money remains unclaimed and that, after a date
specified therein, which shall not be less than 30 days from the date of such
publication, any unclaimed balance of such money then remaining will be repaid
to the Company.

 

SECTION 1004.  Corporate Existence.

 

Subject to Article Eight, the Company will do or cause to be done all things
necessary to preserve and keep in full force and effect the corporate existence
and that of each Restricted Subsidiary and the corporate rights (charter and
statutory) and franchises of the Company and each Restricted Subsidiary;
provided, however, that the Company shall not be required to preserve any such
right or franchise if the Board of Directors shall determine that the
preservation thereof is no longer desirable in the conduct of the business of
the Company and its Subsidiaries as a whole.

 

SECTION 1005.  Payment of Taxes and Other Claims.

 

The Company will pay or discharge or cause to be paid or discharged, before the
same shall become delinquent, (a) all taxes, assessments and governmental
charges levied or imposed upon the Company or any Subsidiary or upon the income,
profits or property of the Company or any Subsidiary and (b) all lawful claims
for labor, materials and supplies, which, if unpaid, might by law become a lien
upon the property of the Company or any Subsidiary; provided, however, that the
Company shall not be required to pay or discharge or cause to be paid or
discharged any such tax, assessment, charge or claim whose amount, applicability
or validity is being contested in good faith by appropriate proceedings and for
which appropriate reserves, if necessary (in the good faith judgment of
management of the Company) are being maintained in accordance with GAAP.

 

SECTION 1006.  Maintenance of Properties.

 

The Company will cause all properties owned by the Company or any Restricted
Subsidiary or used or held for use in the conduct of its business or the
business of any Restricted Subsidiary to be maintained and kept in good
condition, repair and working order and supplied with all necessary equipment
and will cause to be made all necessary repairs, renewals, replacements,
betterments and improvements thereof, all as in the judgment of the Company may
be necessary so that the business carried on in connection therewith may be
properly and advantageously conducted at all times; provided, however, that
nothing in this Section shall

 

86

--------------------------------------------------------------------------------


 

prevent the Company from discontinuing the maintenance of any of such properties
if such discontinuance is, in the judgment of the Company, desirable in the
conduct of its business or the business of any Restricted Subsidiary.

 

SECTION 1007.  Insurance.

 

The Company will at all times keep all of its and its Subsidiaries properties
which are of an insurable nature insured with insurers, believed by the Company
to be responsible, against loss or damage to the extent that property of similar
character is usually so insured by corporations similarly situated and owning
like properties.

 

SECTION 1008.  Statement by Officers as to Default.

 

(a)                                  The Company will deliver to the Trustee
within 120 days after the end of each fiscal year, an Officers’ Certificate
stating that a review of the activities of the Company and its Restricted
Subsidiaries during the preceding quarter or the preceding fiscal year, as the
case may be, has been made under the supervision of the signing officers with a
view to determining whether it has kept, observed, performed and fulfilled, and
has caused each of its Restricted Subsidiaries to keep, observe, perform and
fulfill its obligations under this Indenture and further stating, as to each
such officer signing such certificate, that, to the best of his or her
knowledge, the Company during such preceding quarter or the preceding fiscal
year, as the case may be, has kept, observed, performed and fulfilled, and has
caused each of its Restricted Subsidiaries to keep, observe, perform and fulfill
each and every such covenant contained in this Indenture and no Default or Event
of Default occurred during such quarter or year, as the case may be, and at the
date of such certificate there is no Default or Event of Default which has
occurred and is continuing or, if such signers do know of such Default or Event
of Default, the certificate shall describe its status, with particularity and
that, to the best of his or her knowledge, no event has occurred and remains by
reason of which payments on the account of the principal of or interest, if any,
on the Notes is prohibited or if such event has occurred, a description of the
event and what action each is taking or proposes to take with respect thereto. 
The Officers’ Certificate shall also notify the Trustee should the Company elect
to change the manner in which it fixes its fiscal year-end.  For purposes of
this Section 1008(a), such compliance shall be determined without regard to any
period of grace or requirement of notice under this Indenture.

 

(b)                                 When any Default or Event of Default has
occurred and is continuing under this Indenture, or if the trustee for or the
holder of any other evidence of Indebtedness of the Company or any Restricted
Subsidiary gives any notice or takes any other action with respect to a claimed
default (other than with respect to Indebtedness in the principal amount of less
than $25,000,000), the Company shall deliver to the Trustee by registered or
certified mail or by telegram, telex or facsimile transmission an Officers’
Certificate specifying such event, notice or other action within five Business
Days of its occurrence.

 

SECTION 1009.  Reports and Other Information.

 

(a)                                  The Company shall file with the Commission
(and make available to the Trustee and Holders (without exhibits), without cost
to each Holder, within 15 days after it files with the Commission):

 

87

--------------------------------------------------------------------------------


 

(1)                                  within 90 days (or the successor time
period then in effect under the rules and regulations of the Exchange Act) after
the end of each fiscal year, annual reports on Form 10-K, or any successor or
comparable form, containing the information required to be contained therein, or
required in such successor or comparable form;

 

(2)                                  within 45 days (or the successor time
period then in effect under the rules and regulations of the Exchange Act) after
the end of each of the first three fiscal quarters of each fiscal year, reports
on Form 10-Q, containing the information required to be contained therein, or
any successor or comparable form;

 

(3)                                  promptly from time to time after the
occurrence of an event required to be therein reported, such other reports on
Form 8-K, or any successor or comparable form;

 

(4)                                  any other information, documents and other
reports which the Company would be required to file with the Commission if it
were subject to Section 13 or 15(d) of the Exchange Act; and

 

(5)                                  delivery of such reports, information and
documents to the Trustee is for informational purposes only and the Trustee’s
receipt of such shall not constitute constructive notice of any information
contained therein or determinable from information contained therein, including
the Company’s compliance with any of its covenants hereunder (as to which the
Trustee is entitled to rely exclusively on Officers’ Certificates);

 

provided that the Company shall not be so obligated to file such reports with
the Commission if the Commission does not permit such filing, in which event the
Company shall make available such information to prospective purchasers of the
Notes, in addition to providing such information to the Trustee and the Holders,
in each case within 15 days after the time the Company would be required to file
such information with the Commission, if it were subject to Section 13 or 15(d)
of the Exchange Act.

 

In addition, the Company and the Guarantors agree that, for so long as any Notes
remain outstanding, if at any time they are not obligated to file with the
Commission the reports required by the preceding paragraphs, they will furnish
to the Holders of Notes and to securities analysts and prospective investors,
upon their request, the information required to be delivered pursuant to Rule
144A(d)(4) under the Securities Act.

 

The Company will also make available copies of the above information required by
clauses (1) through (5) above if and for so long as the Notes are listed on the
Irish Stock Exchange and the Irish Stock Exchange so requires, at the office of
the Irish paying agent in Ireland.

 

SECTION 1010.  Limitation on Restricted Payments.

 

(a)                                  The Company shall not, and shall not permit
any Restricted Subsidiary to, directly or indirectly:

 

88

--------------------------------------------------------------------------------


 

(1)                                  declare or pay any dividend or make any
distribution on account of the Company’s or any Restricted Subsidiary’s Equity
Interests, including any dividend or distribution payable in connection with any
merger or consolidation other than,

 

(A)                              dividends or distributions by the Company
payable in Equity Interests (other than Disqualified Stock) of the Company or in
options, warrants or other rights to purchase such Equity Interests, or

 

(B)                                dividends or distributions by a Restricted
Subsidiary so long as, in the case of any dividend or distribution payable on or
in respect of any class or series of securities issued by a Subsidiary other
than a Wholly Owned Subsidiary, the Company or a Restricted Subsidiary receives
at least its pro rata share of such dividend or distribution in accordance with
its Equity Interests in such class or series of securities;

 

(2)                                  purchase, redeem, defease or otherwise
acquire or retire for value any Equity Interests of the Company or any direct or
indirect parent of the Company, including in connection with any merger or
consolidation;

 

(3)                                  make any principal payment on, or redeem,
repurchase, defease or otherwise acquire or retire for value in each case, prior
to any scheduled repayment, sinking fund payment or maturity, any Subordinated
Indebtedness, other than,

 

(x)                                   Indebtedness permitted under clauses (7)
and (8) of Section 1011(b), or

 

(y)                                 the purchase, repurchase or other
acquisition of Subordinated Indebtedness purchased in anticipation of satisfying
a sinking fund obligation, principal installment or final maturity, in each case
due within one year of the date of purchase, repurchase or acquisition; or

 

(4)                                  make any Restricted Investment;

 

(all such payments and other actions set forth in clauses (1) through (4) above
being collectively referred to as “Restricted Payments”), unless, at the time of
such Restricted Payment:

 

(A)                              no Default or Event of Default shall have
occurred and be continuing or would occur as a consequence thereof;

 

(B)                                immediately after giving effect to such
transaction on a pro forma basis, the Company could incur at least $1.00 of
additional Indebtedness under Section 1011(a); and

 

(C)                                such Restricted Payment, together with the
aggregate amount of all other Restricted Payments made by the Company and its
Restricted Subsidiaries after July 23, 2003 (including Restricted Payments
permitted by clauses (1), (2) (with respect to the payment of dividends on
Refunding Capital Stock pursuant to clause (B) thereof only), (4) (only to the
extent that amounts that could have been paid pursuant to such clause if

 

89

--------------------------------------------------------------------------------


 

$7.5 million and $15.0 million were substituted in such clause for $15.0 million
and $30.0 million respectively), (5), (6)(A) and (C) and (9) of Section 1010(b),
but excluding all other Restricted Payments permitted by Section 1010(b), is
less than the sum of:

 

(1)                                  50% of the Consolidated Net Income of the
Company for the period (taken as one accounting period) from the beginning of
the first fiscal quarter commencing after July 23, 2003, to the end of the
Company’s most recently ended fiscal quarter for which internal financial
statements are available at the time of such Restricted Payment, or, in the case
such Consolidated Net Income for such period is a deficit, minus 100% of such
deficit, plus

 

(2)                                  100% of the aggregate net cash proceeds and
the fair market value, as determined in good faith by the Board of Directors, of
marketable securities received by the Company since immediately after July 23,
2003 (other than net cash proceeds to the extent such net cash proceeds have
been used to incur Indebtedness, Disqualified Stock or preferred stock pursuant
to Section 1011(b)(13)) from the issue or sale of:

 

(x)                                   Equity Interests of the Company, including
Retired Capital Stock (as defined below), but excluding cash proceeds and
marketable securities received from the sale of (A) Equity Interests to members
of management, directors or consultants of the Company, any direct or indirect
parent corporation of the Company and the Company’s Subsidiaries after July 23,
2003 to the extent such amounts have been applied to Restricted Payments made in
accordance with Section 1010(b)(4) and (B) Designated Preferred Stock, and to
the extent actually contributed to the Company, Equity Interests of the
Company’s direct or indirect parent corporations (excluding contributions of the
proceeds from the sale of Designated Preferred Stock of such corporations), or

 

(y)                                 debt securities of the Company that have
been converted into such Equity Interests of the Company; provided, however,
that this clause (2) shall not include the proceeds from (a) Refunding Capital
Stock (as defined below), (b) Equity Interests or converted debt securities of
the Company sold to a Restricted Subsidiary or the Company, as the case may be,
(c) Disqualified Stock or debt securities that have been converted into
Disqualified Stock or (d) Excluded Contributions, plus

 

(3)                                  100% of the aggregate amount of cash and
marketable securities contributed to the capital of the Company following
July 23, 2003 (other than net cash proceeds to the extent such net cash proceeds
have been used to incur Indebtedness, Disqualified Stock or preferred stock
pursuant to Section 1011(b)(13)) (other than by a Restricted Subsidiary and
other than by any Excluded Contributions), plus

 

(4)                                  100% of the aggregate amount received in
cash and the fair market value of marketable securities received by means of,

 

90

--------------------------------------------------------------------------------


 

(A)                              the sale or other disposition (other than to
the Company or a Restricted Subsidiary) of Restricted Investments made by the
Company and its Restricted Subsidiaries and repurchases and redemptions of such
Restricted Investments from the Company and its Restricted Subsidiaries and
repayments of loans or advances which constitute Restricted Investments by the
Company and its Restricted Subsidiaries, or

 

(B)                                the sale (other than to the Company or a
Restricted Subsidiary) of the stock of an Unrestricted Subsidiary or a
distribution from an Unrestricted Subsidiary (other than in each case to the
extent the Investment in such Unrestricted Subsidiary was made by the Company or
a Restricted Subsidiary pursuant to clause (7) or (10) of Section 1010(b) or to
the extent such Investment constituted a Permitted Investment) or a dividend
from an Unrestricted Subsidiary, plus

 

(5)                                  in the case of the redesignation of an
Unrestricted Subsidiary as a Restricted Subsidiary, the fair market value of the
Investment in such Unrestricted Subsidiary, as determined by the Board of
Directors in good faith or if, in the case of an Unrestricted Subsidiary, such
fair market value may exceed $25.0 million, in writing by an independent
investment banking firm of nationally recognized standing, at the time of the
redesignation of such Unrestricted Subsidiary as a Restricted Subsidiary, other
than an Unrestricted Subsidiary to the extent the Investment in such
Unrestricted Subsidiary was made by the Company or a Restricted Subsidiary
pursuant to clause (7) or (10) of Section 1010(b) or to the extent such
Investment constituted a Permitted Investment.

 

(b)                                 The foregoing provisions shall not prohibit:

 

(1)                                  the payment of any dividend within 60 days
after the date of declaration thereof, if at the date of declaration such
payment would have complied with the provisions of this Indenture;

 

(2)                                  (A) the redemption, repurchase, retirement
or other acquisition of any Equity Interests (“Retired Capital Stock”) or
Subordinated Indebtedness of the Company, or any Equity Interests of any direct
or indirect parent corporation of the Company, in exchange for, or out of the
proceeds of the substantially concurrent sale (other than to a Restricted
Subsidiary) of, Equity Interests of the Company (in each case, other than any
Disqualified Stock) (“Refunding Capital Stock”) and (B) if immediately prior to
the retirement of Retired Capital Stock, the declaration and payment of
dividends thereon was permitted under clause (6) of this Section 1010(b), the
declaration and payment of dividends on the Refunding Capital Stock (other than
Refunding Capital Stock the proceeds of which were used to redeem, repurchase,
retire or otherwise acquire any Equity Interests of any direct or indirect
parent corporation of the Company) in an aggregate amount per year no greater
than the aggregate amount of dividends per annum that was declarable and payable
on such Retired Capital Stock immediately prior to such retirement;

 

91

--------------------------------------------------------------------------------


 

(3)                                  the redemption, repurchase or other
acquisition or retirement of Subordinated Indebtedness of the Company made by
exchange for, or out of the proceeds of the substantially concurrent sale of,
new Indebtedness of the Company which is incurred in compliance with
Section 1011 so long as,

 

(A)                              the principal amount of such new Indebtedness
does not exceed the principal amount of the Subordinated Indebtedness being so
redeemed, repurchased, acquired or retired for value, plus the amount of any
reasonable premium required to be paid under the terms of the instrument
governing the Subordinated Indebtedness being so redeemed, repurchased, acquired
or retired,

 

(B)                                such Indebtedness is subordinated to Senior
Indebtedness and the Notes at least to the same extent as such Subordinated
Indebtedness so purchased, exchanged, redeemed, repurchased, acquired or retired
for value,

 

(C)                                such Indebtedness has a final scheduled
maturity date equal to or later than the final scheduled maturity date of the
Subordinated Indebtedness being so redeemed, repurchased, acquired or retired,
and

 

(D)                               such Indebtedness has a Weighted Average Life
to Maturity equal to or greater than the remaining Weighted Average Life to
Maturity of the Subordinated Indebtedness being so redeemed, repurchased,
acquired or retired;

 

(4)                                  a Restricted Payment to pay for the
repurchase, retirement or other acquisition or retirement for value of common
Equity Interests of the Company or any of its direct or indirect parent
corporations held by any future, present or former employee, director or
consultant of the Company, any of its Subsidiaries or any of its direct or
indirect parent corporations pursuant to any management equity plan or stock
option plan or any other management or employee benefit plan or agreement;
provided, however, that the aggregate Restricted Payments made under this clause
(4) do not exceed in any calendar year $15.0 million (with unused amounts in any
calendar year being carried over to succeeding calendar years subject to a
maximum (without giving effect to the following proviso) of $30.0 million in any
calendar year); provided further that such amount in any calendar year may be
increased by an amount not to exceed,

 

(A)                              the cash proceeds from the sale of Equity
Interests of the Company and, to the extent contributed to the Company, Equity
Interests of any of the Company’s direct or indirect parent corporations, in
each case to members of management, directors or consultants of the Company, any
of its Subsidiaries or any of its direct or indirect parent corporations that
occurs after July 23, 2003, to the extent the cash proceeds from the sale of
such Equity Interests have not otherwise been applied to the payment of
Restricted Payments by virtue of Section 1010(a)(C), plus

 

(B)                                the cash proceeds of key man life insurance
policies received by the Company and its Restricted Subsidiaries after July 23,
2003, less

 

92

--------------------------------------------------------------------------------


 

(C)                                the amount of any Restricted Payments
previously made pursuant to clauses (A) and (B) of this Section 1010(b)(4);

 

and provided further that cancellation of Indebtedness owing to the Company from
members of management of the Company, any of its direct or indirect parent
corporations or any Restricted Subsidiary in connection with a repurchase of
Equity Interests of the Company or any of its direct or indirect parent
corporations will not be deemed to constitute a Restricted Payment for purposes
of this covenant or any other provision of this Indenture;

 

(5)                                  the declaration and payment of dividends to
holders of any class or series of Disqualified Stock of the Company or any other
Restricted Subsidiary issued in accordance with the covenant described under
Section 1011 to the extent such dividends are included in the definition of
Fixed Charges;

 

(6)                                  (A)  the declaration and payment of
dividends to holders of any class or series of Designated Preferred Stock (other
than Disqualified Stock) issued by the Company after the Issue Date,

 

(A)                              the declaration and payment of dividends to a
direct or indirect parent corporation of the Company, the proceeds of which will
be used to fund the payment of dividends to holders of any class or series of
Designated Preferred Stock (other than Disqualified Stock) of such parent
corporation issued after the Issue Date, provided that the amount of dividends
paid pursuant to this clause 6(B) shall not exceed the aggregate amount of cash
actually contributed to the Company from the sale of such Designated Preferred
Stock, or

 

(B)                                the declaration and payment of dividends on
Refunding Capital Stock in excess of the dividends declarable and payable
thereon pursuant to clause (2) of this Section 1010(b);

 

provided, however, in the case of each of (A), (B) and (C) of this clause (6),
that for the most recently ended four full fiscal quarters for which internal
financial statements are available immediately preceding the date of issuance of
such Designated Preferred Stock or the declaration of such dividends on
Refunding Capital Stock, after giving effect to such issuance or declaration on
a pro forma basis, the Company and the Restricted Subsidiaries would have had a
Fixed Charge Coverage Ratio of at least 2.00 to 1.00;

 

(7)                                  Investments in Unrestricted Subsidiaries
having an aggregate fair market value, taken together with all other Investments
made pursuant to this clause (7) that are at the time outstanding, without
giving effect to the sale of an Unrestricted Subsidiary to the extent the
proceeds of such sale do not consist of cash and/or marketable securities, not
to exceed $75.0 million at the time of such Investment (with the fair market
value of each Investment being measured at the time made and without giving
effect to subsequent changes in value);

 

93

--------------------------------------------------------------------------------


 

(8)                                  repurchases of Equity Interests deemed to
occur upon exercise of stock options or warrants if such Equity Interests
represent a portion of the exercise price of such options or warrants;

 

(9)                                  the payment of dividends on the Company’s
Common Stock, following the first public offering of the Company’s Common Stock
or the Common Stock of any of its direct or indirect parent corporations after
the Issue Date, of up to 6% per annum of the net proceeds received by or
contributed to the Company in such public offerings, other than public offerings
with respect to the Company’s Common Stock registered on Form S-8 and other than
any public sale constituting an Excluded Contribution;

 

(10)                            Investments that are made with Excluded
Contributions;

 

(11)                            other Restricted Payments in an aggregate amount
not to exceed $75.0 million;

 

(12)                            the declaration and payment of dividends by the
Company to, or the making of loans to, its parent corporation in amounts
required for either of their respective direct or indirect parent corporations
to pay,

 

(A)                              franchise taxes and other fees, taxes and
expenses required to maintain their corporate existence,

 

(B)                                federal, state and local income taxes, to the
extent such income taxes are attributable to the income of the Company and the
Restricted Subsidiaries and, to the extent of the amount actually received from
its Unrestricted Subsidiaries, in amounts required to pay such taxes to the
extent attributable to the income of such Unrestricted Subsidiaries,

 

(C)                                customary salary, bonus and other benefits
payable to officers and employees of any direct or indirect parent corporation
of the Company to the extent such salaries, bonuses and other benefits are
attributable to the ownership or operation of the Company and the Restricted
Subsidiaries, and

 

(D)                               general corporate overhead expenses of any
direct or indirect parent corporation of the Company to the extent such expenses
are attributable to the ownership or operation of the Company and the Restricted
Subsidiaries;

 

(13)                            distributions or payments of Receivables Fees;

 

(14)                            cash dividends or other distributions on the
Company’s or any Restricted Subsidiary’s Capital Stock used to fund the payment
of fees and expenses incurred in connection with the Transactions or owed to
Affiliates, in each case to the extent permitted by Section 1013;

 

(15)                            the payment of dividends or distributions to
Rockwood Specialties International, Inc. to be applied to fund cash interest
payments on the Senior Discount

 

94

--------------------------------------------------------------------------------


 

Notes commencing August 15, 2007 in accordance with the terms of the Senior
Discount Notes on the Issue Date; and

 

(16)                            the payment of dividends or distributions to
Rockwood Specialties International, Inc. in an amount equal to the July 2003
Equity Contribution for the purpose of repaying Indebtedness of any of the
Parent Companies; provided, however, that for the most recently ended four full
fiscal quarters for which internal financial statements are available
immediately preceding the date of the declaration of such dividends or
distributions, after giving effect to such declaration on a pro forma basis, the
Company and Restricted Subsidiaries would have had a Fixed Charge Coverage Ratio
of at least 2.50 to 1.00;

 

provided, however, that at the time of, and after giving effect to, any
Restricted Payment permitted under clauses (5) through (7), clause (11) and
clauses (15) and (16) of this Section 1010(b), no Default or Event of Default
shall have occurred and be continuing or would occur as a consequence thereof.

 

(c)                                  As of the time of issuance of the Notes,
all of the Company’s Subsidiaries shall be Restricted Subsidiaries.  The Company
shall not permit any Unrestricted Subsidiary to become a Restricted Subsidiary
except pursuant to the last sentence of the definition of “Unrestricted
Subsidiary” in Section 101 of this Indenture.  For purposes of designating any
Restricted Subsidiary as an Unrestricted Subsidiary, all outstanding Investments
by the Company and its Restricted Subsidiaries (except to the extent repaid) in
the Subsidiary so designated shall be deemed to be Restricted Payments in an
amount determined as set forth in the last sentence of the definition of
“Investment”.  Such designation will be permitted only if a Restricted Payment
in such amount would be permitted at such time, whether pursuant to
Section 1010(a) or under clause (7), (10) or (11) of Section 1010(b), and if
such Subsidiary otherwise meets the definition of an Unrestricted Subsidiary. 
Unrestricted Subsidiaries shall not be subject to any of the restrictive
covenants set forth in this Indenture.

 

SECTION 1011.  Limitation on Incurrence of Indebtedness and Issuance of
Disqualified Stock.

 

(a)                                  The Company shall not, and shall not permit
any Restricted Subsidiary to, directly or indirectly, create, incur, issue,
assume, guarantee or otherwise become directly or indirectly liable,
contingently or otherwise, (collectively, “incur” and collectively, an
“incurrence”) with respect to any Indebtedness (including Acquired Indebtedness)
and the Company shall not issue any shares of Disqualified Stock and shall not
permit any Restricted Subsidiary to issue any shares of Disqualified Stock or
preferred stock; provided, however, that the Company may incur Indebtedness
(including Acquired Indebtedness) or issue shares of Disqualified Stock, and any
Restricted Subsidiary may incur Indebtedness (including Acquired Indebtedness),
issue shares of Disqualified Stock and issue shares of preferred stock, if the
Fixed Charge Coverage Ratio for the Company’s and the Restricted Subsidiaries’
most recently ended four full fiscal quarters for which internal financial
statements are available immediately preceding the date on which such additional
Indebtedness is incurred or such Disqualified Stock or preferred stock is issued
would have been at least 2.00 to 1.00, determined on a pro forma basis
(including a pro forma application of the net proceeds therefrom), as if the
additional

 

95

--------------------------------------------------------------------------------


 

Indebtedness had been incurred, or the Disqualified Stock or preferred stock had
been issued, as the case may be, and the application of proceeds therefrom had
occurred at the beginning of such four-quarter period; provided that the amount
of Indebtedness (other than Acquired Indebtedness), Disqualified Stock and
preferred stock that may be incurred pursuant to the foregoing by Restricted
Subsidiaries that are not Guarantors of the Notes shall not exceed $150.0
million at any one time outstanding.

 

(b)                                 The foregoing limitations shall not apply
to:

 

(1)                                  the existence of Indebtedness under Credit
Facilities on the Issue Date together with the incurrence by the Company or any
Restricted Subsidiary of Indebtedness under Credit Facilities and the issuance
and creation of letters of credit and bankers’ acceptances thereunder (with
letters of credit and bankers’ acceptances being deemed to have a principal
amount equal to the face amount thereof), up to an aggregate principal amount of
$2.05 billion outstanding at any one time; provided, however, that the aggregate
amount of Indebtedness incurred by Restricted Subsidiaries (other than
Guarantors) pursuant to this clause (1) may not exceed $300.0 million
outstanding at any one time;

 

(2)                                  the incurrence by the Company and any
Guarantor of Indebtedness represented by the Notes (including any Guarantee);

 

(3)                                  Existing Indebtedness (other than
Indebtedness described in clauses (1) and (2) above, including the 2011 Notes);

 

(4)                                  Indebtedness (including Capitalized Lease
Obligations), Disqualified Stock and preferred stock incurred by the Company or
any of its Restricted Subsidiaries, to finance the purchase, lease or
improvement of property (real or personal) or equipment that is used or useful
in a Similar Business, whether through the direct purchase of assets or the
Capital Stock of any Person owning such assets, in an aggregate principal amount
which, when aggregated with the principal amount of all other Indebtedness,
Disqualified Stock and preferred stock then outstanding and incurred pursuant to
this clause (4) and including all Refinancing Indebtedness incurred to refund,
refinance or replace any other Indebtedness, Disqualified Stock and preferred
stock incurred pursuant to this clause (4), does not exceed the greater of (x)
$150.0 million and (y) 4.0% of Total Assets;

 

(5)                                  Indebtedness incurred by the Company or any
Restricted Subsidiary constituting reimbursement obligations with respect to
letters of credit issued in the ordinary course of business, including without
limitation letters of credit in respect of workers’ compensation claims, or
other Indebtedness with respect to reimbursement type obligations regarding
workers’ compensation claims; provided, however, that upon the drawing of such
letters of credit or the incurrence of such Indebtedness, such obligations are
reimbursed within 30 days following such drawing or incurrence;

 

(6)                                  Indebtedness arising from agreements of the
Company or a Restricted Subsidiary providing for indemnification, adjustment of
purchase price or similar obligations, in each case, incurred or assumed in
connection with the disposition of any

 

96

--------------------------------------------------------------------------------


 

business, assets or a Subsidiary, other than guarantees of Indebtedness incurred
by any Person acquiring all or any portion of such business, assets or a
Subsidiary for the purpose of financing such acquisition; provided, however,
that:

 

(A)                              such Indebtedness is not reflected on the
balance sheet of the Company or any Restricted Subsidiary (contingent
obligations referred to in a footnote to financial statements and not otherwise
reflected on the balance sheet shall not be deemed to be reflected on such
balance sheet for purposes of this clause (6)(A)), and

 

(B)                                the maximum assumable liability in respect of
all such Indebtedness shall at no time exceed the gross proceeds including
non-cash proceeds (the fair market value of such non-cash proceeds being
measured at the time received and without giving effect to any subsequent
changes in value) actually received by the Company and the Restricted
Subsidiaries in connection with such disposition;

 

(7)                                  Indebtedness of the Company to a Restricted
Subsidiary; provided  that any such Indebtedness owing to a non-Guarantor is
subordinated in right of payment to the Notes; provided further that any
subsequent issuance or transfer of any Capital Stock or any other event which
results in any such Restricted Subsidiary ceasing to be a Restricted Subsidiary
or any other subsequent transfer of any such Indebtedness (except to the Company
or another Restricted Subsidiary) shall be deemed, in each case to be an
incurrence of such Indebtedness;

 

(8)                                  Indebtedness of a Restricted Subsidiary to
the Company or another Restricted Subsidiary; provided that:

 

(A)                              any such Indebtedness is made pursuant to an
intercompany note, and

 

(B)                                if a Guarantor incurs such Indebtedness to a
Restricted Subsidiary that is a Guarantor, such Indebtedness is subordinated in
right of payment to the Guarantee of such Guarantor; provided further that any
subsequent transfer of any such Indebtedness (except to the Company or another
Restricted Subsidiary) shall be deemed, in each case to be an incurrence of such
Indebtedness;

 

(9)                                  shares of preferred stock of a Restricted
Subsidiary issued to the Company or another Restricted Subsidiary; provided that
any subsequent issuance or transfer of any Capital Stock or any other event
which results in any such Restricted Subsidiary ceasing to be a Restricted
Subsidiary or any other subsequent transfer of any such shares of preferred
stock (except to the Company or another Restricted Subsidiary) shall be deemed
in each case to be an issuance of such shares of preferred stock;

 

(10)                            Hedging Obligations (excluding Hedging
Obligations entered into for speculative purposes) for the purpose of limiting:

 

(A)                              interest rate risk with respect to any
Permitted Indebtedness, or

 

97

--------------------------------------------------------------------------------


 

(B)                                exchange rate risk with respect to any
currency exchange;

 

(11)                            obligations in respect of performance and surety
bonds and completion guarantees provided by the Company or any Restricted
Subsidiary in the ordinary course of business;

 

(12)                            Indebtedness of any Guarantor in respect of such
Guarantor’s Guarantee;

 

(13)                            Indebtedness, Disqualified Stock and preferred
stock of the Company or any Restricted Subsidiary not otherwise permitted
hereunder in an aggregate principal amount or liquidation preference, which when
aggregated with the principal amount and liquidation preference of all other
Indebtedness, Disqualified Stock and preferred stock then outstanding and
incurred pursuant to this clause (13), does not at any one time outstanding
exceed the sum of:

 

(x)                                   $250.0 million, and

 

(y)                                 100% of the net cash proceeds received by
the Company since immediately after July 23, 2003 from the issue or sale of
Equity Interests of the Company or cash contributed to the capital of the
Company (in each case other than proceeds of Disqualified Stock or sales of
Equity Interests to the Company or any of its Subsidiaries) as determined in
accordance with clauses (C)(2) and (C)(3) of Section 1010(a) to the extent such
net cash proceeds or cash have not been applied pursuant to such clauses to make
Restricted Payments or to make other investments, payments or exchanges pursuant
to Section 1010(b) or to make Permitted Investments (other than Permitted
Investments specified in clauses (a) and (c) of the definition thereof),

 

provided further, however, that the aggregate amount of Indebtedness,
Disqualified Stock and preferred stock incurred by Restricted Subsidiaries
(other than Guarantors) pursuant to this clause (13) may not exceed $150.0
million outstanding at any one time (it being understood that any Indebtedness,
Disqualified Stock or preferred stock incurred  pursuant to this clause (13)
shall cease to be deemed incurred or outstanding for purposes of this clause
(13) but shall be deemed incurred for the purposes of Section 1011(a) from and
after the first date on which the Company or such Restricted Subsidiary could
have incurred such Indebtedness, Disqualified Stock or preferred stock under
Section 1011(a) without reliance on this clause (13));

 

(14)                            (A)                              any guarantee
by the Company or a Guarantor of Indebtedness or other obligations of any
Restricted Subsidiary so long as the incurrence of such Indebtedness incurred by
such Restricted Subsidiary is permitted under the terms of this Indenture, or

 

(A)                              any guarantee by a Restricted Subsidiary of
Indebtedness of the Company, provided that such guarantee is incurred in
accordance with Section 1015;

 

(15)                            the incurrence by the Company or any Restricted
Subsidiary of Indebtedness, Disqualified Stock or preferred stock which serves
to refund or refinance any Indebtedness, Disqualified Stock or preferred stock
incurred as permitted under Section 1011(a) and clauses (2) and (3) above, this
clause (15) and clause (16) below or

 

98

--------------------------------------------------------------------------------


 

any Indebtedness, Disqualified Stock or preferred stock issued to so refund or
refinance such Indebtedness, Disqualified Stock or preferred stock including
additional Indebtedness, Disqualified Stock or preferred stock incurred to pay
premiums and fees in connection therewith (the “Refinancing Indebtedness”) prior
to its respective maturity; provided, however, that such Refinancing
Indebtedness:

 

(A)                              has a Weighted Average Life to Maturity at the
time such Refinancing Indebtedness is incurred which is not less than the
remaining Weighted Average Life to Maturity of the Indebtedness, Disqualified
Stock or preferred stock being refunded or refinanced,

 

(B)                                to the extent such Refinancing Indebtedness
refinances (i) Indebtedness subordinated or pari passu to the Notes or any
Guarantee of the Notes, such Refinancing Indebtedness is subordinated or pari
passu to the Notes or such Guarantee at least to the same extent as the
Indebtedness being refinanced or refunded or (ii) Disqualified Stock or
preferred stock, such Refinancing Indebtedness must be Disqualified Stock or
preferred stock, respectively, and

 

(C)                                shall not include (x) Indebtedness,
Disqualified Stock or preferred stock of a Subsidiary that refinances
Indebtedness, Disqualified Stock or preferred stock of the Company, (y)
Indebtedness, Disqualified Stock or preferred stock of a Subsidiary that is not
a Guarantor that refinances Indebtedness, Disqualified Stock or preferred stock
of a Guarantor; or (z) Indebtedness, Disqualified Stock or preferred stock of
the Company or a Restricted Subsidiary that refinances Indebtedness,
Disqualified Stock or preferred stock of an Unrestricted Subsidiary;

 

and provided further that subclause (A) above of this clause (15) shall not
apply to any refunding or refinancing of any Senior Indebtedness; and

 

(16)                            Indebtedness, Disqualified Stock or preferred
stock of Persons that are acquired by the Company or any Restricted Subsidiary
or merged into the Company or a Restricted Subsidiary in accordance with the
terms of this Indenture; provided that such Indebtedness, Disqualified Stock or
preferred stock is not incurred in contemplation of such acquisition or merger;
and provided further that after giving effect to such acquisition or merger,
either:

 

(A)                              the Company would be permitted to incur at
least $1.00 of additional Indebtedness pursuant to the Fixed Charge Coverage
Ratio test set forth in Section 1011(a), or

 

(B)                                the Fixed Charge Coverage Ratio is greater
than immediately prior to such acquisition or merger.

 

(c)                                  For purposes of determining compliance with
this Section 1011, in the event that an item of Indebtedness, Disqualified Stock
or Preferred Stock meets the criteria of more than one of the categories of
permitted Indebtedness, Disqualified Stock or Preferred Stock described in
clauses (1) through (16) of this Section 1011(b) or is entitled to be incurred
pursuant to Section 1011(a), the Company shall, in its sole discretion, classify
such item of Indebtedness

 

99

--------------------------------------------------------------------------------


 

in any manner that complies with this Section 1011 and such item of
Indebtedness, Disqualified Stock or Preferred Stock shall be treated as having
been incurred pursuant to only one of such clauses of this Section 1011(b) or
pursuant to Section 1011(a) except as otherwise set forth in clause (13) of this
Section 1011(b).  Accrual of interest, the accretion of accreted value and the
payment of interest in the form of additional Indebtedness, Disqualified Stock
or Preferred Stock shall not be deemed to be an incurrence of Indebtedness,
Disqualified Stock or Preferred Stock for purposes of this Section 1011.

 

(d)                                 For purposes of determining compliance with
any U.S. dollar-denominated restriction on the incurrence of Indebtedness, the
U.S. dollar-equivalent principal amount of Indebtedness denominated in a foreign
currency shall be calculated based on the relevant currency exchange rate in
effect on the date such Indebtedness was incurred, in the case of term debt, or
first committed, in the case of revolving credit debt; provided that if such
Indebtedness is incurred to refinance other Indebtedness denominated in a
foreign currency, and such refinancing would cause the applicable U.S.
dollar-denominated restriction to be exceeded if calculated at the relevant
currency exchange rate in effect on the date of such refinancing, such U.S.
dollar-denominated restriction shall be deemed not to have been exceeded so long
as the principal amount of such refinancing Indebtedness does not exceed the
principal amount of such Indebtedness being refinanced.

 

(e)                                  The principal amount of any Indebtedness
incurred to refinance other Indebtedness, if incurred in a different currency
from the Indebtedness being refinanced, shall be calculated based on the
currency exchange rate applicable to the currencies in which such respective
Indebtedness is denominated that is in effect on the date of such refinancing.

 

SECTION 1012.  Limitation on Liens.

 

The Company shall not, and shall not permit any Guarantor to, directly or
indirectly create, incur, assume or suffer to exist any Lien (other than
Permitted Liens) that secures obligations under any Senior Subordinated
Indebtedness or Subordinated Indebtedness on any asset or property of the
Company or such Guarantor, or any income or profits therefrom, or assign or
convey any right to receive income therefrom, unless the Notes (or a Guarantee
in the case of Liens of a Guarantor) are equally and ratably secured with, or
senior to, in the event the Lien relates to Subordinated Indebtedness, the
obligations so secured or until such time as such obligations are no longer
secured by a Lien.

 

SECTION 1013.  Limitations on Transactions with Affiliates.

 

(a)                                  The Company shall not, and shall not permit
any Restricted Subsidiary to, make any payment to, or sell, lease, transfer or
otherwise dispose of any of its properties or assets to, or purchase any
property or assets from, or enter into or make or amend any transaction,
contract, agreement, understanding, loan, advance or guarantee with, or for the
benefit of, any Affiliate of the Company (each of the foregoing, an “Affiliate
Transaction”) involving aggregate payments or consideration in excess of $5.0
million, unless

 

(1)                                  such Affiliate Transaction is on terms that
are not materially less favorable to the Company or the relevant Restricted
Subsidiary than those that would have been

 

100

--------------------------------------------------------------------------------


 

obtained in a comparable transaction by the Company or such Restricted
Subsidiary with an unrelated Person and

 

(2)                                  the Company delivers to the Trustee with
respect to any Affiliate Transaction or series of related Affiliate Transactions
involving aggregate payments or consideration in excess of $10.0 million, a
resolution adopted by the majority of the Board of Directors approving such
Affiliate Transaction and set forth in an Officers’ Certificate certifying that
such Affiliate Transaction complies with clause (1) above.

 

(b)                                 The foregoing provisions will not apply to
the following:

 

(1)                                  transactions between or among the Company
and/or any of the Restricted Subsidiaries;

 

(2)                                  Restricted Payments permitted by
Section 1010 and the definition of “Permitted  Investments”;

 

(3)                                  the payment of customary annual management,
consulting, monitoring and advisory fees and related expenses to Kohlberg Kravis
Roberts & Co. L.P., DLJ Merchant Banking Partners and their respective
Affiliates;

 

(4)                                  the payment of reasonable and customary
fees paid to, and indemnities provided on behalf of, officers, directors,
employees or consultants of the Company, any of its direct or indirect parent
corporations or any Restricted Subsidiary;

 

(5)                                  payments by the Company or any Restricted
Subsidiary to Kohlberg Kravis Roberts & Co. L.P., DLJ Merchant Banking Partners
III, L.P. and their Affiliates made for any financial advisory, financing,
underwriting or placement services or in respect of other investment banking
activities, including, without limitation, in connection with acquisitions or
divestitures which payments are approved by a majority of the Board of Directors
of the Company in good faith;

 

(6)                                  transactions in which the Company or any
Restricted Subsidiary, as the case may be, delivers to the Trustee a letter from
an Independent Financial Advisor stating that such transaction is fair to the
Company or such Restricted Subsidiary from a financial point of view or meets
the requirements of Section 1013(a)(1);

 

(7)                                  payments or loans (or cancellation of
loans) to employees or consultants of the Company, any of its direct or indirect
parent corporations or any Restricted Subsidiary which are approved by a
majority of the Board of Directors of the Company in good faith;

 

(8)                                  any agreement as in effect as of the Issue
Date, or any amendment thereto (so long as any such amendment is not
disadvantageous to the Holders in any material respect);

 

(9)                                  the existence of, or the performance by the
Company or any of its Restricted Subsidiaries of its obligations under the terms
of, any stockholders agreement

 

101

--------------------------------------------------------------------------------


 

(including any registration rights agreement or purchase agreement related
thereto) to which it is a party as of the Issue Date and any similar agreements
which it may enter into thereafter; provided, however, that the existence of, or
the performance by the Company or any Restricted Subsidiary of obligations under
any future amendment to any such existing agreement or under any similar
agreement entered into after the Issue Date shall only be permitted by this
clause (9) to the extent that the terms of any such amendment or new agreement
are not otherwise disadvantageous to the Holders in any material respect;

 

(10)                            the Transactions and the payment of all fees and
expenses related to the Transactions, in each case as disclosed in the Offering
Memorandum;

 

(11)                            transactions with customers, clients, suppliers,
or purchasers or sellers of goods or services, in each case in the ordinary
course of business and otherwise in compliance with the terms of this Indenture
which are fair to the Company and the Restricted Subsidiaries, in the reasonable
determination of the Board of Directors of the Company or the senior management
thereof, or are on terms at least as favorable as might reasonably have been
obtained at such time from an unaffiliated party;

 

(12)                            the issuance of Equity Interests (other than
Disqualified Stock) of the Company to any Permitted Holder; and

 

(13)                            sales of accounts receivable, or participations
therein, in connection with any Receivables Facility.

 

SECTION 1014.  Limitations on Dividend and Other Payment Restrictions Affecting
Restricted Subsidiaries.

 

The Company shall not, and shall not permit any Restricted Subsidiary to,
directly or indirectly, create or otherwise cause or suffer to exist or become
effective any consensual encumbrance or consensual restriction on the ability of
any such Restricted Subsidiary to:

 

(a)                                  (1) pay dividends or make any other
distributions to the Company or any Restricted Subsidiary on its Capital Stock
or, with respect to any other interest or participation in, or measured by, its
profits, or (2) pay any Indebtedness owed to the Company or any Restricted
Subsidiary;

 

(b)                                 make loans or advances to the Company or any
Restricted Subsidiary; or

 

(c)                                  sell, lease or transfer any of its
properties or assets to the Company or any Restricted Subsidiary,

 

except (in each case) for such encumbrances or restrictions existing under or by
reason of:

 

(1)                                  contractual encumbrances or restrictions in
effect on the Issue Date, including, without limitation, pursuant to the Senior
Credit Facilities and their related documentation, the 2011 Notes;

 

(2)                                  this Indenture and the Notes;

 

102

--------------------------------------------------------------------------------


 

(3)                                  purchase money obligations for property
acquired in the ordinary course of business that impose restrictions of the
nature discussed in clause (c) above on the property so acquired;

 

(4)                                  applicable law or any applicable rule,
regulation or order;

 

(5)                                  any agreement or other instrument of a
Person acquired by the Company or any Restricted Subsidiary in existence at the
time of such acquisition (but not created in contemplation thereof), which
encumbrance or restriction is not applicable to any Person, or the properties or
assets of any Person, other than the Person, or the property or assets of the
Person, so acquired;

 

(6)                                  contracts for the sale of assets,
including, without limitation, customary restrictions with respect to a
Subsidiary pursuant to an agreement that has been entered into for the sale or
disposition of all or substantially all of the Capital Stock or assets of such
Subsidiary;

 

(7)                                  secured Indebtedness otherwise permitted to
be incurred pursuant to Sections 1011 and 1012 that limit the right of the
debtor to dispose of the assets securing such Indebtedness;

 

(8)                                  restrictions on cash or other deposits or
net worth imposed by customers under contracts entered into in the ordinary
course of business;

 

(9)                                  other Indebtedness, Disqualified Stock or
preferred stock of Restricted Subsidiaries permitted to be incurred subsequent
to the Issue Date pursuant to Section 1011;

 

(10)                            customary provisions in joint venture agreements
and other similar agreements;

 

(11)                            customary provisions contained in leases and
other agreements entered into in the ordinary course of business;

 

(12)                            any encumbrances or restrictions of the type
referred to in clauses (a), (b) and (c) above imposed by any amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings of the contracts, instruments or obligations
referred to in clauses (1) through (11) above, provided that such amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings are, in the good faith judgment of the Board of
Directors of the Company no more restrictive with respect to such encumbrance
and other restrictions than those prior to such amendment, modification,
restatement, renewal, increase, supplement, refunding, replacement or
refinancing; and

 

(13)                            restrictions created in connection with any
Receivables Facility that, in the good faith determination of the Board of
Directors of the Company, are necessary or advisable to effect such Receivables
Facility.

 

103

--------------------------------------------------------------------------------


 

SECTION 1015.  Limitation on Guarantees of Indebtedness by Restricted
Subsidiaries.

 

(a)                                  The Company shall not permit any Restricted
Subsidiary, other than a Guarantor, to guarantee the payment of any Indebtedness
of the Company or any other Guarantor unless:

 

(1)                                  such Restricted Subsidiary simultaneously
executes and delivers a supplemental indenture to this Indenture providing for a
guarantee of payment of the Notes by such Restricted Subsidiary, except that
with respect to a guarantee of Indebtedness of the Company or any Guarantor:

 

(A)                              if the Notes or such Guarantor’s Guarantee of
the Notes are subordinated in right of payment to such Indebtedness, the
Guarantee under the supplemental indenture shall be subordinated to such
Restricted Subsidiary’s guarantee with respect to such Indebtedness
substantially to the same extent as the Notes are subordinated to such
Indebtedness under this Indenture and

 

(B)                                if such Indebtedness is by its express terms
subordinated in right of payment to the Notes or such Guarantor’s Guarantee of
the Notes, any such guarantee of such Restricted Subsidiary with respect to such
Indebtedness shall be subordinated in right of payment to such Restricted
Subsidiary’s Guarantee with respect to the Notes substantially to the same
extent as such Indebtedness is subordinated to the Notes;

 

(2)                                  such Restricted Subsidiary waives and shall
not in any manner whatsoever claim or take the benefit or advantage of, any
rights of reimbursement, indemnity or subrogation or any other rights against
the Company or any other Restricted Subsidiary as a result of any payment by
such Restricted Subsidiary under its guarantee; and

 

(3)                                  such Restricted Subsidiary shall deliver to
the Trustee an Opinion of Counsel to the effect that:

 

(A)                              such Guarantee of the Notes has been duly
executed and authorized, and

 

(B)                                such Guarantee of the Notes constitutes a
valid, binding and enforceable obligation of such Restricted Subsidiary, except
insofar as enforcement thereof may be limited by bankruptcy, insolvency or
similar laws (including, without limitation, all laws relating to fraudulent
transfers) and except insofar as enforcement thereof is subject to general
principles of equity;

 

provided that this Section 1015(a) shall not be applicable to any guarantee of
any Restricted Subsidiary

 

(x)                                   that existed at the time such Person
became a Restricted Subsidiary and was not incurred in connection with, or in
contemplation of, such Person becoming a Restricted Subsidiary or

 

104

--------------------------------------------------------------------------------


 

(y)                                 that guarantees the payment of Obligations
of the Company or any Restricted Subsidiary under the Senior Credit Facilities
or any other Senior Indebtedness and any refunding, refinancing or replacement
thereof, in whole or in part, provided that such refunding, refinancing or
replacement thereof constitutes Senior Indebtedness and provided further that
any such Senior Indebtedness and any refunding, refinancing or replacement
thereof is not incurred pursuant to a registered offering of securities under
the Securities Act or a private placement of securities (including under Rule
144A) pursuant to an exemption from the registration requirements of the
Securities Act, which private placement provides for registration rights under
the Securities Act.

 

In the event that a Subsidiary Guarantor enters into a Subsidiary Guarantee at a
time when the Notes are listed on the Official List of the Irish Stock Exchange,
the Company will, to the extent required by the rules of the Irish Stock
Exchange, notify the Irish Stock Exchange and deposit a copy of the new
Guarantee with the Irish Stock Exchange and the Irish paying agent in Ireland.

 

(b)                                 Notwithstanding the foregoing and the other
provisions of this Indenture, any Guarantee by a Restricted Subsidiary of the
Notes shall provide by its terms that it shall be automatically and
unconditionally released and discharged upon:

 

(1)                                  any sale, exchange or transfer of all of
the Company’s Capital Stock in any Restricted Subsidiary (by merger or
otherwise), which sale, exchange or transfer is not prohibited by this Indenture
to (i) any Person not a Restricted Subsidiary, and (ii) any Designated
Non-Guarantor Joint Venture; provided, however, that, in the case of transfers
to a Designated Non-Guarantor Joint Venture, the applicable Guarantee shall not
be released and discharged if, immediately after giving effect to such release
and discharge on a pro forma basis, (i) a Default or Event of Default would then
exist and be continuing or (ii) the total assets (excluding intercompany assets)
of such Restricted Subsidiary transferred, valued immediately prior to its
transfer to a Designated Non-Guarantor Joint Venture, together with any assets
(excluding intercompany assets) previously transferred to any Designated
Non-Guarantor Joint Venture by any other Restricted Subsidiary that was a
Guarantor, valued at the time such assets were transferred to such Designated
Non-Guarantor Joint Ventures, would exceed 10.0% of the total assets (excluding
intercompany assets) of the Company and its Restricted Subsidiaries as shown on
the most recent balance sheet of the Company and its Restricted Subsidiaries
prior to the most recent proposed transfer, or

 

(2)                                  the release or discharge of the guarantee
by such Restricted Subsidiary which resulted in the creation of such Guarantee,
except a discharge or release by or as a result of payment under such guarantee,
or

 

(3)                                  if the Company properly designates any
Restricted Subsidiary that is a Guarantor as an Unrestricted Subsidiary.

 

In the event that a Subsidiary Guarantor is released from its obligations under
a Subsidiary Guarantee at a time when the Notes are listed on the Official List
of the Irish Stock Exchange, the Company will, to the extent required by the
Irish Stock Exchange, notify the Irish Stock Exchange.

 

105

--------------------------------------------------------------------------------


 

SECTION 1016.  Limitation on Layering.

 

The Company shall not, and shall not permit any Guarantor to, directly or
indirectly, incur any Indebtedness (including Acquired Indebtedness) that is
subordinate in right of payment to any Indebtedness of the Company or any
Guarantor, as the case may be, unless such Indebtedness is either:

 

(a)                                  equal in right of payment with the Notes or
such Guarantor’s Guarantee, as the case may be, or

 

(b)                                 subordinate in right of payment to the Notes
or such Guarantor’s guarantee, as the case may be.

 

SECTION 1017.  Change of Control.

 

(a)                                  If a Change of Control occurs, the Company
shall make an offer to purchase all of the Notes pursuant to the offer described
below (the “Change of Control Offer”) at a price in cash (the “Change of Control
Payment”) equal to 101% of the aggregate principal amount thereof plus accrued
and unpaid interest and Additional Interest, if any, to the date of purchase,
subject to the right of Holders of record on the relevant record date to receive
interest due on the relevant Interest Payment Date.  Within 30 days following
any Change of Control, the Company shall send notice of such Change of Control
Offer by first class mail, with a copy to the Trustee, to each Holder to the
address of such Holder appearing in the Note Register with a copy to the
Trustee, with the following information:

 

(1)                                  a Change of Control Offer is being made
pursuant to this Section 1017 and that all Notes properly tendered pursuant to
such Change of Control Offer will be accepted for payment;

 

(2)                                  the purchase price and the purchase date,
which will be no earlier than 30 days nor later than 60 days from the date such
notice is mailed (the “Change of Control Payment Date”);

 

(3)                                  any Note not properly tendered will remain
outstanding and continue to accrue interest;

 

(4)                                  unless the Company defaults in the payment
of the Change of Control Payment, all Notes accepted for payment pursuant to the
Change of Control Offer will cease to accrue interest on the Change of Control
Payment Date;

 

(5)                                  Holders electing to have any Notes
purchased pursuant to a Change of Control Offer will be required to surrender
the Notes, with the form entitled “Option of Holder to Elect Purchase” on the
reverse of the Notes completed, to the Paying Agent specified in the notice at
the address specified in the notice prior to the close of business on the third
business day preceding the Change of Control Payment Date;

 

106

--------------------------------------------------------------------------------


 

(6)                                  Holders will be entitled to withdraw their
tendered Notes and their election to require the Company to purchase such Notes,
provided that the Paying Agent receives, not later than the close of business on
the last day of the Offer Period, a telegram, telex, facsimile transmission or
letter setting forth the name of the Holder of the Notes, the principal amount
of Notes tendered for purchase, and a statement that such Holder is withdrawing
his tendered Notes and his election to have such Notes purchased; and

 

(7)                                  that Holders whose Notes are being
purchased only in part will be issued new Notes equal in principal amount to the
unpurchased portion of the Notes surrendered, which unpurchased portion must be
equal to $50,000 or €50,000, as the case may be, or an integral multiple of
$1,000 or €1,000, as the case may be, above such minimum denomination amount.

 

(b)                                 While the Notes are in global form and the
Company makes an offer to purchase all of the Notes pursuant to the Change of
Control Offer, a Holder may exercise its option to elect for the purchase of the
Notes through the facilities of The Depository Trust Company, Euroclear and
Clearstream, subject to their rules and regulations.

 

(c)                                  Prior to complying with the provisions of
this Section 1017, but in any event within 30 days following a Change of
Control, the Company shall either repay all its outstanding Senior Indebtedness
that prohibits it from repurchasing Notes in a Change of Control Offer or obtain
the requisite consents, if any, under any outstanding Senior Indebtedness, in
each case, necessary to permit the repurchase of the Notes required by this
Section 1017, provided that the failure to repay such Indebtedness or obtain
such consent shall not affect the obligation to make a Change of Control Offer.

 

(d)                                 The Company shall comply with the
requirements of Rule 14e-1 under the Exchange Act and any other securities laws
and regulations thereunder to the extent such laws or regulations are applicable
in connection with the repurchase of the Notes pursuant to a Change of Control
Offer.  To the extent that the provisions of any securities laws or regulations
conflict with the provisions of this Indenture, the Company shall comply with
the applicable securities laws and regulations and shall not be deemed to have
breached its obligations described in this Indenture by virtue thereof.

 

(e)                                  On the Change of Control Payment Date, the
Company shall, to the extent permitted by law,

 

(1)                                  accept for payment all Notes or portions
thereof properly tendered pursuant to the Change of Control Offer,

 

(2)                                  deposit with the Paying Agent an amount
equal to the aggregate Change of Control Payment in respect of all Notes or
portions thereof so tendered, and

 

(3)                                  deliver, or cause to be delivered, to the
Trustee for cancellation the Notes so accepted together with an Officers’
Certificate stating that such Notes or portions thereof have been tendered to
and purchased by the Company.

 

107

--------------------------------------------------------------------------------


 

(4)                                  The Paying Agent shall promptly mail to
each Holder the Change of Control Payment for such Notes, and the Trustee will
promptly authenticate and mail to each Holder a new Security equal in principal
amount to any unpurchased portion of the Notes surrendered, if any, provided
that each such new Note shall be in a principal amount of $$50,000 or €50,000,
as the case may be, or an integral multiple of $1,000 or €1,000, as the case may
be, above such minimum denomination amount.

 

(f)                                    The Company shall publicly announce the
results of the Change of Control Offer on or as soon as practicable after the
Change of Control Payment Date.

 

(g)                                 If at any time of such Change of Control,
the Notes are listed on the Official List of the Irish Stock Exchange, to the
extent required by the Irish Stock Exchange, the Company will notify the Irish
Stock Exchange that a Change of Control has occurred and any relevant details
relating to such Change of Control.

 

(h)                                 The Company will not be required to make a
Change of Control Offer upon a Change of Control if (1) a third party makes the
Change of Control Offer in the manner, at the times and otherwise in compliance
with the requirements set forth in this Indenture applicable to a Change of
Control Offer made by the Company and purchases all Notes properly tendered and
not withdrawn under the Change of Control Offer, or (2) notice of redemption has
been given pursuant to this Indenture as described in Section 1101 hereof unless
and until there is a default in payment of the applicable Redemption Price.

 

SECTION 1018.  Asset Sales.

 

(a)                                  The Company shall not, and shall not permit
any Restricted Subsidiary to, cause, make or suffer to exist an Asset Sale,
unless:

 

(1)                                  the Company or such Restricted Subsidiary,
as the case may be, receives consideration at the time of such Asset Sale at
least equal to the fair market value (as determined in good faith by the
Company) of the assets sold or otherwise disposed of, and

 

(2)                                  except in the case of a Permitted Asset
Swap, at least 75% of the consideration therefor received by the Company or such
Restricted Subsidiary, as the case may be, is in the form of cash or Cash
Equivalents; provided that the amount of:

 

(A)                              any liabilities (as shown on the Company’s, or
such Restricted Subsidiary’s, most recent balance sheet or in the Notes thereto)
of the Company or any Restricted Subsidiary, other than liabilities that are by
their terms subordinated to the Notes, that are assumed by the transferee of any
such assets and for which the Company and all Restricted Subsidiaries have been
validly released by all creditors in writing,

 

(B)                                any securities received by the Company or
such Restricted Subsidiary from such transferee that are converted by the
Company or such

 

108

--------------------------------------------------------------------------------


 

Restricted Subsidiary into cash (to the extent of the cash received) within 180
days following the closing of such Asset Sale, and

 

(C)                                any Designated Non-cash Consideration
received by the Company or any Restricted Subsidiary in such Asset Sale having
an aggregate fair market value, taken together with all other Designated
Non-cash Consideration received pursuant to this clause (C) that is at that time
outstanding, not to exceed 7.0% of Total Assets at the time of the receipt of
such Designated Non-cash Consideration with the fair market value of each item
of Designated Non-cash Consideration, being measured at the time received and
without giving effect to subsequent changes in value,

 

shall be deemed to be cash for purposes of this provision and for no other
purpose.

 

(b)                                 Within 365 days after the Company’s or any
Restricted Subsidiary’s receipt of the Net Proceeds of any Asset Sale, the
Company or such Restricted Subsidiary, at its option, may apply the Net Proceeds
from such Asset Sale,

 

(1)                                  to permanently reduce:

 

(A)                              Obligations under the Senior Credit Facilities,
and to correspondingly reduce commitments with respect thereto,

 

(B)                                Obligations under other Senior Indebtedness
(and to correspondingly reduce commitments with respect thereto) or Senior
Subordinated Indebtedness provided that if the Company shall so reduce
Obligations under Senior Subordinated Indebtedness, it shall equally and ratably
reduce Obligations under the Notes if the Notes are then prepayable or, if the
Notes may not then be prepaid, the Company shall make an offer (in accordance
with the procedures set forth below for an Asset Sale Offer) to all Holders to
purchase their Notes at 100% of the principal amount thereof, plus accrued but
unpaid interest and Additional Interest, if any, on the amount of Notes that
would otherwise be prepaid, or

 

(C)                                Indebtedness of a Restricted Subsidiary which
is not a Guarantor, other than Indebtedness owed to the Company or another
Restricted Subsidiary,

 

(2)                                  to an investment in (a) any one or more
businesses, provided that such investment in any business is in the form of the
acquisition of Capital Stock and results in the Company or a Restricted
Subsidiary, as the case may be, owning an amount of the Capital Stock of such
business such that it constitutes a Restricted Subsidiary, (b) capital
expenditures or (c) acquisitions of other assets, in each of (a), (b) and (c),
used or useful in a Similar Business, and/or

 

(3)                                  to an investment in (a) any one or more
businesses, provided that such investment in any business is in the form of the
acquisition of Capital Stock and results in the Company or a Restricted
Subsidiary, as the case may be, owning an amount of  the Capital Stock of such
business such that it constitutes a Restricted Subsidiary, (b)

 

109

--------------------------------------------------------------------------------


 

properties or (c) other assets that, in each of (a), (b) and (c) replace the
businesses, properties and assets that are the subject of such Asset Sale.

 

provided that, any portion of such proceeds that has not been so reinvested
within such 365-day period pursuant to clauses (2) or (3) above shall (x) be
deemed to be Net Proceeds of an Asset Sale occurring on the last day of such
365-day period and (y) be applied to the repayment of Notes and other pari passu
Indebtedness, including the 2011 Notes, ratably, as described below; and
provided further that, for purposes of the preceding proviso, such 365-day
period shall be extended by up to twelve months (or, if less, extended by up to
the shortest period of time in excess of 365 days that such a reinvestment
period exists pursuant to, or may be extended under the terms of, any instrument
governing any publicly offered, privately placed or borrowed Indebtedness of the
Parent Companies or the Company) from the last day of such 365-day period so
long as (A) such proceeds are to be reinvested within such additional
twelve-month period under the Company’s business plan as most recently adopted
in good faith by its Board of Directors and (B) the Company believes in good
faith that such proceeds will be so reinvested within such additional
twelve-month period.

 

(c)                                  Any Net Proceeds from the Asset Sale that
are not invested or applied as provided and within the time period set forth in
Section 1018(a) shall be deemed to constitute “Excess Proceeds.”  When the
aggregate amount of Excess Proceeds exceeds $15.0 million, the Company shall
make an offer to all Holders of the Notes and, if required by the terms of any
Pari Passu Indebtedness, including the 2011 Notes, to the holders of such Pari
Passu Indebtedness, (an “Asset Sale Offer”) to purchase the maximum principal
amount of Notes and such Pari Passu Indebtedness, that is an integral multiple
of $50,000 or €50,000 as the case may be, or an integral multiple of $1,000 or
€1,000, as the case may be, above such minimum denomination amount., that may be
purchased out of the Excess Proceeds at an offer price in cash in an amount
equal to 100% of the principal amount thereof, plus accrued and unpaid interest
and Additional Interest, if any, to the date fixed for the closing of such
offer, in accordance with the procedures set forth in this Indenture.  The
Company shall commence an Asset Sale Offer with respect to Excess Proceeds
within ten Business Days after the date that Excess Proceeds exceeds $15.0
million by mailing the notice required pursuant to the terms of this Indenture,
with a copy to the Trustee.  To the extent that the aggregate amount of Notes
and such Pari Passu Indebtedness tendered pursuant to an Asset Sale Offer is
less than the Excess Proceeds, the Company may use any remaining Excess Proceeds
for general corporate purposes, subject to other covenants contained in this
Indenture.  If the aggregate principal amount of Notes or the Pari Passu
Indebtedness surrendered by such holders thereof exceeds the amount of Excess
Proceeds, the Trustee shall select the Notes and such Pari Passu Indebtedness to
be purchased on a pro rata basis based on the accreted value or principal amount
of the Notes or such Pari Passu Indebtedness tendered. Upon completion of any
such Asset Sale Offer, the amount of Excess Proceeds shall be reset at zero.

 

(d)                                 Pending the final application of any Net
Proceeds pursuant to this Section 1018, the Company or the applicable Restricted
Subsidiary may apply such Net Proceeds temporarily to reduce Indebtedness
outstanding under a revolving credit facility or otherwise invest such Net
Proceeds in any manner not prohibited by this Indenture.

 

110

--------------------------------------------------------------------------------


 

(e)                                  The Company shall comply with the
requirements of Rule 14e-1 under the Exchange Act and any other securities laws
and regulations thereunder to the extent such laws or regulations are applicable
in connection with the repurchase of the Notes pursuant to an Asset Sale Offer. 
To the extent that the provisions of any securities laws or regulations conflict
with the provisions of this Indenture, the Company shall comply with the
applicable securities laws and regulations and shall not be deemed to have
breached its obligations described in this Indenture by virtue thereof.

 

(f)                                    If less than all of the Notes or such
Pari Passu Indebtedness are to be redeemed at any time, selection for such Notes
for redemption, will be made by the Trustee in compliance with the requirements
of the principal national securities exchange, if any, on which such Notes are
listed, or, if such Notes are not so listed, on a pro rata basis; provided that
no Dollar Notes or Euro Notes of $50,000 or less and €50,000 or less,
respectively, shall be purchased or redeemed in part.

 

(g)                                 Notices of purchase or redemption shall be
mailed by first class mail, postage prepaid, at least 30 but not more than 60
days before the purchase or Redemption Date to each Holder to be purchased or
redeemed at such Holder’s registered address.  If any Note is to be purchased or
redeemed in part only, any notice of purchase or redemption that relates to such
Note shall state the portion of the principal amount thereof that has been or is
to be purchased or redeemed.

 

(h)                                 A new Note in principal amount equal to the
unpurchased or unredeemed portion of any Note purchased or redeemed in part
shall be issued in the name of the Holder thereof upon cancellation of the
original Note.  On and after the purchase or Redemption Date, unless the Company
defaults in payment of the purchase or Redemption Price, interest shall cease to
accrue on Notes or portions thereof purchased or called for redemption.

 

So long as any Notes are listed on the Official List of the Irish Stock
Exchange, and to the extent required by the Irish Stock Exchange, the Company
will provide a copy of all notices to the Irish Stock Exchange. In addition, for
14 days from the date of the listing particulars relating to the listing of the
Notes on the Irish Stock Exchange, copies of the following documents will be
available for inspection during usual business hours at the specified office of
the Irish paying agent: (a) the Indenture (including the form of Notes) and (b)
any documents furnished to the Trustee under the covenant described in
Section 1009 hereof.

 

SECTION 1019.  Waiver of Certain Covenants.

 

The Company and the Restricted Subsidiaries may omit in any particular instance
to comply with any term, provision or condition set forth in or Sections 1004
through 1008, inclusive, if before or after the time for such compliance the
Holders of at least a majority in principal amount of the Outstanding Notes, by
Act of such Holders, waive such compliance in such instance with such term,
provision or condition, but no such waiver shall extend to or affect such term,
provision or condition except to the extent so expressly waived, and, until such
waiver shall become effective, the obligations of the Company and the duties of
the Trustee in respect of any such term, provision or condition shall remain in
full force and effect.

 

111

--------------------------------------------------------------------------------

 


 

ARTICLE ELEVEN

 

REDEMPTION OF NOTES

 

SECTION 1101.  Right of Redemption.

 

The Notes may be redeemed, at the election of the Company, as a whole or from
time to time in part, at any time after November 15, 2009, subject to the
conditions and at the Redemption Prices specified in the form of Note, together
with accrued interest to the Redemption Date.

 

In addition to the optional redemption of the Notes in accordance with the
provisions of the preceding paragraph, at any time prior to November 15, 2009,
the Company may redeem up to 40% of the aggregate principal amount of Dollar
Notes issued under this Indenture at a Redemption Price equal to 107.500% of the
aggregate principal amount thereof and up to 40% of the aggregate principal
amount of Euro Notes issued under this Indenture at a Redemption Price equal to
107.625% of the aggregate principal amount thereof, in each case, plus accrued
and unpaid interest thereon and Additional Interest, if any, to the Redemption
Date, subject to the right of Holders of record on the relevant record date to
receive interest due on the relevant interest payment date, with the net
proceeds of one or more Equity Offerings of the Company or any direct or
indirect parent of the Company to the extent such net proceeds are contributed
to the Company; provided that at least 60% of the aggregate principal amount of
Dollar Notes originally issued under this Indenture and any Additional Dollar
Notes issued under this Indenture after the Issue Date remains outstanding
immediately after each such redemption of Dollar Notes and at least 60% of the
aggregate principal amount of Euro Notes originally issued under the Indenture
and any Additional Euro Notes issued under this Indenture after the Issue Date
remains outstanding immediately after each such redemption of Euro Notes;
provided further that each such redemption occurs within 90 days of the date of
closing of each such Equity Offering.

 

At any time prior to November 15, 2009, the Company may also redeem all or a
part of each series of Notes, upon not less than 30 nor more than 60 days’ prior
notice mailed by first-class mail to each holder’s registered address, at a
Redemption Price equal to 100% of the principal amount of Notes redeemed plus
the Applicable Premium as of, and accrued and unpaid interest and Additional
Interest, if any, to, the date of redemption, subject to the right of Holders of
record on the relevant record date to receive interest due on the relevant
interest payment date.

 

So long as the Notes are listed on the Official List of the Irish Stock
Exchange, and to the extent required by the Irish Stock Exchange, the Company
will notify the Irish Stock Exchange of any such notice. In addition, the
Company will notify the Irish Stock Exchange of the principal amount of Notes
outstanding following any partial redemption of Notes.

 

SECTION 1102.  Applicability of Article.

 

Redemption of Notes at the election of the Company or otherwise, as permitted or
required by any provision of this Indenture, shall be made in accordance with
such provision and this Article.

 

112

--------------------------------------------------------------------------------


 

SECTION 1103.  Election to Redeem; Notice to Trustee.

 

The election of the Company to redeem any Notes pursuant to Section 1101 above
shall be evidenced by a Board Resolution.  In case of any redemption at the
election of the Company, the Company shall, at least 60 days prior to the
Redemption Date fixed by the Company (unless a shorter notice shall be
satisfactory to the Trustee), notify the Trustee of such Redemption Date and of
the principal amount of Notes to be redeemed and shall deliver to the Trustee
such documentation and records as shall enable the Trustee to select the Notes
to be redeemed pursuant to Section 1104.

 

SECTION 1104.  Selection by Trustee of Notes to Be Redeemed.

 

If less than all the Notes are to be redeemed, the particular Notes to be
redeemed shall be selected not more than 60 days prior to the Redemption Date by
the Trustee, from the Outstanding Notes not previously called for redemption, by
such method as the Trustee shall deem fair and appropriate and which may provide
for the selection for redemption of portions of the principal of Notes;
provided, however, that no such partial redemption shall reduce the portion of
the principal amount of a Note not redeemed to less than $1,000.

 

The Trustee shall promptly notify the Company in writing of the Notes selected
for redemption and, in the case of any Notes selected for partial redemption,
the principal amount thereof to be redeemed.

 

For all purposes of this Indenture, unless the context otherwise requires, all
provisions relating to redemption of Notes shall relate, in the case of any Note
redeemed or to be redeemed only in part, to the portion of the principal amount
of such Note which has been or is to be redeemed.

 

SECTION 1105.  Notice of Redemption.

 

Notice of redemption shall be given in the manner provided for in Section 106
not less than 30 nor more than 60 days prior to the Redemption Date, to each
Holder to be redeemed.

 

All notices of redemption shall state:

 

(1)           the Redemption Date,

 

(2)           the Redemption Price and the amount of accrued interest to the
Redemption Date payable as provided in Section 1107, if any,

 

(3)           if less than all Outstanding Notes are to be redeemed, the
identification (and, in the case of a partial redemption, the principal amounts)
of the particular Notes to be redeemed,

 

(4)           in case any Note is to be redeemed in part only, the notice which
relates to such Note shall state that on and after the Redemption Date, upon
surrender of such Note, the Holder will receive, without charge, a new Note or
Notes of authorized denominations for the principal amount thereof remaining
unredeemed,

 

113

--------------------------------------------------------------------------------


 

(5)           that on the Redemption Date the Redemption Price (and accrued
interest, if any, to the Redemption Date payable as provided in Section 1107)
will become due and payable upon each such Note, or the portion thereof, to be
redeemed, and that interest thereon will cease to accrue on and after said date,

 

(6)           the place or places where such Notes are to be surrendered for
payment of the Redemption Price and accrued interest, if any,

 

(7)           the name and address of the Paying Agent,

 

(8)           that Notes called for redemption must be surrendered to the Paying
Agent to collect the Redemption Price,

 

(9)           the Common Code, ISIN or CUSIP number, as the case may be, and
that no representation is made as to the accuracy or correctness of the Common
Code, ISIN or CUSIP number, as the case may be, if any, listed in such notice or
printed on the Notes, and

 

(10)         the paragraph of the Notes pursuant to which the Notes are to be
redeemed.

 

Notice of redemption of Notes to be redeemed at the election of the Company
shall be given by the Company or, at the Company’s request, by the Trustee in
the name and at the expense of the Company.

 

SECTION 1106.  Deposit of Redemption Price.

 

Prior to any Redemption Date, the Company shall deposit with the Trustee or with
a Paying Agent (or, if the Company is acting as its own Paying Agent, segregate
and hold in trust as provided in Section 1003) an amount of money sufficient to
pay the Redemption Price of, and accrued interest on, all the Notes which are to
be redeemed on that date.

 

SECTION 1107.  Notes Payable on Redemption Date.

 

Notice of redemption having been given as aforesaid, the Notes so to be redeemed
shall, on the Redemption Date, become due and payable at the Redemption Price
therein specified (together with accrued interest, if any, to the Redemption
Date), and from and after such date (unless the Company shall default in the
payment of the Redemption Price and accrued interest) such Notes shall cease to
bear interest.  Upon surrender of any such Note for redemption in accordance
with said notice, such Note shall be paid by the Company at the Redemption
Price, together with accrued interest, if any, to the Redemption Date; provided,
however, that installments of interest whose Stated Maturity is on or prior to
the Redemption Date shall be payable to the Holders of such Notes, or one or
more Predecessor Notes, registered as such at the close of business on the
relevant Record Dates according to their terms and the provisions of Section
307.

 

114

--------------------------------------------------------------------------------


 

If any Note called for redemption shall not be so paid upon surrender thereof
for redemption, the principal (and premium, if any) shall, until paid, bear
interest from the Redemption Date at the rate borne by the Notes.

 

SECTION 1108.  Notes Redeemed in Part.

 

Any Note which is to be redeemed only in part (pursuant to the provisions of
this Article) shall be surrendered at the office or agency of the Company
maintained for such purpose pursuant to Section 1002 (with, if the Company or
the Trustee so requires, due endorsement by, or a written instrument of transfer
in form satisfactory to the Company and the Trustee duly executed by, the Holder
thereof or such Holder’s attorney duly authorized in writing), and the Company
shall execute, and the Trustee shall authenticate and deliver to the Holder of
such Note without service charge, a new Note or Notes, of any authorized
denomination as requested by such Holder, in aggregate principal amount equal to
and in exchange for the unredeemed portion of the principal of the Note so
surrendered.

 

ARTICLE TWELVE

 

GUARANTEES

 

SECTION 1201.  Guarantees.

 

Each Guarantor hereby jointly and severally, unconditionally and irrevocably
guarantees the Notes and obligations of the Company hereunder and thereunder,
and guarantees to each Holder of a Note authenticated and delivered by the
Trustee, and to the Trustee on behalf of such Holder, that:  (a) the principal
of (and premium, if any) and interest on the Notes will be paid in full when
due, whether at Stated Maturity, by acceleration or otherwise (including,
without limitation, the amount that would become due but for the operation of
the automatic stay under Section 362(a) of the Bankruptcy Law), together with
interest on the overdue principal, if any, and interest on any overdue interest,
to the extent lawful, and all other obligations of the Company to the Holders or
the Trustee hereunder or thereunder will be paid in full or performed, all in
accordance with the terms hereof and thereof; and (b) in case of any extension
of time of payment or renewal of any Notes or of any such other obligations, the
same shall be paid in full when due or performed in accordance with the terms of
the extension or renewal, whether at Stated Maturity, by acceleration or
otherwise, subject, however, in the case of clauses (a) and (b) above, to the
limitation set forth in Section 1205 hereof.

 

Each Guarantor hereby agrees that its obligations hereunder shall be
unconditional, irrespective of the validity, regularity or enforceability of the
Notes or this Indenture, the absence of any action to enforce the same, any
waiver or consent by any Holder with respect to any provisions hereof or
thereof, any release of any other Guarantor, the recovery of any judgment
against the Company, any action to enforce the same or any other circumstance
which might otherwise constitute a legal or equitable discharge or defense of a
Guarantor.

 

Each Guarantor hereby waives (to the extent permitted by law) the benefits of
diligence, presentment, demand for payment, filing of claims with a court in the
event of insolvency or bankruptcy of the Company, any right to require a
proceeding first against the

 

115

--------------------------------------------------------------------------------


 

Company or any other Person, protest, notice and all demands whatsoever and
covenants that the Guarantee of such Guarantor shall not be discharged as to any
Note except by complete performance of the obligations contained in such Note,
this Indenture and such Guarantee.  Each Guarantor acknowledges that the
Guarantee is a guarantee of payment and not of collection.  Each of the
Guarantors hereby agrees that, in the event of a default in payment of principal
(or premium, if any) or interest on such Note, whether at its Stated Maturity,
by acceleration, purchase or otherwise, legal proceedings may be instituted by
the Trustee on behalf of, or by, the Holder of such Note, subject to the terms
and conditions set forth in this Indenture, directly against each of the
Guarantors to enforce such Guarantor’s Guarantee without first proceeding
against the Company or any other Guarantor.  Each Guarantor agrees that if,
after the occurrence and during the continuance of an Event of Default, the
Trustee or any of the Holders are prevented by applicable law from exercising
their respective rights to accelerate the Maturity of the Notes, to collect
interest on the Notes, or to enforce or exercise any other right or remedy with
respect to the Notes, such Guarantor shall pay to the Trustee for the account of
the Holder, upon demand therefor, the amount that would otherwise have been due
and payable had such rights and remedies been permitted to be exercised by the
Trustee or any of the Holders.

 

If any Holder or the Trustee is required by any court or otherwise to return to
the Company or any Guarantor, or any custodian, trustee, liquidator or other
similar official acting in relation to either the Company or any Guarantor, any
amount paid by any of them to the Trustee or such Holder, the Guarantee of each
of the Guarantors, to the extent theretofore discharged, shall be reinstated in
full force and effect.  Each Guarantor further agrees that, as between each
Guarantor, on the one hand, and the Holders and the Trustee on the other hand,
(x) subject to this Article Twelve, the Maturity of the obligations guaranteed
hereby may be accelerated as provided in Article Five hereof for the purposes of
the Guarantee of such Guarantor notwithstanding any stay, injunction or other
prohibition preventing such acceleration in respect of the obligations
guaranteed hereby, and (y) in the event of any acceleration of such obligation
as provided in Article Five hereof, such obligations (whether or not due and
payable) shall forthwith become due and payable by each Guarantor for the
purpose of the Guarantee of such Guarantor.

 

Each Guarantee shall remain in full force and effect and continue to be
effective should any petition be filed by or against the Company for
liquidation, reorganization, should the Company become insolvent or make an
assignment for the benefit of creditors or should a receiver or trustee be
appointed for all or any significant part of the Company’s assets, and shall, to
the fullest extent permitted by law, continue to be effective or be reinstated,
as the case may be, if at any time payment and performance of the Notes are,
pursuant to applicable law, rescinded or reduced in amount, or must otherwise be
restored or returned by any obligee on the Notes, whether as a “voidable
preference”, “fraudulent transfer” or otherwise, all as though such payment or
performance had not been made.  In the event that any payment or any part
thereof, is rescinded, reduced, restored or returned, the Notes shall, to the
fullest extent permitted by law, be reinstated and deemed reduced only by such
amount paid and not so rescinded, reduced, restored or returned.

 

116

--------------------------------------------------------------------------------


 

SECTION 1202.  Severability.

 

In case any provision of any Guarantee shall be invalid, illegal or
unenforceable, the validity, legality, and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

 

SECTION 1203.  Restricted Subsidiaries.

 

The Company shall cause any Restricted Subsidiary required to guarantee payment
of the Notes pursuant to the terms and provisions of Section 1015 to (i) execute
and deliver to the Trustee any amendment or supplement to this Indenture in
accordance with the provisions of Article Nine of this Indenture pursuant to
which such Restricted Subsidiary shall guarantee all of the obligations on the
Notes, whether for principal, premium, if any, interest (including interest
accruing after the filing of, or which would have accrued but for the filing of,
a petition by or against the Company under Bankruptcy Law, whether or not such
interest is allowed as a claim after such filing in any proceeding under such
law) and other amounts due in connection therewith (including any fees, expenses
and indemnities), on an unsecured senior subordinated basis and (ii) deliver to
such Trustee an Opinion of Counsel reasonably satisfactory to such Trustee to
the effect that such amendment or supplement has been duly executed and
delivered by such Restricted Subsidiary and is in compliance with the terms of
this Indenture.  Upon the execution of any such amendment or supplement, the
obligations of the Guarantors and any such Restricted Subsidiary under their
respective Guarantees shall become joint and several and each reference to the
“Guarantor” in this Indenture shall, subject to Section 1208, be deemed to refer
to all Guarantors, including such Restricted Subsidiary.  Such Guarantee shall
be released in accordance with Section 803 and Section 1015(b).

 

SECTION 1204.  Subordination of Guarantees.

 

The Guarantee issued by any Guarantor shall be unsecured senior subordinated
obligations of such Guarantor, ranking pari passu with all other existing and
future senior subordinated indebtedness of such Guarantor, if any.  The
Indebtedness evidenced by such Guarantee shall be subordinated on the same basis
to Senior Indebtedness of such Guarantor as the Notes are subordinated to Senior
Indebtedness under Article Fourteen.

 

SECTION 1205.  Limitation of Guarantors’ Liability.

 

Each Guarantor and by its acceptance hereof each Holder confirms that it is the
intention of all such parties that the guarantee by each such Guarantor pursuant
to its Guarantee not constitute a fraudulent transfer or conveyance for purposes
of the Bankruptcy Law, the Uniform Fraudulent Conveyance Act, the Uniform
Fraudulent Transfer Act or any similar federal or state law or the provisions of
its local law relating to fraudulent transfer or conveyance.  To effectuate the
foregoing intention, the Holders and each such Guarantor hereby irrevocably
agree that the obligations of such Guarantor under its Guarantee shall be
limited to the maximum amount that will not, after giving effect to all other
contingent and fixed liabilities of such Guarantor and after giving effect to
any collections from or payments made by or on behalf of any other Guarantor in
respect of the obligations of such other Guarantor under its

 

117

--------------------------------------------------------------------------------


 

Guarantee or pursuant to this Section 1205, result in the obligations of such
Guarantor under its Guarantee constituting such fraudulent transfer or
conveyance.

 

SECTION 1206.  Contribution.

 

In order to provide for just and equitable contribution among the Guarantors,
the Guarantors agree, inter se, that in the event any payment or distribution is
made by any Guarantor (a “Funding Guarantor”) under a Guarantee, such Funding
Guarantor shall be entitled to a contribution from all other Guarantors in a pro
rata amount based on the Adjusted Net Assets (as defined below) of each
Guarantor (including the Funding Guarantor) for all payments, damages and
expenses incurred by that Funding Guarantor in discharging the Company’s
obligations with respect to the Notes or any other Guarantor’s obligations with
respect to the Guarantee of such Guarantor.  “Adjusted Net Assets” of such
Guarantor at any date shall mean the lesser of (x) the amount by which the fair
value of the property of such Guarantor exceeds the total amount of liabilities,
including, without limitation, contingent liabilities (after giving effect to
all other fixed and contingent liabilities incurred or assumed on such date),
but excluding liabilities under the Guarantee of such Guarantor at such date and
(y) the amount by which the present fair salable value of the assets of such
Guarantor at such date exceeds the amount that will be required to pay the
probable liability of such Guarantor on its debts (after giving effect to all
other fixed and contingent liabilities incurred or assumed on such date),
excluding debt in respect of the Guarantee of such Guarantor, as they become
absolute and matured.

 

SECTION 1207.  Subrogation.

 

Each Guarantor shall be subrogated to all rights of Holders against the Company
in respect of any amounts paid by any Guarantor pursuant to the provisions of
Section 1201; provided, however, that, if an Event of Default has occurred and
is continuing, no Guarantor shall be entitled to enforce or receive any payments
arising out of, or based upon, such right of subrogation until all amounts then
due and payable by the Company under this Indenture or the Notes shall have been
paid in full.

 

SECTION 1208.  Reinstatement.

 

Each Guarantor hereby agrees (and each Person who becomes a Guarantor shall
agree) that the Guarantee provided for in Section 1201 shall continue to be
effective or be reinstated, as the case may be, if at any time, payment, or any
part thereof, of any obligations or interest thereon is rescinded or must
otherwise be restored by a Holder to the Company upon the bankruptcy or
insolvency of the Company or any Guarantor.

 

SECTION 1209.  Release of a Guarantor.

 

Concurrently with the discharge of the Notes under Section 401, the Legal
Defeasance of the Notes under Section 1302 hereof, or the Covenant Defeasance of
the Notes under Section 1303 hereof, the Guarantors shall be released from all
their obligations under their Guarantees under this Article Twelve.  Any
Guarantor shall be released from all its obligations under its Guarantee in
accordance with Section 803 and Section 1015(b).

 

118

--------------------------------------------------------------------------------


 

SECTION 1210.  Benefits Acknowledged.

 

Each Guarantor acknowledges that it will receive direct and indirect benefits
from the financing arrangements contemplated by this Indenture and from its
guarantee and waivers pursuant to its Guarantees under this Article Twelve.

 

ARTICLE THIRTEEN

 

DEFEASANCE AND COVENANT DEFEASANCE

 

SECTION 1301.  Company’s Option to Effect Legal Defeasance or Covenant
Defeasance.

 

The Company may, at its option by Board Resolution, at any time, with respect to
the Notes, elect to have either Section 1302 or Section 1303 be applied to all
Outstanding Notes upon compliance with the conditions set forth below in this
Article Thirteen.

 

SECTION 1302.  Legal Defeasance and Discharge.

 

Upon the Company’s exercise under Section 1301 of the option applicable to this
Section 1302, each of the Company and the Guarantors shall be deemed to have
been discharged from its respective obligations with respect to all Outstanding
Notes on the date the conditions set forth in Section 1304 are satisfied
(hereinafter, “Legal Defeasance”).  For this purpose, such Legal Defeasance
means that each of the Company and the Guarantors shall be deemed to have paid
and discharged the entire indebtedness represented by the Outstanding Notes,
which shall thereafter be deemed to be “Outstanding” only for the purposes of
Section 1305 and the other Sections of this Indenture referred to in (A) and (B)
below, and to have satisfied all its other obligations under such Notes and this
Indenture insofar as such Notes are concerned (and the Trustee, at the expense
of the Company, shall execute proper instruments acknowledging the same), except
for the following which shall survive until otherwise terminated or discharged
hereunder:  (A) the rights of Holders of Outstanding Notes to receive, solely
from the trust fund described in Section 1304 and as more fully set forth in
such Section, payments in respect of the principal of (and premium, if any, on)
and interest on such Notes when such payments are due, (B) the obligations of
each of the Company with respect to such Notes under Sections 304, 305, 306,
1002 and 1003, (C) the rights, powers, trusts, duties and immunities of the
Trustee hereunder and the obligations of each of the Company and the Guarantors
in connection therewith, and (D) this Article Thirteen.  Subject to compliance
with this Article Thirteen, the Company may exercise its option under this
Section 1302 notwithstanding the prior exercise of its option under Section 1303
with respect to the Notes.

 

SECTION 1303.  Covenant Defeasance.

 

Upon the Company’s exercise under Section 1301 of the option applicable to this
Section 1303, each of the Company and the Guarantors shall be released from its
respective obligations under any covenant contained in Sections 801, 802 and in
Sections 1005, 1006, 1007, 1009 through 1018 with respect to the Outstanding
Notes on and after the date the conditions set forth below are satisfied
(hereinafter, “Covenant Defeasance”), and the Notes shall thereafter be deemed
not to be “Outstanding” for the purposes of any direction, waiver, consent or
declaration

 

119

--------------------------------------------------------------------------------


 

or Act of Holders (and the consequences of any thereof) in connection with such
covenants, but shall continue to be deemed “Outstanding” for all other purposes
hereunder.  For this purpose, such Covenant Defeasance means that, with respect
to the Outstanding Notes, the Company or any Guarantor, as applicable, may omit
to comply with and shall have no liability in respect of any term, condition or
limitation set forth in any such covenant, whether directly or indirectly, by
reason of any reference elsewhere herein to any such covenant or by reason of
any reference in any such covenant to any other provision herein or in any other
document and such omission to comply shall not constitute a Default or an Event
of Default under Sections 501(3), 501(4), 501(5) and 501(7) and, with respect to
only any Significant Subsidiary and not the Company, Section 501(6), but, except
as specified above, the remainder of this Indenture and such Notes shall be
unaffected thereby.

 

SECTION 1304.  Conditions to Legal Defeasance or Covenant Defeasance.

 

The following shall be the conditions to application of either Section 1302 or
Section 1303 to the Outstanding Notes:

 

(1)           The Company shall irrevocably have deposited or caused to be
deposited with the Trustee (or another trustee satisfying the requirements of
Section 608 who shall agree to comply with the provisions of this Article
Thirteen applicable to it) as trust funds in trust for the purpose of making the
following payments, specifically pledged as security for, and dedicated solely
to, the benefit of the Holders of such Notes, (A) cash in U.S. dollars, or (B)
U.S. dollar-denominated non-callable Government Securities or (C) a combination
thereof, in the case of Dollar Notes, and cash in euro, euro-denominated
non-callable Government Securities or a combination thereof, in the case of Euro
Notes, in such amounts as will be sufficient, in the opinion of a nationally
recognized firm of independent public accountants expressed in a written
certification thereof delivered to the Trustee, to pay and discharge, and which
shall be applied by the Trustee (or other qualifying trustee) to pay and
discharge, the principal of (and premium, if any) and interest on the
Outstanding Notes on the Stated Maturity (or Redemption Date, if applicable) of
such principal (and premium, if any) or interest due on the Notes; provided that
the Trustee shall have been irrevocably instructed to apply such cash or the
proceeds of such Government Securities to said payments with respect to the
Notes; and provided further that upon the effectiveness of this Section 1304,
the cash or Government Securities deposited shall not be subject to the rights
of the holders of Senior Indebtedness pursuant to the provisions of Article
Fourteen.  Before such a deposit, the Company may give to the Trustee, in
accordance with Section 1103 hereof, a notice of its election to redeem all of
the Outstanding Notes at a future date in accordance with Article Eleven hereof,
which notice shall be irrevocable.  Such irrevocable redemption notice, if
given, shall be given effect in applying the foregoing;

 

(2)           in the case of Legal Defeasance, the Company shall have delivered
to the Trustee an Opinion of Counsel in the United States reasonably acceptable
to the Trustee confirming that, subject to customary assumptions and exclusions,

 

(A)          the Company has received from, or there has been published by, the
United States Internal Revenue Service a ruling, or

 

120

--------------------------------------------------------------------------------


 

(B)           since the issuance of the Notes, there has been a change in the
applicable U.S. federal income tax law,

 

in either case to the effect that, and based thereon such Opinion of Counsel in
the United States shall confirm that, subject to customary assumptions and
exclusions, the Holders of the Outstanding Notes will not recognize income, gain
or loss for U.S. federal income tax purposes as a result of such Legal
Defeasance and will be subject to U.S. federal income tax on the same amounts,
in the same manner and at the same times as would have been the case if such
Legal Defeasance had not occurred;

 

(3)           in the case of Covenant Defeasance, the Company shall have
delivered to the Trustee an Opinion of Counsel in the United States reasonably
acceptable to the Trustee confirming that, subject to customary assumptions and
exclusions, the Holders of the Outstanding Notes, will not recognize income,
gain or loss for U.S. federal income tax purposes as a result of such Covenant
Defeasance and will be subject to such tax on the same amounts, in the same
manner and at the same times as would have been the case if such Covenant
Defeasance had not occurred;

 

(4)           no Default or Event of Default (other than that resulting from
borrowing funds to be applied to make such deposit) shall have occurred and be
continuing on the date of such deposit or, insofar as Section 501(6) hereof is
concerned, at any time during the period ending on the 91st day after the date
of such deposit (it being understood that this condition shall not be deemed
satisfied until the expiration of such period);

 

(5)           such Legal Defeasance or Covenant Defeasance shall not result in a
breach or violation of, or constitute a default under, the Senior Credit
Facilities or any other material agreement or instrument (other than this
Indenture) to which, the Company or any Guarantor is a party or by which the
Company or any Guarantor is bound;

 

(6)           the Company shall have delivered to the Trustee an Opinion of
Counsel to the effect that, as of the date of such opinion and subject to
customary assumptions and exclusions following the deposit, the trust funds will
not be subject to the effect of any applicable bankruptcy, insolvency,
reorganization or similar laws affecting creditors’ rights generally under any
applicable U.S. federal or state law, and that the Trustee has a perfected
security interest in such trust funds for the ratable benefit of the Holders of
the Outstanding Notes;

 

(7)           the Company shall have delivered to the Trustee an Officers’
Certificate stating that the deposit was not made by the Company with the intent
of defeating, hindering, delaying or defrauding any creditors of the Company or
any Guarantor or others; and

 

(8)           the Company shall have delivered to the Trustee an Officers’
Certificate and an Opinion of Counsel in the United States (which Opinion of
Counsel may be subject to customary assumptions and exclusions) each stating
that all conditions

 

121

--------------------------------------------------------------------------------


 

precedent provided for or relating to the Legal Defeasance or the Covenant
Defeasance, as the case may be, have been complied with.

 

SECTION 1305.  Deposited Money and Government Securities to Be Held in Trust;
Other Miscellaneous Provisions.

 

Subject to the provisions of the last paragraph of Section 1003, all cash and
Government Securities (including the proceeds thereof) deposited with the
Trustee (or other qualifying trustee, collectively for purposes of this Section
1305, the “Trustee”) pursuant to Section 1304 in respect of the Outstanding
Notes shall be held in trust and applied by the Trustee, in accordance with the
provisions of such Notes and this Indenture, to the payment, either directly or
through any Paying Agent (including the Company acting as its own Paying Agent)
as the Trustee may determine, to the Holders of such Notes of all sums due and
to become due thereon in respect of principal (and premium, if any) and
interest, but such money or Government Securities need not be segregated from
other funds except to the extent required by law.

 

The Company shall pay and indemnify the Trustee against any tax, fee or other
charge imposed on or assessed against the Government Securities deposited
pursuant to Section 1304 or the principal and interest received in respect
thereof other than any such tax, fee or other charge which by law is for the
account of the Holders of the Outstanding Notes.

 

Anything in this Article Thirteen to the contrary notwithstanding, the Trustee
shall deliver or pay to the Company from time to time upon Company Request any
money or Government Securities held by it as provided in Section 1304 which, in
the opinion of a nationally recognized firm of independent public accountants
expressed in a written certification thereof delivered to the Trustee, are in
excess of the amount thereof which would then be required to be deposited to
effect an equivalent Legal Defeasance or Covenant Defeasance, as applicable, in
accordance with this Article.

 

SECTION 1306.  Reinstatement.

 

If the Trustee or any Paying Agent is unable to apply any money or Government
Securities in accordance with Section 1305 by reason of any order or judgment of
any court or governmental authority enjoining, restraining or otherwise
prohibiting such application, then the Company’s and each Guarantor’s
obligations under this Indenture and the Outstanding Notes shall be revived and
reinstated as though no deposit had occurred pursuant to Section 1302 or 1303,
as the case may be, until such time as the Trustee or Paying Agent is permitted
to apply all such money or Government Securities in accordance with Section
1305; provided, however, that if the Company makes any payment of principal of
(or premium, if any) or interest on any Note following the reinstatement of its
obligations, the Company shall be subrogated to the rights of the Holders of
such Notes to receive such payment from the money or Government Securities held
by the Trustee or Paying Agent.

 

122

--------------------------------------------------------------------------------


 

ARTICLE FOURTEEN

 

SUBORDINATION OF NOTES

 

SECTION 1401.  Notes Subordinate to Senior Indebtedness.

 

The Company covenants and agrees, and each Holder of a Note, by his acceptance
thereof, likewise covenants and agrees, for the benefit of the Holders, from
time to time, of Senior Indebtedness that, to the extent and in the manner
hereinafter set forth in this Article, the Indebtedness represented by the Notes
and the payment of the principal of (and premium, if any) and interest on each
and all of the Notes are hereby expressly made subordinate and subject in right
of payment as provided in this Article to the prior payment in full in cash or
cash equivalents of all Senior Indebtedness, whether outstanding on the date of
this Indenture or hereafter incurred; provided, however, that the Notes, the
Indebtedness represented thereby and the payment of the principal of (and
premium, if any) and interest on the Notes in all respects shall rank equally
with, or prior to, all existing and future unsecured indebtedness (including,
without limitation, Indebtedness) of the Company that is subordinated to Senior
Indebtedness.

 

SECTION 1402.  Payment over of Proceeds upon Dissolution, Etc.

 

In the event of (a) any insolvency or bankruptcy case or proceeding, or any
receivership, liquidation, reorganization or other similar case or proceeding in
connection therewith, relative to the Company or to its assets, or (b) any
liquidation, dissolution or other winding up of the Company, whether voluntary
or involuntary and whether or not involving insolvency or bankruptcy, or (c) any
assignment for the benefit of creditors or any other marshalling of assets or
liabilities of the Company, then and in any such event,

 

(1)           the holders of Senior Indebtedness shall be entitled to receive
payment in full in cash or cash equivalents (other than those cash equivalents
referred to in clause (3)(b) of the definition of “Cash Equivalents”) of such
Senior Indebtedness and all outstanding Letter of Credit Obligations shall be
fully cash collateralized before the Holders will be entitled to receive any
payment with respect to the Subordinated Note Obligations, and until all Senior
Indebtedness is paid in full in cash or cash equivalents, any distribution to
which the Holders would be entitled shall be made to the holders of Senior
Indebtedness, except that Holders may receive:

 

(A)          shares of stock and any debt securities that are subordinated at
least to the same extent as the Notes to (i) Senior Indebtedness, and (ii) any
securities issued in exchange for Senior Indebtedness (collectively, the
“Permitted Junior Notes”), and

 

(B)           payments made from the trusts described under Article Thirteen;

 

(2)           any payment or distribution of assets of the Company of any kind
or character, whether in cash, property or securities (other than a payment or
distribution in the form of Permitted Junior Notes), by set-off or otherwise, to
which the Holders or the Trustee would be entitled but for the provisions of
this Article shall be paid by the liquidating trustee or agent or other person
making such payment or distribution, whether

 

123

--------------------------------------------------------------------------------


 

a trustee in bankruptcy, a receiver or liquidating trustee or otherwise,
directly to the holders of Senior Indebtedness or their representative or
representatives or to the trustee or trustees under any indenture under which
any instruments evidencing any of such Senior Indebtedness may have been issued,
ratably according to the aggregate amounts remaining unpaid on account of the
Senior Indebtedness held or represented by each, to the extent necessary to make
payment in full of all Senior Indebtedness remaining unpaid, after giving effect
to any concurrent payment or distribution to the holders of such Senior
Indebtedness; and

 

(3)           in the event that, notwithstanding the foregoing provisions of
this Section, the Trustee or the Holder of any Note shall have received any
payment or distribution of assets of the Company of any kind or character,
whether in cash, property or securities, in respect of principal of (and
premium, if any) or interest on the Notes before all Senior Indebtedness is paid
in full or payment thereof provided for, then and in such event such payment or
distribution shall be paid over or delivered forthwith to the trustee in
bankruptcy, receiver, liquidating trustee, custodian, assignee, agent or other
Person making payment or distribution of assets of the Company for application
to the payment of all Senior Indebtedness remaining unpaid, to the extent
necessary to pay all Senior Indebtedness in full, after giving effect to any
concurrent payment or distribution to or for the holders of Senior Indebtedness.

 

In case the Company or any Guarantor, pursuant to Article Eight, shall be
consolidated or merged with or into any other Person or shall convey, transfer,
lease or otherwise dispose of its properties and assets substantially as an
entirety to any Person pursuant to Article Eight, such consolidation, merger,
conveyance, transfer, lease or disposition shall not be deemed a dissolution,
winding up, liquidation, reorganization, assignment for the benefit of creditors
or marshalling of assets and liabilities of the Company or such Guarantor for
the purposes of this Section if the successor Person resulting from such
consolidation, or surviving such merger, or into which the Company or such
Guarantor shall have been merged, or the Person which shall have received a
conveyance, transfer, lease or other disposition as aforesaid, comply with the
conditions set forth in Article Eight.

 

SECTION 1403.  Suspension of Payment When Senior Indebtedness Is in Default.

 

(a)           The Company shall not make any payment upon or in respect of the
Subordinated Note Obligations, except in Permitted Junior Notes described in
Section 1402 or from the trust described in Article Thirteen, if:

 

(1)           a default in the payment of the principal of, premium, if any, or
interest on, or of unreimbursed amounts under drawn letters of credit or in
respect of bankers’ acceptances or fees relating to letters of credit or
bankers’ acceptances constituting Senior Indebtedness occurs and is continuing
beyond any applicable period of grace (a “Payment Default”), or

 

(2)           any other default occurs and is continuing with respect to
Designated Senior Indebtedness that permits holders of the Designated Senior
Indebtedness as to

 

124

--------------------------------------------------------------------------------


 

which such default relates to accelerate its maturity without further notice
(except such notice as may be required to effect such acceleration) or the
expiration of any applicable grace periods, (a “Non-payment Default”), and the
Trustee receives a payment blockage notice with respect to such default from a
representative of holders of such Designated Senior Indebtedness.

 

(b)           Payments on the Notes, including any missed payments, may and
shall be resumed:

 

(1)           in the case of a Payment Default, upon the date on which such
Payment Default is cured or waived or shall have ceased to exist or such Senior
Indebtedness shall have been discharged or paid in full in cash or cash
equivalents and all outstanding Letter of Credit Obligations shall have been
fully cash collateralized, and

 

(2)           in case of a Non-payment Default, unless the holders of the
Designated Senior Indebtedness have or representative of such holders has
accelerated the maturity of such Designated Senior Indebtedness and such
Designated Senior Indebtedness has not been repaid in full, the earlier of (x)
the date on which such Non-payment Default is cured or waived, (y) 179 days
after the date on which the applicable Payment Blockage Notice is received (each
such period, a “Payment Blockage Period”), or (z) the date such Payment Blockage
Period shall be terminated by written notice to the Trustee from the requisite
holders of such Designated Senior Indebtedness necessary to terminate such
period or from their representative.

 

(c)           No new Payment Blockage Period shall be commenced until 365 days
have elapsed since the effectiveness of the immediately preceding Payment
Blockage Notice.  However, if any Payment Blockage Notice within such 365-day
period is given by or on behalf of any holders of Designated Senior Indebtedness
other than the Agent, the Agent may give another Payment Blockage Notice within
such period.  In no event, however, may the total number of days during which
any Payment Blockage Period or Periods is in effect exceed 179 days in the
aggregate during any 365 consecutive day period.  No Non-payment Default that
existed or was continuing on the date of delivery of any Payment Blockage Notice
to the trustee shall be, or be made, the basis for a subsequent Payment Blockage
Notice unless such default shall have been cured or waived for a period of not
less than 90 days.

 

(d)           If the Company fails to make any payment on the Notes when due or
within any applicable grace period, whether or not on account of Section
1403(a), such failure shall constitute an Event of Default under this Indenture
and shall enable the Holders to accelerate the Maturity of the Notes.

 

(e)           The Company shall promptly notify holders of Senior Indebtedness
if payment of the Notes is accelerated because of an Event of Default.

 

SECTION 1404.  Payment Permitted If No Default.

 

Nothing contained in this Article or elsewhere in this Indenture or in any of
the Notes shall prevent the Company, at any time except during the pendency of
any case, proceeding, dissolution, liquidation or other winding up, assignment
for the benefit of creditors

 

125

--------------------------------------------------------------------------------


 

or other marshalling of assets and liabilities of the Company referred to in
Section 1402 or under the conditions described in Section 1403, from making
payments at any time of principal of (and premium, if any, on) or interest on
the Notes.

 

SECTION 1405.  Subrogation to Rights of Holders of Senior Indebtedness.

 

Subject to the payment in full of all Senior Indebtedness, the Holders shall be
subrogated (equally and ratably with the holders of all indebtedness of the
Company which by its express terms is subordinated to Senior Indebtedness of the
Company to the same extent as the Notes are subordinated and which is entitled
to like rights of subrogation) to the rights of the holders of such Senior
Indebtedness to receive payments and distributions of cash, property and
securities applicable to the Senior Indebtedness until the principal of (and
premium, if any) and interest on the Notes shall be paid in full.  For purposes
of such subrogation, no payments or distributions to the holders of Senior
Indebtedness of any cash, property or securities to which the Holders or the
Trustee would be entitled except for the provisions of this Article, and no
payments over pursuant to the provisions of this Article to the holders of
Senior Indebtedness by Holders or the Trustee, shall, as among the Company, its
creditors other than holders of Senior Indebtedness, and the Holders, be deemed
to be a payment or distribution by the Company to or on account of the Senior
Indebtedness.

 

SECTION 1406.  Provisions Solely to Define Relative Rights.

 

The provisions of this Article are and are intended solely for the purpose of
defining the relative rights of the Holders on the one hand and the holders of
Senior Indebtedness on the other hand.  Nothing contained in this Article or
elsewhere in this Indenture or in the Notes is intended to or shall (a) impair,
as between the Company and the Holders, the obligation of the Company, which is
absolute and unconditional, to pay to the Holders the principal of (and premium,
if any) and interest on the Notes as and when the same shall become due and
payable in accordance with their terms; or (b) affect the relative rights
against the Company of the Holders and creditors of the Company other than the
holders of Senior Indebtedness; or (c) prevent the Trustee or the Holder of any
Note from exercising all remedies otherwise permitted by applicable law upon
default under this Indenture, subject to the rights, if any, under this Article
of the holders of Senior Indebtedness.

 

SECTION 1407.  Trustee to Effectuate Subordination.

 

Each Holder of a Note by his acceptance thereof authorizes and directs the
Trustee on his behalf to take such action as may be necessary or appropriate to
effectuate the subordination provided in this Article and appoints the Trustee
his attorney-in-fact for any and all such purposes.

 

SECTION 1408.  No Waiver of Subordination Provisions.

 

(a)           No right of any present or future holder of any Senior
Indebtedness to enforce subordination as herein provided shall at any time in
any way be prejudiced or impaired by any act or failure to act on the part of
the Company or by any act or failure to act, in good faith, by any such holder,
or by any non-compliance by the Company with the terms, provisions

 

126

--------------------------------------------------------------------------------


 

and covenants of this Indenture, regardless of any knowledge thereof any such
holder may have or be otherwise charged with.

 

(b)           Without in any way limiting the generality of paragraph (a) of
this Section, the holders of Senior Indebtedness may, at any time and from time
to time, without the consent of or notice to the Trustee or the Holders, without
incurring responsibility to the Holders and without impairing or releasing the
subordination provided in this Article or the obligations hereunder of the
Holders to the holders of Senior Indebtedness, do any one or more of the
following:  (1) change the manner, place or terms of payment or extend the time
of payment of, or renew or alter, Senior Indebtedness or any instrument
evidencing the same or any agreement under which Senior Indebtedness is
outstanding; (2) sell, exchange, release or otherwise deal with any property
pledged, mortgaged or otherwise securing Senior Indebtedness; (3) release any
Person liable in any manner for the collection of Senior Indebtedness; and (4)
exercise or refrain from exercising any rights against the Company and any other
Person.

 

SECTION 1409.  Notice to Trustee.

 

(a)           The Company shall give prompt written notice to the Trustee of any
fact known to the Company which would prohibit the making of any payment to or
by the Trustee in respect of the Notes.  Notwithstanding the provisions of this
Article or any other provision of this Indenture, the Trustee shall not be
charged with knowledge of the existence of any facts which would prohibit the
making of any payment to or by the Trustee in respect of the Notes, unless and
until the Trustee shall have received written notice thereof from the Company,
the Agent or a holder of Senior Indebtedness or from any trustee, fiduciary or
agent therefor; and, prior to the receipt of any such written notice, the
Trustee, subject to TIA Sections 315(a) through 315(d), shall be entitled in all
respects to assume that no such facts exist; provided, however, that, if the
Trustee shall not have received the notice provided for in this Section at least
three Business Days prior to the date upon which by the terms hereof any money
may become payable for any purpose (including, without limitation, the payment
of the principal of (and premium, if any) or interest on any Note), then,
anything herein contained to the contrary notwithstanding, the Trustee shall
have full power and authority to receive such money and to apply the same to the
purpose for which such money was received and shall not be affected by any
notice to the contrary which may be received by it within three Business Days
prior to such date.

 

(b)           Subject to TIA Sections 315(a) through 315(d), the Trustee shall
be entitled to rely on the delivery to it of a written notice by a Person
representing himself to be a holder of Senior Indebtedness (or a trustee,
fiduciary or agent therefor) to establish that such notice has been given by a
holder of Senior Indebtedness (or a trustee, fiduciary or agent therefor).  In
the event that the Trustee determines in good faith that further evidence is
required with respect to the right of any Person as a holder of Senior
Indebtedness to participate in any payment or distribution pursuant to this
Article, the Trustee may request such Person to furnish evidence to the
reasonable satisfaction of the Trustee as to the amount of Senior Indebtedness
held by such Person, the extent to which such Person is entitled to participate
in such payment or distribution and any other facts pertinent to the rights of
such Person under this Article and, if such evidence is not furnished, the
Trustee may defer any payment to such Person pending judicial determination as
to the right of such Person to receive such payment.

 

127

--------------------------------------------------------------------------------


 

SECTION 1410.  Reliance on Judicial Order or Certificate of Liquidating Agent.

 

Upon any payment or distribution of assets of the Company referred to in this
Article, the Trustee, subject to TIA Sections 315(a) through 315(d), and the
Holders shall be entitled to rely upon any order or decree entered by any court
of competent jurisdiction in which such insolvency, bankruptcy, receivership,
liquidation, reorganization, dissolution, winding up or similar case or
proceeding is pending, or a certificate of the trustee in bankruptcy, receiver,
liquidating trustee, custodian, assignee for the benefit of creditors, agent or
other Person making such payment or distribution, delivered to the Trustee or to
the Holders, for the purpose of ascertaining the Persons entitled to participate
in such payment or distribution, the holders of Senior Indebtedness and other
indebtedness of the Company, the amount thereof or payable thereon, the amount
or amounts paid or distributed thereon and all other facts pertinent thereto or
to this Article.

 

SECTION 1411.  Rights of Trustee as a Holder of Senior Indebtedness;
Preservation of Trustee’s Rights.

 

The Trustee in its individual capacity shall be entitled to all the rights set
forth in this Article with respect to any Senior Indebtedness which may at any
time be held by it, to the same extent as any other holder of Senior
Indebtedness, and nothing in this Indenture shall deprive the Trustee of any of
its rights as such holder.  Nothing in this Article shall apply to claims of, or
payments to, the Trustee under or pursuant to Section 607.

 

SECTION 1412.  Article Applicable to Paying Agents.

 

In case at any time any Paying Agent other than the Trustee shall have been
appointed by the Company and be then acting hereunder, the term “Trustee” as
used in this Article shall in such case (unless the context otherwise requires)
be construed as extending to and including such Paying Agent within its meaning
as fully for all intents and purposes as if such Paying Agent were named in this
Article in addition to or in place of the Trustee; provided, however, that
Section 1411 shall not apply to the Company or any Affiliate of the Company if
it or such Affiliate acts as Paying Agent.

 

SECTION 1413.  No Suspension of Remedies.

 

Nothing contained in this Article shall limit the right of the Trustee or the
Holders to take any action to accelerate the Maturity of the Notes pursuant to
Article Five or to pursue any rights or remedies hereunder or under applicable
law, except as provided in Article Five.

 

SECTION 1414.  Trust Moneys Not Subordinated.

 

Notwithstanding anything contained herein to the contrary, payments from cash or
the proceeds of Government Securities held in trust under Article Thirteen
hereof by the Trustee (or other qualifying trustee) and which were deposited in
accordance with the terms of Article Thirteen hereof and not in violation of
Section 1403 hereof for the payment of principal of (and premium, if any) and
interest on the Notes shall not be subordinated to the prior payment of any
Senior Indebtedness or subject to the restrictions set forth in this Article
Fourteen, and

 

128

--------------------------------------------------------------------------------


 

none of the Holders shall be obligated to pay over any such amount to the
Company or any holder of Senior Indebtedness or any other creditor of the
Company.

 

SECTION 1415.  Trustee Not Fiduciary for Holders of Senior Indebtedness.

 

The Trustee shall not be deemed to owe any fiduciary duty to the holders of
Senior Indebtedness and shall not be liable to any such holders if the Trustee
shall mistakenly, in the absence of gross negligence or willful misconduct, pay
over or distribute to Holders of Notes or to the Company or to any other person
cash, property or securities to which any holders of Senior Indebtedness shall
be entitled by virtue of this Article or otherwise.  With respect to the holders
of Senior Indebtedness, the Trustee undertakes to perform or to observe only
such of its covenants or obligations as are specifically set forth in this
Article and no implied covenants or obligations with respect to holders of
Senior Indebtedness shall be read into this Indenture against the Trustee.

 

129

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Indenture to be duly
executed, and their respective corporate seals to be hereunto affixed and
attested, all as of the day and year first above written.

 

 

 

ROCKWOOD SPECIALTIES GROUP, INC.

 

 

 

 

 

By:

          /s/ Michael W. Valente

 

 

 

Name:

Michael W. Valente

 

 

Title:

Assistant Secretary

 

 

 

 

 

 

 

 

 

ADVANTIS TECHNOLOGIES, INC.

 

 

 

 

 

By:

          /s/ Michael W. Valente

 

 

 

Name:

Michael W. Valente

 

 

Title:

Assistant Secretary

 

 

 

 

 

 

 

 

 

ALPHAGARY CORPORATION

 

 

 

 

 

 

 

 

 

By:

          /s/ Michael W. Valente

 

 

 

Name:

Michael W. Valente

 

 

Title:

Assistant Secretary

 

 

 

 

 

 

 

 

 

CERAMTEC NORTH AMERICA INNOVATIVE
CERAMIC ENGINEERING CORPORATION

 

 

 

 

 

 

 

 

 

By:

          /s/ Michael W. Valente

 

 

 

Name:

Michael W. Valente

 

 

Title:

Assistant Secretary

 

 

 

 

 

 

 

 

 

CHEMETALL CORPORATION

 

 

 

 

 

 

 

By:

          /s/ Michael W. Valente

 

 

 

Name:

Michael W. Valente

 

 

Title:

Assistant Secretary

 

--------------------------------------------------------------------------------


 

 

CHEMETALL CHEMICAL PRODUCTS INC.

 

 

 

 

 

 

 

By:

          /s/ Michael W. Valente

 

 

 

Name:

Michael W. Valente

 

 

Title:

Assistant Secretary

 

 

 

 

 

 

 

CHEMETALL FOOTE CORP.

 

 

 

 

 

 

 

By:

          /s/ Michael W. Valente

 

 

 

Name:

Michael W. Valente

 

 

Title:

Assistant Secretary

 

 

 

 

 

 

 

CHEMICAL SPECIALTIES, INC.

 

 

 

 

 

 

 

By:

          /s/ Michael W. Valente

 

 

 

Name:

Michael W. Valente

 

 

Title:

Assistant Secretary

 

 

 

 

 

 

 

COMPUGRAPHICS U.S.A. INC.

 

 

 

 

 

 

By:

          /s/ Michael W. Valente

 

 

 

Name:

Michael W. Valente

 

 

Title:

Assistant Secretary

 

 

 

 

 

 

 

 

CYANTEK CORPORATION

 

 

 

 

 

 

By:

          /s/ Michael W. Valente

 

 

 

Name:

Michael W. Valente

 

 

Title:

Assistant Secretary

 

 

 

 

 

 

 

ELECTROCHEMICALS INC.

 

 

 

 

 

 

By:

          /s/ Michael W. Valente

 

 

 

Name:

Michael W. Valente

 

 

Title:

Assistant Secretary

 

--------------------------------------------------------------------------------


 

 

EXSIL, INC.

 

 

 

 

 

 

By:

          /s/ Michael W. Valente

 

 

 

Name:

Michael W. Valente

 

 

Title:

Assistant Secretary

 

 

 

 

 

 

 

FOOTE CHILE HOLDING COMPANY

 

 

 

 

 

 

By:

          /s/ Michael W. Valente

 

 

 

Name:

Michael W. Valente

 

 

Title:

Assistant Secretary

 

 

 

 

 

 

 

LUREX, INC.

 

 

 

 

 

 

By:

          /s/ Michael W. Valente

 

 

 

Name:

Michael W. Valente

 

 

Title:

Assistant Secretary

 

 

 

 

 

 

 

OAKITE PRODUCTS, INC.

 

 

 

 

 

 

By:

          /s/ Michael W. Valente

 

 

 

Name:

Michael W. Valente

 

 

Title:

Assistant Secretary

 

 

 

 

 

 

 

ROCKWOOD AMERICA INC.

 

 

 

 

 

 

By:

          /s/ Michael W. Valente

 

 

 

Name:

Michael W. Valente

 

 

Title:

Assistant Secretary

 

 

 

 

 

 

 

ROCKWOOD PIGMENTS NA, INC.

 

 

 

 

 

 

By:

          /s/ Michael W. Valente

 

 

 

Name:

Michael W. Valente

 

 

Title:

Assistant Secretary

 

--------------------------------------------------------------------------------


 

 

ROCKWOOD SPECIALTIES INC.

 

 

 

 

 

 

By:

          /s/ Michael W. Valente

 

 

 

Name:

Michael W. Valente

 

 

Title:

Assistant Secretary

 

 

 

 

 

 

 

RS FUNDING CORPORATION

 

 

 

 

 

 

By:

          /s/ Michael W. Valente

 

 

 

Name:

Michael W. Valente

 

 

Title:

Assistant Secretary

 

 

 

 

 

 

 

RW HOLDING CORP.

 

 

 

 

 

 

By:

          /s/ Michael W. Valente

 

 

 

Name:

Michael W. Valente

 

 

Title:

Assistant Secretary

 

 

 

 

 

 

 

SACHTLEBEN CORPORATION

 

 

 

 

 

 

 

By:

          /s/ Michael W. Valente

 

 

 

Name:

Michael W. Valente

 

 

Title:

Assistant Secretary

 

 

 

 

 

 

 

SOUTHERN CLAY PRODUCTS, INC.

 

 

 

 

 

 

By:

          /s/ Michael W. Valente

 

 

 

Name:

Michael W. Valente

 

 

Title:

Assistant Secretary

 

 

 

 

 

 

 

SOUTHERN COLOR N.A., INC.

 

 

 

 

 

 

 

By:

          /s/ Michael W. Valente

 

 

 

Name:

Michael W. Valente

 

 

Title:

Assistant Secretary

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NEW YORK
as Trustee

 

 

 

 

 

 

 

By:

          /s/ Walter Salvatori

 

 

 

Name:

Walter Salvatori

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[FACE OF EURO NOTE]

 

ROCKWOOD SPECIALTIES GROUP, INC.

 

7.625% Senior Subordinated Note due 2014

 

No.

Common Code No.                   

 

ISIN No.                   

 

 

 

€                    

 

ROCKWOOD SPECIALTIES GROUP, INC., a Delaware corporation (the “Company”, which
term includes any successor Person under the Indenture hereinafter referred to),
for value received, promises to pay to                        , or its
registered assigns, the principal sum of
                                                                         Euros
(€                    ) or such amount as is indicated at the records of the
Trustee or                       , on November 15, 2014.

 

Interest Rate:

7.625% per annum.(1)

Interest Payment Dates:

May 15 and November 15 of each year commencing May 15, 2005.

Regular Record Dates:

May 1 and November 1 of each year.

 

Reference is hereby made to the further provisions of this Euro Note set forth
on the reverse hereof, which further provisions shall for all purposes have the
same effect as if set forth at this place.

 

--------------------------------------------------------------------------------

(1)           Include only for Exchange Notes.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Euro Note to be signed manually
or by facsimile by its duly authorized officers.

 

Dated:

 

 

ROCKWOOD SPECIALTIES GROUP, INC.

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

(Form of Trustee’s Certificate of Authentication)

 

This is one of the 7.625% Senior Subordinated Notes due 2014 referred to in the
within-mentioned Indenture.

 

 

 

THE BANK OF NEW YORK

 

as Trustee

 

 

 

 

 

Dated:

 

 

By:

 

 

 

 

Authorized Signatory

 

 

 

 

--------------------------------------------------------------------------------


 

[REVERSE SIDE OF EURO NOTE]

 

ROCKWOOD SPECIALTIES GROUP, INC.

 

7.625% Senior Subordinated Note due 2014

 

1.             Principal and Interest; Subordination.

 

The Company will pay the principal of this Euro Note on November 15, 2014.

 

The Company promises to pay interest on the principal amount of this Euro Note
on each Interest Payment Date, as set forth below, at the rate of 7.625% per
annum [(subject to adjustment as provided below)] [except that interest accrued
on this Euro Note pursuant to the fourth paragraph of this Section 1 for periods
prior to the applicable Exchange Offer or Shelf Registration Date (as such terms
are defined in the Registration Rights Agreement referred to below) will accrue
at the rate or rates borne by the Euro Notes from time to time during such
periods].(2)

 

Interest will be payable semi-annually (to the Holders of record of the Euro
Notes (or any Predecessor Notes)) at the close of business on May 1 or November
1 immediately preceding the Interest Payment Date) on each Interest Payment
Date, commencing May 15, 2005.

 

[The Holder of this Euro Note is entitled to the benefits of the Registration
Rights Agreement, dated November 10, 2004, among the Company, the Guarantors and
the Initial Purchasers named therein (the “Registration Rights Agreement”).  In
the event that either (a) the Exchange Offer Registration Statement (as such
term is defined in the Registration Rights Agreement) is not filed with the
Commission (as such term is defined in the Registration Rights Agreement) on or
prior to the 180th calendar day following the Issue Date, (b) the Exchange Offer
Registration Statement (as such term is defined in the Registration Rights
Agreement) has not been declared effective on or prior to the 270th calendar day
following the Issue Date, or (c) the Exchange Offer is not consummated (as such
term is defined in the Registration Rights Agreement) on or prior to the 300th
calendar day following the Issue Date, (d) the Shelf Registration Statement is
not declared effective on or prior to the 270th calendar day following the Issue
Date (or, in the case of a Shelf Registration Statement required to be filed in
response to a change in law or applicable interpretation of the staff of the
Commission, if later, within 90 calendar days after publication of the change in
law or interpretation, but in no event before 270 calendar days after the Issue
Date), or (e) the Shelf Registration Statement is filed and declared effective
within the time periods specified in (d) above but shall thereafter cease to be
effective (at any time the Company is obligated to maintain the effectiveness
thereof), without being succeeded within 90 calendar days by an additional Shelf
Registration Statement filed and declared effective, the interest rate borne by
this Euro Note shall be increased by one-quarter of one percent per annum
following such 180-day period in the case of (a) above, following such 270-day
period in the case of (b) above, following such 300-day period in the case of
(c) above,

 

--------------------------------------------------------------------------------

(2)           Include only for Exchange Note.

 

--------------------------------------------------------------------------------


 

following such 270-day period in the case of clause (d) above (or, in the case
of the events provided in the parenthetical to clause (d), such later period as
is provided in such parenthetical) or following such period as provided in
clause (e) above, which rate will be increased by an additional one-quarter of
one percent per annum for each 90-day period that any additional interest
continues to accrue; provided that the aggregate increase in such annual
interest rate shall in no event exceed one percent.  Upon (v) the filing of the
Exchange Offer Registration Statement after the 90-day period described in
clause (a) above, (w) the effectiveness of the Exchange Offer Registration
Statement after the 270-day period described in clause (b) above or (x) the
consummation of the Exchange Offer after the 300-day period described in clause
(c) above, (y) the effectiveness of a Shelf Registration Statement after the
270-day period (or, in the case of the events provided in the parenthetical to
clause (d), such later period as is provided in such parenthetical) described in
(d) above, or (z) the Shelf Registration Statement again becoming effective as
described in clause (c) above, the interest rate borne by this Euro Note from
the date of such filing, effectiveness or consummation, as the case may be, will
be reduced to the interest rate set forth above; provided, however, that, if
after any such reduction in interest rate, a different event specified in clause
(a), (b), (c), (d) or (e) above occurs, the interest rate may again be increased
pursuant to the foregoing provisions.(3)

 

Interest on this Euro Note will accrue from the most recent date to which
interest has been paid [on this Euro Note or the Euro Note surrendered in
exchange herefor](4) or, if no interest has been paid, from November 10, 2004;
provided that, if there is no existing default in the payment of interest and if
this Euro Note is authenticated between a Regular Record Date referred to on the
face hereof and the next succeeding Interest Payment Date, interest shall accrue
from such Interest Payment Date.  Interest will be computed on the basis of a
360-day year of twelve 30-day months.

 

The Company shall pay interest on overdue principal and premium, if any, and
interest on overdue installments of interest, to the extent lawful, at a rate
per annum equal to the rate of interest applicable to the Euro Notes.

 

The indebtedness evidenced by the Euro Notes is, to the extent and in the manner
provided in the Indenture, subordinate and subject in right of payment to the
prior payment in full of all Senior Indebtedness, and this Euro Note is issued
subject to such provisions.  Each Holder of this Euro Note, by accepting the
same, (a) agrees to and shall be bound by such provisions, (b) authorizes and
directs the Trustee on its behalf to take such action as may be necessary or
appropriate to effectuate the subordination as provided in the Indenture and (c)
appoints the Trustee its attorney-in-fact for such purpose.

 

2.             Method of Payment.

 

The Company will pay interest (except defaulted interest) on the principal
amount of the Euro Notes on each May 15 and November 15 to the Persons who are
Holders (as reflected in the Note Register at the close of business on May 1 and
November 1 immediately preceding the Interest Payment Date), in each case, even
if the Euro Note is cancelled on

 

--------------------------------------------------------------------------------

(3)           Include only for Initial Note.

(4)           Include only for Exchange Note.

 

--------------------------------------------------------------------------------


 

registration of transfer or registration of exchange after such Regular Record
Date; provided that, with respect to the payment of principal, the Company will
make payment to the Holder that surrenders this Euro Note to any Paying Agent on
or after November 15, 2014.

 

The Company will pay principal (premium, if any) and interest in money of the
United States that at the time of payment is legal tender for payment of public
and private debts.  However, the Company may pay principal (premium, if any) and
interest by its check payable in such money.  The Company may pay interest on
the Euro Notes either (a) by mailing a check for such interest to a Holder’s
registered address (as reflected in the Note Register) or (b) by wire transfer
to an account located in the United States maintained by the payee.  If a
payment date is a date other than a Business Day at a place of payment, payment
may be made at that place on the next succeeding day that is a Business Day and
no interest shall accrue for the intervening period.

 

3.             Paying Agent and Registrar.

 

Initially, the Trustee will act as Paying Agent and Note Registrar.  The Company
may change any Paying Agent or Note Registrar upon written notice thereto.  The
Company, any Subsidiary or any Affiliate of any of them may act as Paying Agent,
Note Registrar or co-registrar.

 

4.             Indenture; Limitations.

 

The Company issued the Euro Notes under an Indenture dated as of November 10,
2004 (the “Indenture”), among the Company, the Guarantors and The Bank of New
York, as trustee (the “Trustee”).  Capitalized terms herein are used as defined
in the Indenture unless otherwise indicated.  The terms of the Euro Notes
include those stated in the Indenture and those made part of the Indenture by
reference to the Trust Indenture Act.  The Euro Notes are subject to all such
terms, and Holders are referred to the Indenture and the Trust Indenture Act for
a statement of all such terms.  To the extent permitted by applicable law, in
the event of any inconsistency between the terms of this Euro Note and the terms
of the Indenture, the terms of the Indenture shall control.

 

The Euro Notes are unsecured senior subordinated obligations of the Company. 
The Indenture limits the aggregate principal amount of the Notes to
$1,000,000,000; it being understood that the principal amount of Initial Notes
and Additional Notes outstanding shall be determined based upon the exchange
rate in effect on the date of such issuance of Additional Notes.

 

5.             Redemption.

 

Optional Redemption.  The Euro Notes may be redeemed at the option of the
Company, in whole or in part, at any time and from time to time on or after
November 15, 2009, at the following Redemption Prices (expressed in percentages
of principal amount), plus accrued and unpaid interest, if any, to the
Redemption Date (subject to the right of Holders of record on the relevant
Regular Record Date to receive interest due on an Interest Payment Date that is
on or prior to the Redemption Date), if redeemed during the 12-month period
beginning November 15 of each of the years set forth below:

 

--------------------------------------------------------------------------------


 

Year

 

Redemption
Price

 

2009

 

103.813

%

2010

 

102.542

%

2011

 

101.271

%

2012 and thereafter

 

100.000

%

 

In addition to the optional redemption of the Euro Notes in accordance with the
provisions of the preceding paragraph, at any time on or prior to November 15,
2007, the Company may redeem up to 40% of the aggregate principal amount of the
Euro Notes under the Indenture at a Redemption Price equal to 107.625% of the
aggregate principal amount thereof, plus accrued and unpaid interest thereon and
Additional Interest, if any, to the Redemption Date, subject to the right of
Holders of record on the relevant record date to receive interest due on the
relevant interest payment date, with the net proceeds of one or more Equity
Offerings of the Company or any direct or indirect parent of the Company to the
extent such net proceeds are contributed to the Company; provided that at least
60% of the sum of the aggregate principal amount of Euro Notes issued under the
Indenture remains outstanding immediately after the occurrence of each such
redemption; provided further that each such redemption occurs within 90 days of
the date of closing of each such Equity Offering.  At any time prior to November
15, 2009, the Company may also redeem all or a part of the Euro Notes, upon not
less than 30 nor more than 60 days’ prior notice mailed by first-class mail to
each Holder’s registered address, at a Redemption Price equal to 100% of the
principal amount of the Euro Notes redeemed plus the Applicable Premium as of,
and accrued and unpaid interest and Additional Interest, if any, to, the date of
redemption, subject to the right of Holders of record on the relevant record
date to receive interest due on the relevant interest payment date.

 

If less than all the Euro Notes are to be redeemed pursuant to the preceding two
paragraphs, the Trustee shall select the Euro Notes or portions thereof to be
redeemed in compliance with the requirements of the principal national
securities exchange, if any, on which the Euro Notes being redeemed are listed,
or if the Euro Notes are not so listed, by such other method the Trustee shall
deem fair and appropriate; provided that no such partial redemption shall reduce
the portion of the principal amount of a Euro Note not redeemed to less than
€50,000; provided further that any such redemption pursuant to the provisions
relating to an Equity Offering shall be made on a pro rata basis or on as nearly
a pro rata basis as practicable (subject to the procedures of Depository or any
other depositary).

 

Notice of a redemption will be mailed, first-class postage prepaid, at least 30
days but not more than 60 days before the Redemption Date to each Holder to be
redeemed at such Holder’s last address as it appears in the Note Register.  Euro
Notes in original denominations larger than €50,000 may be redeemed in part in
integral multiples of €1,000.  On and after the Redemption Date, interest ceases
to accrue on Euro Notes or portions of Euro Notes called for redemption, unless
the Company defaults in the payment of the Redemption Price.

 

--------------------------------------------------------------------------------


 

6.             Repurchase upon a Change in Control and Asset Sales.

 

Upon the occurrence of (a) a Change in Control, the Holders of the Euro Notes
will have the right to require that the Company purchase such Holder’s
outstanding Euro Notes, in whole or in part, at a purchase price of 101% of the
principal amount thereof, plus accrued and unpaid interest and Additional
Interest, if any, to the date of purchase and (b) Asset Sales, the Company may
be obligated to make offers to purchase Euro Notes and Pari Passu Indebtedness
with a portion of the Proceeds of such Asset Sales at a Redemption Price of 100%
of the principal amount thereof, plus accrued and unpaid interest and Additional
Interest, if any, to the date of purchase.

 

7.             Denominations; Transfer; Exchange.

 

The Euro Notes are in registered form without coupons, in denominations of
€50,000 and multiples of €1,000 in excess thereof.  A Holder may register the
transfer or exchange of Euro Notes in accordance with the Indenture.  The Note
Registrar may require a Holder, among other things, to furnish appropriate
endorsements and transfer documents and to pay any taxes and fees required by
law or permitted by the Indenture.  The Note Registrar need not register the
transfer or exchange of any Euro Notes selected for redemption (except the
unredeemed portion of any Euro Note being redeemed in part).

 

8.             Persons Deemed Owners.

 

A Holder may be treated as the owner of a Euro Note for all purposes.

 

9.             Unclaimed Money.

 

If money for the payment of principal (premium, if any) or interest remains
unclaimed for two years, the Trustee and the Paying Agent will pay the money
back to the Company at its request.  After that, Holders entitled to the money
must look to the Company for payment, unless an abandoned property law
designates another Person, and all liability of the Trustee and such Paying
Agent with respect to such money shall cease.

 

10.           Discharge and Defeasance Prior to Redemption or Maturity.

 

If the Company irrevocably deposits, or causes to be deposited, with the Trustee
money or Government Securities sufficient to pay the then outstanding principal
of (premium, if any) and accrued interest on the Euro Notes (a) to Redemption or
Maturity Date, the Company will be discharged from its obligations under the
Indenture and the Euro Notes, except in certain circumstances for certain
covenants thereof, and (b) to the Stated Maturity, the Company will be
discharged from certain covenants set forth in the Indenture.

 

11.           Amendment; Supplement; Waiver.

 

Subject to certain exceptions, the Indenture or the Euro Notes may be amended or
supplemented with the consent of the Holders of at least a majority in aggregate
principal amount of the Outstanding Euro Notes, and any existing Default or
compliance with any provision may be waived with the consent of the Holders of a
majority in aggregate principal amount of the Outstanding Euro Notes; provided,
however, that if any amendment, supplement or waiver will only affect the Dollar
Notes or the Euro Notes, only the consent of the Holders of

 

--------------------------------------------------------------------------------


 

at least a majority in principal amount of the then Outstanding Dollar Notes or
Euro Notes (and not the consent of at least a majority of all Notes), as the
case may be, shall be required.  Without notice to or the consent of any Holder,
the parties thereto may amend or supplement the Indenture or the Euro Notes to,
among other things, cure any ambiguity, defect or inconsistency and make any
change that does not adversely affect the rights of any Holder.

 

12.           Restrictive Covenants.

 

The Indenture contains certain covenants, including, without limitation,
covenants with respect to the following matters:  (i) Incurrence of Indebtedness
and Issuance of Disqualified Stock; (ii) Restricted Payments; (iii) transactions
with Affiliates; (iv) Liens; (v) purchase of Euro Notes upon a Change in
Control; (vi) disposition of proceeds of Asset Sales; (vii) guarantees of
Indebtedness by Restricted Subsidiaries; (viii) dividend and other payment
restrictions affecting Restricted Subsidiaries; (ix) merger and certain
transfers of assets; and (x) limitation on Senior Subordinated Indebtedness. 
Within 120 days (or the successor time period then in effect under the rules and
regulations of the Exchange Act) after the end of each fiscal year, the Company
must report to the Trustee on compliance with such limitations.

 

13.           Successor Persons.

 

When a successor Person or other entity assumes all the obligations of its
predecessor under the Euro Notes and the Indenture, the predecessor Person will
be released from those obligations.

 

14.           Remedies for Events of Default.

 

If an Event of Default, as defined in the Indenture, occurs and is continuing,
the Trustee or the Holders of not less than 30% in principal amount of the
Outstanding Euro Notes may declare all the Euro Notes to be immediately due and
payable.  If a bankruptcy or insolvency default with respect to the Company or
any of its Significant Subsidiaries occurs and is continuing, the Euro Notes
automatically become immediately due and payable.  Holders may not enforce the
Indenture or the Euro Notes except as provided in the Indenture.  The Trustee
may require indemnity satisfactory to it before it enforces the Indenture or the
Euro Notes.  Subject to certain limitations, Holders of at least a majority in
aggregate principal amount of the Outstanding Euro Notes may direct the Trustee
in its exercise of any trust or power.

 

15.           Guarantees.

 

The Company’s obligations under the Euro Notes are fully, irrevocably and
unconditionally guaranteed on an unsecured senior subordinated basis, to the
extent set forth in the Indenture, by each of the Guarantors.

 

16.           Trustee Dealings with Company.

 

The Trustee under the Indenture, in its individual or any other capacity, may
become the owner or pledgee of Euro Notes and may make loans to, accept deposits
from, perform services for, and otherwise deal with, the Company and its
Affiliates as if it were not the Trustee.

 

--------------------------------------------------------------------------------


 

17.           Authentication.

 

This Euro Note shall not be valid until the Trustee signs the certificate of
authentication on the other side of this Euro Note.

 

18.           Abbreviations.

 

Customary abbreviations may be used in the name of a Holder or an assignee, such
as:  TEN COM (= tenants in common), TEN ENT (= tenants by the entireties), JT
TEN (= joint tenants with right of survivorship and not as tenants in common),
CUST (= Custodian) and U/G/M/A (= Uniform Gifts to Minors Act).

 

The Company will furnish to any Holder upon written request and without charge a
copy of the Indenture.  Requests may be made to Rockwood Specialties Group,
Inc., 100 Overlook Center, Princeton, NJ  08540, Attention:  Thomas J. Riordan.

 

--------------------------------------------------------------------------------


 

[FORM OF TRANSFER NOTICE]

 

FOR VALUE RECEIVED the undersigned registered holder hereby sell(s), assign(s)
and transfer(s) unto

 

Insert Taxpayer Identification No.

 

 

(Please print or typewrite name and address including zip code of assignee)

 

 

the within Euro Note and all rights thereunder, hereby irrevocably constituting
and appointing

 

 

attorney to transfer such Euro Note on the books of the Company with full power
of substitution in the premises.

 

[THE FOLLOWING PROVISION TO BE INCLUDED
ON ALL CERTIFICATES
EXCEPT OFFSHORE PHYSICAL
CERTIFICATES]

 

In connection with any transfer of this Euro Note occurring prior to the date
which is the earlier of the date of an effective Registration Statement or the
end of the period referred to in Rule 144(k) under the Securities Act of 1933,
as amended, the undersigned confirms that without utilizing any general
solicitation or general advertising that:

 

Check One

 

o                                    (a)           this Euro Note is being
transferred in compliance with the exemption from registration under the
Securities Act of 1933, as amended, provided by Rule 144A thereunder.

 

or

 

o                                    (b)           this Euro Note is being
transferred other than in accordance with (a) above and documents are being
furnished which comply with the conditions of transfer set forth in this Euro
Note and the Indenture.

 

--------------------------------------------------------------------------------


 

If none of the foregoing boxes is checked, the Trustee or other Note Registrar
shall not be obligated to register this Euro Note in the name of any Person
other than the Holder hereof unless and until the conditions to any such
transfer of registration set forth herein and in Sections 311 and 312 of the
Indenture shall have been satisfied.

 

Date:

 

 

 

 

NOTICE: The signature to this assignment must correspond with the name as
written upon the face of the within-mentioned instrument in every particular,
without alteration or any change whatsoever.

 

Signature Guarantee:

 

 

 

TO BE COMPLETED BY PURCHASER IF (a) ABOVE IS CHECKED.

 

Signatures must be guaranteed by an “eligible guarantor institution” meeting the
requirements of the Note Registrar, which requirements include membership or
participation in the Security Transfer Agent Medallion Program (“STAMP”) or such
other “signature guarantee program” as may be determined by the Note Registrar
in addition to, or in substitution for, STAMP, all in accordance with the
Securities Exchange Act of 1934, as amended.

 

The undersigned represents and warrants that it is purchasing this Euro Note for
its own account or an account with respect to which it exercises sole investment
discretion and that it and any such account is a “qualified institutional buyer”
within the meaning of Rule 144A under the Securities Act of 1933, as amended,
and is aware that the sale to it is being made in reliance on Rule 144A and
acknowledges that it has received such information regarding the Company as the
undersigned has requested pursuant to Rule 144A or has determined not to request
such information and that it is aware that the transferor is relying upon the
undersigned’s foregoing representations in order to claim the exemption from
registration provided by Rule 144A.

 

Date:

 

 

 

 

 

 

 

NOTICE: To be executed by an executive officer

 

--------------------------------------------------------------------------------


 

OPTION OF HOLDER TO ELECT PURCHASE

 

If you wish to have this Euro Note purchased by the Company pursuant to Section
1017 or Section 1018 of the Indenture, check the Box:  o.

 

If you wish to have a portion of this Euro Note purchased by the Company
pursuant to Section 1017 or Section 1018 of the Indenture, state the amount (in
original principal amount) below:

 

$

 

.

 

Date:

 

 

 

Your Signature:

 

 

 

(Sign exactly as your name appears on the other side of this Euro Note)

 

Signature Guarantee:

 

 

 

Signatures must be guaranteed by an “eligible guarantor institution” meeting the
requirements of the Note Registrar, which requirements include membership or
participation in the Security Transfer Agent Medallion Program (“STAMP”) or such
other “signature guarantee program” as may be determined by the Note Registrar
in addition to, or in substitution for, STAMP, all in accordance with the
Securities Exchange Act of 1934, as amended.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

[FACE OF DOLLAR NOTE]

 

ROCKWOOD SPECIALTIES GROUP, INC.

 

7.500% Senior Subordinated Note due 2014

 

No.

CUSIP No.                   

 

ISIN No.                   

 

 

 

$                   

 

ROCKWOOD SPECIALTIES GROUP, INC., a Delaware corporation (the “Company”, which
term includes any successor Person under the Indenture hereinafter referred to),
for value received, promises to pay to                         , or its
registered assigns, the principal sum of
                                                                       Dollars
($                    ) or such amount as is indicated at the records of the
Trustee or                       , on November 15, 2014.

 

Interest Rate:

7.500% per annum.(5)

Interest Payment Dates:

May 15 and November 15 of each year commencing May 15, 2005.

Regular Record Dates:

May 1 and November 1 of each year.

 

Reference is hereby made to the further provisions of this Dollar Note set forth
on the reverse hereof, which further provisions shall for all purposes have the
same effect as if set forth at this place.

 

--------------------------------------------------------------------------------

(5)           Include only for Exchange Notes.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Dollar Note to be signed
manually or by facsimile by its duly authorized officers.

 

 

Dated:

 

 

ROCKWOOD SPECIALTIES GROUP, INC.

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

(Form of Trustee’s Certificate of Authentication)

 

This is one of the 7.500% Senior Subordinated Notes due 2014 referred to in the
within-mentioned Indenture.

 

 

 

THE BANK OF NEW YORK

 

as Trustee

 

 

 

 

 

Dated:

 

 

By:

 

 

 

 

Authorized Signatory

 

 

 

 

--------------------------------------------------------------------------------


 

[REVERSE SIDE OF DOLLAR NOTE]

 

ROCKWOOD SPECIALTIES GROUP, INC.

 

7.500% Senior Subordinated Note due 2014

 

1.             Principal and Interest; Subordination.

 

The Company will pay the principal of this Dollar Note on November 15, 2014.

 

The Company promises to pay interest on the principal amount of this Dollar Note
on each Interest Payment Date, as set forth below, at the rate of 7.500% per
annum [(subject to adjustment as provided below)] [except that interest accrued
on this Dollar Note pursuant to the fourth paragraph of this Section 1 for
periods prior to the applicable Exchange Offer or Shelf Registration Date (as
such terms are defined in the Registration Rights Agreement referred to below)
will accrue at the rate or rates borne by the Dollar Notes from time to time
during such periods].(6)

 

Interest will be payable semi-annually (to the Holders of record of the Dollar
Notes (or any Predecessor Notes)) at the close of business on May 1 or November
1 immediately preceding the Interest Payment Date) on each Interest Payment
Date, commencing May 15, 2005.

 

[The Holder of this Dollar Note is entitled to the benefits of the Registration
Rights Agreement, dated November 10, 2004, among the Company, the Guarantors and
the Initial Purchasers named therein (the “Registration Rights Agreement”).  In
the event that either (a) the Exchange Offer Registration Statement (as such
term is defined in the Registration Rights Agreement) is not filed with the
Commission (as such term is defined in the Registration Rights Agreement) on or
prior to the 180th calendar day following the Issue Date, (b) the Exchange Offer
Registration Statement (as such term is defined in the Registration Rights
Agreement) has not been declared effective on or prior to the 270th calendar day
following the Issue Date, or (c) the Exchange Offer is not consummated (as such
term is defined in the Registration Rights Agreement) on or prior to the 300th
calendar day following the Issue Date, (d) the Shelf Registration Statement is
not declared effective on or prior to the 270th calendar day following the Issue
Date (or, in the case of a Shelf Registration Statement required to be filed in
response to a change in law or applicable interpretation of the staff of the
Commission, if later, within 90 calendar days after publication of the change in
law or interpretation, but in no event before 270 calendar days after the Issue
Date), or (e) the Shelf Registration Statement is filed and declared effective
within the time periods specified in (d) above but shall thereafter cease to be
effective (at any time the Company is obligated to maintain the effectiveness
thereof), without being succeeded within 90 calendar days by an additional Shelf
Registration Statement filed and declared effective, the interest rate borne by
this Dollar Note shall be increased by one-quarter of one percent per annum
following such 180-day period in the case of (a) above, following such 270-day
period in the case of (b) above, following such 300-day period in the case of
(c) above,

 

--------------------------------------------------------------------------------

(6)           Include only for Exchange Note.

 

--------------------------------------------------------------------------------


 

following such 270-day period in the case of clause (d) above (or, in the case
of the events provided in the parenthetical to clause (d), such later period as
is provided in such parenthetical) or following such period as provided in
clause (e) above, which rate will be increased by an additional one-quarter of
one percent per annum for each 90-day period that any additional interest
continues to accrue; provided that the aggregate increase in such annual
interest rate shall in no event exceed one percent.  Upon (v) the filing of the
Exchange Offer Registration Statement after the 90-day period described in
clause (a) above, (w) the effectiveness of the Exchange Offer Registration
Statement after the 270-day period described in clause (b) above or (x) the
consummation of the Exchange Offer after the 300-day period described in clause
(c) above, (y) the effectiveness of a Shelf Registration Statement after the
270-day period (or, in the case of the events provided in the parenthetical to
clause (d), such later period as is provided in such parenthetical) described in
(d) above, or (z) the Shelf Registration Statement again becoming effective as
described in clause (c) above, the interest rate borne by this Dollar Note from
the date of such filing, effectiveness or consummation, as the case may be, will
be reduced to the interest rate set forth above; provided, however, that, if
after any such reduction in interest rate, a different event specified in clause
(a), (b), (c), (d) or (e) above occurs, the interest rate may again be increased
pursuant to the foregoing provisions.(7)

 

Interest on this Dollar Note will accrue from the most recent date to which
interest has been paid [on this Dollar Note or the Dollar Note surrendered in
exchange herefor](8) or, if no interest has been paid, from November 10, 2004;
provided that, if there is no existing default in the payment of interest and if
this Dollar Note is authenticated between a Regular Record Date referred to on
the face hereof and the next succeeding Interest Payment Date, interest shall
accrue from such Interest Payment Date.  Interest will be computed on the basis
of a 360-day year of twelve 30-day months.

 

The Company shall pay interest on overdue principal and premium, if any, and
interest on overdue installments of interest, to the extent lawful, at a rate
per annum equal to the rate of interest applicable to the Dollar Notes.

 

The indebtedness evidenced by the Dollar Notes is, to the extent and in the
manner provided in the Indenture, subordinate and subject in right of payment to
the prior payment in full of all Senior Indebtedness, and this Dollar Note is
issued subject to such provisions.  Each Holder of this Dollar Note, by
accepting the same, (a) agrees to and shall be bound by such provisions, (b)
authorizes and directs the Trustee on its behalf to take such action as may be
necessary or appropriate to effectuate the subordination as provided in the
Indenture and (c) appoints the Trustee its attorney-in-fact for such purpose.

 

2.             Method of Payment.

 

The Company will pay interest (except defaulted interest) on the principal
amount of the Dollar Notes on each May 15 and November 15 to the Persons who are
Holders (as reflected in the Note Register at the close of business on May 1 and
November 1 immediately preceding the Interest Payment Date), in each case, even
if the Dollar Note is cancelled on

 

--------------------------------------------------------------------------------

(7)           Include only for Initial Note.

(8)           Include only for Exchange Note.

 

--------------------------------------------------------------------------------


 

registration of transfer or registration of exchange after such Regular Record
Date; provided that, with respect to the payment of principal, the Company will
make payment to the Holder that surrenders this Dollar Note to any Paying Agent
on or after November 15, 2014.

 

The Company will pay principal (premium, if any) and interest in money of the
United States that at the time of payment is legal tender for payment of public
and private debts.  However, the Company may pay principal (premium, if any) and
interest by its check payable in such money.  The Company may pay interest on
the Dollar Notes either (a) by mailing a check for such interest to a Holder’s
registered address (as reflected in the Note Register) or (b) by wire transfer
to an account located in the United States maintained by the payee.  If a
payment date is a date other than a Business Day at a place of payment, payment
may be made at that place on the next succeeding day that is a Business Day and
no interest shall accrue for the intervening period.

 

3.             Paying Agent and Registrar.

 

Initially, the Trustee will act as Paying Agent and Note Registrar.  The Company
may change any Paying Agent or Note Registrar upon written notice thereto.  The
Company, any Subsidiary or any Affiliate of any of them may act as Paying Agent,
Note Registrar or co-registrar.

 

4.             Indenture; Limitations.

 

The Company issued the Dollar Notes under an Indenture dated as of November 10,
2004 (the “Indenture”), among the Company, the Guarantors and The Bank of New
York, as trustee (the “Trustee”).  Capitalized terms herein are used as defined
in the Indenture unless otherwise indicated.  The terms of the Dollar Notes
include those stated in the Indenture and those made part of the Indenture by
reference to the Trust Indenture Act.  The Dollar Notes are subject to all such
terms, and Holders are referred to the Indenture and the Trust Indenture Act for
a statement of all such terms.  To the extent permitted by applicable law, in
the event of any inconsistency between the terms of this Dollar Note and the
terms of the Indenture, the terms of the Indenture shall control.

 

The Dollar Notes are unsecured senior subordinated obligations of the Company. 
The Indenture limits the aggregate principal amount of the Notes to
$1,000,000,000; it being understood that the principal amount of Initial Notes
and Additional Notes outstanding shall be determined based upon the exchange
rate in effect on the date of such issuance of Additional Notes.

 

5.             Redemption.

 

Optional Redemption.  The Dollar Notes may be redeemed at the option of the
Company, in whole or in part, at any time and from time to time on or after
November 15, 2009, at the following Redemption Prices (expressed in percentages
of principal amount), plus accrued and unpaid interest, if any, to the
Redemption Date (subject to the right of Holders of record on the relevant
Regular Record Date to receive interest due on an Interest Payment Date that is
on or prior to the Redemption Date), if redeemed during the 12-month period
beginning November 15 of each of the years set forth below:

 

--------------------------------------------------------------------------------


 

Year

 

Redemption
Price

 

2009

 

103.750

%

2010

 

102.500

%

2011

 

101.250

%

2012 and thereafter

 

100.000

%

 

In addition to the optional redemption of the Dollar Notes in accordance with
the provisions of the preceding paragraph, at any time on or prior to November
15, 2007, the Company may redeem up to 40% of the aggregate principal amount of
the Dollar Notes under the Indenture at a Redemption Price equal to 107.500% of
the aggregate principal amount thereof, plus accrued and unpaid interest thereon
and Additional Interest, if any, to the Redemption Date, subject to the right of
Holders of record on the relevant record date to receive interest due on the
relevant interest payment date, with the net proceeds of one or more Equity
Offerings of the Company or any direct or indirect parent of the Company to the
extent such net proceeds are contributed to the Company; provided that at least
60% of the sum of the aggregate principal amount of Dollar Notes issued under
the Indenture remains outstanding immediately after the occurrence of each such
redemption; provided further that each such redemption occurs within 90 days of
the date of closing of each such Equity Offering.  At any time prior to November
15, 2009, the Company may also redeem all or a part of the Dollar Notes, upon
not less than 30 nor more than 60 days’ prior notice mailed by first-class mail
to each Holder’s registered address, at a Redemption Price equal to 100% of the
principal amount of the Dollar Notes redeemed plus the Applicable Premium as of,
and accrued and unpaid interest and Additional Interest, if any, to, the date of
redemption, subject to the right of Holders of record on the relevant record
date to receive interest due on the relevant interest payment date.

 

If less than all the Dollar Notes are to be redeemed pursuant to the preceding
two paragraphs, the Trustee shall select the Dollar Notes or portions thereof to
be redeemed in compliance with the requirements of the principal national
securities exchange, if any, on which the Dollar Notes being redeemed are
listed, or if the Dollar Notes are not so listed, by such other method the
Trustee shall deem fair and appropriate; provided that no such partial
redemption shall reduce the portion of the principal amount of a Dollar Note not
redeemed to less than $50,000; provided further that any such redemption
pursuant to the provisions relating to an Equity Offering shall be made on a pro
rata basis or on as nearly a pro rata basis as practicable (subject to the
procedures of Depository or any other depositary).

 

Notice of a redemption will be mailed, first-class postage prepaid, at least 30
days but not more than 60 days before the Redemption Date to each Holder to be
redeemed at such Holder’s last address as it appears in the Note Register. 
Dollar Notes in original denominations larger than $50,000 may be redeemed in
part in integral multiples of $1,000.  On and after the Redemption Date,
interest ceases to accrue on Dollar Notes or portions of Dollar Notes called for
redemption, unless the Company defaults in the payment of the Redemption Price.

 

--------------------------------------------------------------------------------


 

6.             Repurchase upon a Change in Control and Asset Sales.

 

Upon the occurrence of (a) a Change in Control, the Holders of the Dollar Notes
will have the right to require that the Company purchase such Holder’s
outstanding Dollar Notes, in whole or in part, at a purchase price of 101% of
the principal amount thereof, plus accrued and unpaid interest and Additional
Interest, if any, to the date of purchase and (b) Asset Sales, the Company may
be obligated to make offers to purchase Dollar Notes and Pari Passu Indebtedness
with a portion of the Proceeds of such Asset Sales at a Redemption Price of 100%
of the principal amount thereof, plus accrued and unpaid interest and Additional
Interest, if any, to the date of purchase.

 

7.             Denominations; Transfer; Exchange.

 

The Dollar Notes are in registered form without coupons, in denominations of
$50,000 and multiples of $1,000 in excess thereof.  A Holder may register the
transfer or exchange of Dollar Notes in accordance with the Indenture.  The Note
Registrar may require a Holder, among other things, to furnish appropriate
endorsements and transfer documents and to pay any taxes and fees required by
law or permitted by the Indenture.  The Note Registrar need not register the
transfer or exchange of any Dollar Notes selected for redemption (except the
unredeemed portion of any Dollar Note being redeemed in part).

 

8.             Persons Deemed Owners.

 

A Holder may be treated as the owner of a Dollar Note for all purposes.

 

9.             Unclaimed Money.

 

If money for the payment of principal (premium, if any) or interest remains
unclaimed for two years, the Trustee and the Paying Agent will pay the money
back to the Company at its request.  After that, Holders entitled to the money
must look to the Company for payment, unless an abandoned property law
designates another Person, and all liability of the Trustee and such Paying
Agent with respect to such money shall cease.

 

10.           Discharge and Defeasance Prior to Redemption or Maturity.

 

If the Company irrevocably deposits, or causes to be deposited, with the Trustee
money or Government Securities sufficient to pay the then outstanding principal
of (premium, if any) and accrued interest on the Dollar Notes (a) to Redemption
or Maturity Date, the Company will be discharged from its obligations under the
Indenture and the Dollar Notes, except in certain circumstances for certain
covenants thereof, and (b) to the Stated Maturity, the Company will be
discharged from certain covenants set forth in the Indenture.

 

11.           Amendment; Supplement; Waiver.

 

Subject to certain exceptions, the Indenture or the Dollar Notes may be amended
or supplemented with the consent of the Holders of at least a majority in
aggregate principal amount of the Outstanding Dollar Notes, and any existing
Default or compliance with any provision may be waived with the consent of the
Holders of a majority in aggregate principal amount of the Outstanding Dollar
Notes; provided, however, that if any amendment, supplement or waiver will only
affect the Dollar Notes or the Euro Notes, only the consent of the Holders of

 

--------------------------------------------------------------------------------


 

at least a majority in principal amount of the then Outstanding Dollar Notes or
Euro Notes (and not the consent of at least a majority of all Notes), as the
case may be, shall be required.  Without notice to or the consent of any Holder,
the parties thereto may amend or supplement the Indenture or the Dollar Notes
to, among other things, cure any ambiguity, defect or inconsistency and make any
change that does not adversely affect the rights of any Holder.

 

12.           Restrictive Covenants.

 

The Indenture contains certain covenants, including, without limitation,
covenants with respect to the following matters:  (i) Incurrence of Indebtedness
and Issuance of Disqualified Stock; (ii) Restricted Payments; (iii) transactions
with Affiliates; (iv) Liens; (v) purchase of Dollar Notes upon a Change in
Control; (vi) disposition of proceeds of Asset Sales; (vii) guarantees of
Indebtedness by Restricted Subsidiaries; (viii) dividend and other payment
restrictions affecting Restricted Subsidiaries; (ix) merger and certain
transfers of assets; and (x) limitation on Senior Subordinated Indebtedness. 
Within 120 days (or the successor time period then in effect under the rules and
regulations of the Exchange Act) after the end of each fiscal year, the Company
must report to the Trustee on compliance with such limitations.

 

13.           Successor Persons.

 

When a successor Person or other entity assumes all the obligations of its
predecessor under the Dollar Notes and the Indenture, the predecessor Person
will be released from those obligations.

 

14.           Remedies for Events of Default.

 

If an Event of Default, as defined in the Indenture, occurs and is continuing,
the Trustee or the Holders of not less than 30% in principal amount of the
Outstanding Dollar Notes may declare all the Dollar Notes to be immediately due
and payable.  If a bankruptcy or insolvency default with respect to the Company
or any of its Significant Subsidiaries occurs and is continuing, the Dollar
Notes automatically become immediately due and payable.  Holders may not enforce
the Indenture or the Dollar Notes except as provided in the Indenture.  The
Trustee may require indemnity satisfactory to it before it enforces the
Indenture or the Dollar Notes.  Subject to certain limitations, Holders of at
least a majority in aggregate principal amount of the Outstanding Dollar Notes
may direct the Trustee in its exercise of any trust or power.

 

15.           Guarantees.

 

The Company’s obligations under the Dollar Notes are fully, irrevocably and
unconditionally guaranteed on an unsecured senior subordinated basis, to the
extent set forth in the Indenture, by each of the Guarantors.

 

16.           Trustee Dealings with Company.

 

The Trustee under the Indenture, in its individual or any other capacity, may
become the owner or pledgee of Dollar Notes and may make loans to, accept
deposits from, perform services for, and otherwise deal with, the Company and
its Affiliates as if it were not the Trustee.

 

--------------------------------------------------------------------------------


 

17.           Authentication.

 

This Dollar Note shall not be valid until the Trustee signs the certificate of
authentication on the other side of this Dollar Note.

 

18.           Abbreviations.

 

Customary abbreviations may be used in the name of a Holder or an assignee, such
as:  TEN COM (= tenants in common), TEN ENT (= tenants by the entireties), JT
TEN (= joint tenants with right of survivorship and not as tenants in common),
CUST (= Custodian) and U/G/M/A (= Uniform Gifts to Minors Act).

 

The Company will furnish to any Holder upon written request and without charge a
copy of the Indenture.  Requests may be made to Rockwood Specialties Group,
Inc., 100 Overlook Center, Princeton, NJ  08540, Attention:  Thomas J. Riordan.

 

--------------------------------------------------------------------------------


 

[FORM OF TRANSFER NOTICE]

 

FOR VALUE RECEIVED the undersigned registered holder hereby sell(s), assign(s)
and transfer(s) unto

 

Insert Taxpayer Identification No.

 

 

(Please print or typewrite name and address including zip code of assignee)

 

 

the within Dollar Note and all rights thereunder, hereby irrevocably
constituting and appointing

 

 

attorney to transfer such Dollar Note on the books of the Company with full
power of substitution in the premises.

 

[THE FOLLOWING PROVISION TO BE INCLUDED
ON ALL CERTIFICATES
EXCEPT OFFSHORE PHYSICAL
CERTIFICATES]

 

In connection with any transfer of this Dollar Note occurring prior to the date
which is the earlier of the date of an effective Registration Statement or the
end of the period referred to in Rule 144(k) under the Securities Act of 1933,
as amended, the undersigned confirms that without utilizing any general
solicitation or general advertising that:

 

Check One

 

o                                    (a)           this Dollar Note is being
transferred in compliance with the exemption from registration under the
Securities Act of 1933, as amended, provided by Rule 144A thereunder.

 

or

 

o                                    (b)           this Dollar Note is being
transferred other than in accordance with (a) above and documents are being
furnished which comply with the conditions of transfer set forth in this Dollar
Note and the Indenture.

 

--------------------------------------------------------------------------------


 

If none of the foregoing boxes is checked, the Trustee or other Note Registrar
shall not be obligated to register this Dollar Note in the name of any Person
other than the Holder hereof unless and until the conditions to any such
transfer of registration set forth herein and in Sections 311 and 312 of the
Indenture shall have been satisfied.

 

Date:

 

 

 

 

NOTICE:  The signature to this assignment must correspond with the name as
written upon the face of the within-mentioned instrument in every particular,
without alteration or any change whatsoever.

 

Signature Guarantee:

 

 

 

TO BE COMPLETED BY PURCHASER IF (a) ABOVE IS CHECKED.

 

Signatures must be guaranteed by an “eligible guarantor institution” meeting the
requirements of the Note Registrar, which requirements include membership or
participation in the Security Transfer Agent Medallion Program (“STAMP”) or such
other “signature guarantee program” as may be determined by the Note Registrar
in addition to, or in substitution for, STAMP, all in accordance with the
Securities Exchange Act of 1934, as amended.

 

The undersigned represents and warrants that it is purchasing this Dollar Note
for its own account or an account with respect to which it exercises sole
investment discretion and that it and any such account is a “qualified
institutional buyer” within the meaning of Rule 144A under the Securities Act of
1933, as amended, and is aware that the sale to it is being made in reliance on
Rule 144A and acknowledges that it has received such information regarding the
Company as the undersigned has requested pursuant to Rule 144A or has determined
not to request such information and that it is aware that the transferor is
relying upon the undersigned’s foregoing representations in order to claim the
exemption from registration provided by Rule 144A.

 

 

Date:

 

 

 

 

 

 

 

NOTICE: To be executed by an executive officer

 

--------------------------------------------------------------------------------


 

OPTION OF HOLDER TO ELECT PURCHASE

 

If you wish to have this Dollar Note purchased by the Company pursuant to
Section 1017 or Section 1018 of the Indenture, check the Box:  o.

 

If you wish to have a portion of this Dollar Note purchased by the Company
pursuant to Section 1017 or Section 1018 of the Indenture, state the amount (in
original principal amount) below:

 

$

 

.

 

Date:

 

 

 

Your Signature:

 

 

 

(Sign exactly as your name appears on the other side of this Dollar Note)

 

Signature Guarantee:

 

 

 

Signatures must be guaranteed by an “eligible guarantor institution” meeting the
requirements of the Note Registrar, which requirements include membership or
participation in the Security Transfer Agent Medallion Program (“STAMP”) or such
other “signature guarantee program” as may be determined by the Note Registrar
in addition to, or in substitution for, STAMP, all in accordance with the
Securities Exchange Act of 1934, as amended.

 

--------------------------------------------------------------------------------